      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 1 of 11



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
15                       IN THE UNITED STATES DISTRICT COURT
16                             FOR THE DISTRICT OF ARIZONA
17
     United States of America,                           CR-18-00422-PHX-SPL (BSB)
18
19                        Plaintiff,
              vs.                                       UNITED STATES’ NOTICE OF
20                                                         EXPERT WITNESSES
21   Michael Lacey, et al.,
22
                          Defendants.
23
24         Pursuant to Rules 702, 703, 704 and 705, Fed. R. Evid., the following witnesses
25   may give testimony that might be construed as falling within the purview of these rules of
26   evidence. Through discovery and subsequent disclosures, specific reports and analyses
27   have been or will be directed to defense counsel regarding the specific nature of the
28   expected testimony, if any, to be given by these individuals. To the extent not previously
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 2 of 11




 1   disclosed in discovery, subsequent disclosures to defense counsel will isolate the reports,
 2   analyses, summaries and other findings associated with any potential expert testimony.
 3   This notice is meant merely as a broader initial overview of the individuals and subjects
 4   the government may seek to present evidence of by way of expert testimony.
 5
        1. J. Patrick Cullen, Special Agent, Federal Bureau of Investigations and Mathew
 6         Frost, Information Technology Specialist Forensic Examiner (“ITS-FE”)
 7          Special Agent Cullen and Mr. Frost will testify as to how the computer evidence
 8   and electronic data were downloaded for analysis. Special Agent Cullen and Mr. Frost
 9   were responsible for acquiring and analyzing certain computer evidence from servers and
10   devices obtained from Backpage.com and also personal digital devices obtained from some
11   of the Defendants. They will testify as to the forensic protocols and tools they implemented
12   to analyze the hard drives and other electronic devices. Their curricula vitae are attached
13   as Exhibits A & B.
14
        2. Quoc Thai, Special Agent, Internal Revenue Service: Financial Analyst and
15         Virtual Currency Expert
16          Special Agent Thai is a financial analyst, expert in virtual currency, and special
17   agent with the Internal Revenue Service, Criminal Investigation Division. Special Agent
18   Thai will testify about (1) the financial structure of Backpage and its various corporate
19   entities and (2) Backpage’s use of various payment systems to include virtual currency.
20          Special Agent Thai will explain the how the financial records show the flow of funds
21   to and from various entities and financial institutions over the past decade, and how the
22   funds were expended and transferred from Backpage accounts domestically and
23   internationally.   Special Agent Thai will also testify about: (1) centralized and
24   decentralized virtual currencies (i.e., bitcoin, bitcoin cash); (2) the sale or exchange of
25   virtual currencies; (3) the use of virtual currencies to pay for goods or services: (4) the
26   anonymity the use of virtual currency provides; (5) the mechanics of transferring virtual
27   currency from wallet to wallet or person to person; (6) the identification of origination and
28   destination addresses through analysis of the blockchain code; (7) the price fluctuation over

                                                 -2-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 3 of 11




 1   time of virtual currency, and the conversion and exchange of virtual currency to a “fiat
 2   money system” or “fiat currency system” or simply put, regular currency. Special Agent
 3   Thai will explain Backpage’s use of virtual currency and how the money flowed through
 4   its various domestic and international entities. Additionally, Special Agent Thai will
 5   explain Backpage’s use of third party payment processors, who processed and received
 6   customer payments originating from virtual currency payments, credit card payments,
 7   check & money order payments, and gift card payments. Special Agent Thai will further
 8   explain how these payments flo from purchasers of Backpage advertisements and follow
 9   their flow to the accounts and purchase of assets by Backpage and Backpage officers and
10   owners.
11          Special Agent Thai’s opinion will be based on his education, training, and
12   experience as a Special Agent. The financial records and documents underlying Special
13   Agent Thai’s testimony has been provided to the defense in discovery; the summary
14   analyses will be provided through supplemental disclosures.          Special Agent Thai’s
15   curriculum vitae is attached as Exhibit C.
16
        3. Donald Ellsworth, Special Agent, Internal Revenue Service: Virtual Currency
17         Expert
18          Special Agent Donald Ellsworth will testify about virtual currency, encrypted
19   communications, Bank Secrecy Act requirements, and undercover operations involving
20   virtual currency. Special Agent Ellsworth will testify about: (1) how the movement of
21   legal and illegal proceeds in the form of bitcoin or other forms of virtual currency can be
22   applied to federal money laundering statutes and bank secrecy laws; (2) how bitcoin and
23   other forms of virtual currency can be obtained and used to pay for goods or services; and
24   (3) the anonymity provided with the use of virtual currency.
25          Special Agent Ellsworth will also testify about virtual currency in general, how it is
26   acquired, exchanged, used to purchased goods or services; how transactions can be traced
27   through analysis of the blockchain code; and the value of virtual currency and how it is
28   converted and exchanged into a fiat money system, or regular currency. Special Agent

                                                  -3-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 4 of 11




 1   Ellsworth’s opinion will be based on his education, training, and experience as a Special
 2   Agent; including the courses and seminars has attended and taught through his work with
 3   the IRS. Special Agent Ellsworth curriculum vitae is attached as Exhibit D.
 4
        4. Detective Christina Decouflé, Phoenix Police Department: Human Trafficking
 5         Expert
 6          Detective Decouflé will provide testimony at trial about how human trafficking,
 7   with a focus on sex trafficking occurs, and how it occurs through online media, such as
 8   social networking websites, applications, and the internet in general. Detective Decouflé
 9   has been a law enforcement officer with the Phoenix Police Department since 2000. In
10   2005, she became a detective in the Vice Enforcement Unit. In 2013, Detective Decouflé
11   became a member of the Federal Bureau of Investigation, Human Trafficking Task Force,
12   Phoenix Division. The Ninth Circuit has affirmed the expert testimony of Detective
13   Decouflé in the area of human trafficking and this court should permit Detective Decouflé
14   to testify as to her expert opinions here. See United States v. Brooks, 610 F.3d 1186, 1195-
15   96 (9th Cir. 2010).1
16          Detective Decouflé will describe how sex trafficking and prosecution industries
17   have changed with the advent of the internet, including websites such as
18   www.craigslist.com, www.backpage.com, and others. Detective Decouflé will describe
19   how law enforcement conducts human trafficking investigations; with a focus on how
20   investigations shifted from craigslist.com to backpage.com. She will testify about her
21   knowledge of The Erotic Review (TER), it’s owner David Elms, and TER’s connection to
22   websites such as craigslist.com and backpage.com. Detective Decouflé will describe how
23   she posted advertisements on online websites like craigslist.com and backpage.com
24   advertising herself (undercover) as seller of commercial sex. She will compare and
25   contrast how different prostitution websites (including craigslist and backpage) operated
26
27
            1
28           At the time of Detective Decouflé’s testimony in United States v. Brooks she went
     by the surname Hein. In between, she also went by the surname Bill.
                                                -4-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 5 of 11




 1   and how they responded to law enforcement. She will also testify about descriptors and
 2   definitions of terms often used in sex trafficking and the prostitution industry, such as
 3   “trick,” “John,” “pimp,” “the game,” “dates,” “choosing up,” as examples.           Lastly,
 4   Detective Decouflé will discuss the relationship between sex traffickers and pimps and
 5   their victims. She will describe the methods and process traffickers and pimps utilize to
 6   entice, coerce, or control their victims.
 7          The bases and reasons for the opinions summarized above centers around Detective
 8   Decouflé’s extensive experience conducting sex trafficking investigation.        Detective
 9   Decouflé has an extensive experience interviewing prostitutes, pimps, and individuals who
10   solicit commercial sex and has herself has engaged in numerous investigations requiring
11   knowledge of the methods that sex traffickers and pimps utilize, whether through online
12   media or through face-to-face contact, to recruit women into prostitution. Detective
13   Decouflé has interviewed hundreds of victims and survivors, which enables her to
14   understand the particular language and methods utilized in the prostitution industry.
15          Detective Decouflé’s curriculum vitae is attached as Exhibit E. The government
16   will also separately provide the defense with copies of transcripts where Detective
17   Decouflé has testified in both state and federal court, as an expert in the area of human
18   trafficking.
19
        5. Dominique E. Roe-Sepowitz, M.S.W., Ph.D.: Sex Trafficking Expert
20
            Dr. Roe-Sepowitz is expected to testify as a fact witness in this matter, regarding
21
     her interactions with Backpage, the National Center of Missing and Exploited Children
22
     (NCMEC), human sex trafficking prevention and outreach groups in relation to Backpage
23
     related prostitution advertising, as well as Backpage related interactions with state and
24
     federal law enforcement. In an abundance of caution, however, the government provides
25
     notice identifying Dr. Roe-Sepowitz as a potential “expert” in the area of human
26
     trafficking, specifically, sex trafficking.
27
28

                                                   -5-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 6 of 11




 1          Dr. Roe-Sepowitz is an Associate Professor in the School of Social Work at Arizona
 2   State University. She is the director of the Office of Sex Trafficking Intervention Research
 3   at Arizona State University. Dr. Roe-Sepowitz’s area of specialty and expertise is in
 4   human sex trafficking with juveniles and adults, with an aim on prevention and awareness,
 5   intervention and treatment.
 6          Dr. Roe-Sepowitz can testify about her research in the area of human sex trafficking.
 7   Specifically and recently, Dr. Roe-Sepowitz participated in (1) a six year analysis of sex
 8   trafficking of minors: exploring characteristics and sex trafficking patterns; (2) a Las Vegas
 9   based study on how violence is often tied to teen sex trafficking; and (3) a Hawaii based
10   study exploring online sex buyers in Hawaii. Dr. Roe-Sepowitz has also researched the
11   impact the Super Bowl had on sex trafficking. Dr. Roe-Sepowitz’s research can be found
12   at https://socialwork.asu.edu/stir/research. While the government intends for Dr. Roe-
13   Sepowitz to testify as a fact witness at trial, her education, training, and experience, could
14   lead one to believe that she is an expert in the area of human sex trafficking.
15          Dr. Roe-Sepowitz’s curriculum vitae is attached as Exhibit F. The government will
16   also separately provide the defense with copies of several articles Dr. Roe-Sepowitz has
17   authored or co-authored, in the area of human trafficking, which will further explain the
18   nature, breadth and foundation of her testimony.
19
        6. Sharon W. Cooper, M.D.: Sex Trafficking Expert
20
            Dr. Cooper will testify about (1) how a victim can fall into the world of sex
21
     trafficking, through the grooming process, force, or abduction, etc. and why certain victims
22
     may be targeted; (2) the harmful, lasting impact sex trafficking can have on its victims,
23
     primarily child victims; (3) the relationship and loyalty a child sex trafficking victim may
24
     have and show towards her trafficker; (4) common ways a sex trafficker can use force,
25
     fraud, and coercion to maintain control over his victims; (5) reasons why child sex
26
     trafficking is cited as the most underreported form of child abuse; and (6) the role Backpage
27
     played in the victimization of her patients and clients.
28

                                                 -6-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 7 of 11




 1          Dr. Cooper is a developmental and forensic pediatrician who evaluates and treats
 2   children who have been victims of all forms of abuse, with a primary area of expertise in
 3   sexual exploitation. She is a member of the Board of Directors for the National Center for
 4   Missing and Exploited Children and a retired Colonel with the United States Armed Forces.
 5   Dr. Cooper has testified before the United States Congress, the Russian Parliament, the
 6   Italian Senate and the European Commission on child sexual exploitation. She has also
 7   testified as an expert medical witness in over two dozen federal trials. Dr. Cooper is
 8   familiar with how victims were trafficked on Backpage and her opinions will be based on
 9   her education, training, and her clinical and forensic experiences treating victims of sex
10   trafficking. Dr. Cooper’s curriculum vitae is attached as Exhibit G.
11      7. James E. Hardie, Supervisory Special Agent, Federal Bureau of Investigation:
12         Human Trafficking Expert
13          Supervisory Special Agent James E. Hardie will testify about (1) terminology

14   commonly used in the sex trafficking, such as pimp, “bottom bitch,” MOB (money over

15   bitches), “date,”, “roses” (money), “the game”, etc.; (2) common dynamics between sex

16   traffickers and their victims and how a trafficker may use drugs, force, fraud, and coercion

17   to maintain control over their victims; (3) how human trafficking takes place in our

18   communities from a law enforcement prospective; and (4) the role the internet and

19   Backpage played in his knowledge and understanding of human trafficking and how

20   Backpage became part of the law enforcement investigations for human trafficking over

21   the years.

22          Supervisory Special Agent Hardie began investigating sex trafficking cases

23   involving both minor and adult victims in 2008, which has resulted in his experience in

24   interviewing hundreds of victims and witnesses and two dozen pimps or traffickers. From

25   2008 – 2013, Agent Hardie served as the coordinator of the FBI’s Violent Crimes Against

26   Children Task Force in Ohio. From 2013 – 2015, he served as the FBI’s representative to

27   the National Center for Missing and Exploited Children (NCMEC), where he coordinated

28   sex trafficking reporting between NCMEC and the FBI child exploitation task forces.

                                                -7-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 8 of 11




 1   Since 2011, Supervisory Special Agent Hardie has presented or provided instruction at
 2   conferences and seminars, internationally and domestically, in the area of sex trafficking.
 3          Supervisory Special Agent Hardie’s opinions are based on his training and
 4   experience in the area of human sex trafficking. Supervisory Special Agent Hardie has
 5   testified as an expert in sex trafficking in both state and federal court and has testified
 6   before the Ohio House of Representative Judiciary and Ethics Committee regarding sex
 7   trafficking matters. Supervisory Special Agent Hardie’s curriculum vitae is attached as
 8   Exhibit H.
 9
        8. Derek Stigerts, Investigator, Sacramento District Attorney’s Office: Human
10         Trafficking Expert
11          Investigator Stigerts will testify about (1) how sex trafficking occurs; (2) common
12   terminology used by individuals involved in sex trafficking; (3) the role of the internet and
13   technology in human trafficking; (4) methods of recruitment, manipulation, and control by
14   a trafficker with his victims; and (5) the role the internet and Backpage has played in human
15   trafficking.
16          Investigator Stigerts has been involved in the investigation of human trafficking
17   offenses for over a decade. Investigator Stigerts has interviewed over 300 females involved
18   in prostitution, including 80 juvenile victims, as well as over 30 suspected pimps or
19   traffickers. He has presented at instructional courses presented by NCMEC and the FBI.
20   Investigator Stigerts’ opinions are based on his training and experience in the area of
21   human sex trafficking. Investigator Stigerts has testified as an expert in sex trafficking in
22   various state and federal court all over the United States and his curriculum vitae is attached
23   as Exhibit I.
24
        9. Shannon Wolf, Ph.D., LPC-S: Human Trafficking Expert
25          Dr. Wolf will testify about the connection between trauma bonds and personal
26   identity in victims of sex trafficking and how to understand them, including ways to
27   interact with child sex trafficking victims to avoid secondary trauma, and the role Backpage
28

                                                  -8-
      Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 9 of 11




 1   has played in causing trauma to victims trafficked through its website. Dr. Wolf is a
 2   licensed professional counselor with supervisory status and a Professor of Psychology and
 3   Counseling at B.H. Carroll Theological Institute. Dr. Wolf’s provides counseling and
 4   therapy to victims of sex trafficking and her current research focus is on child sex
 5   trafficking. She has previously testified as an expert in sex trafficking. Dr. Wolf’s
 6   curriculum vitae is attached as Exhibit J.
 7
        10. Staca Shehan, Executive Director Case Analysis Division, NCMEC
 8
            Ms. Shehan is a fact witness as she met on several occasions with Backpage
 9
     Defendants. Ms. Shehan is the Executive Director of the Case Analysis Division at the
10
     National Center for Missing and Exploited Children (NCMEC). As a result of her
11
     employment, Ms. Shehan’s testimony will cover topics that could be perceived as expert
12
     testimony. In an abundance of caution, the government provides notice identifying Ms.
13
     Shehan as a potential “expert” in the area of human trafficking, sex trafficking, and child
14
     exploitation.
15
            Specifically, Ms. Shehan will testify to the creation of a dedicated Child Sex
16
     Trafficking Team at NCMEC to respond to the increased need for technical assistance and
17
     analysis in cases involving child sex trafficking. These unique resources include analysis
18
     of potential suspect names or aliases, unique tattoos, link analysis about child sex
19
     trafficking victims/potential victims, telephone numbers, addresses and/or link analysis
20
     about child sex trafficking victims/potential victims, telephone numbers, addresses and/or
21
     online postings.
22
            The government reserves the right to question the expert regarding other matters
23
     that may be raised during cross-examination by Defendants, based upon testimony
24
     provided by defense experts (if any), or other witnesses and evidence introduced by
25
     Defendants. This disclosure of the government’s notice of expert witnesses also serves as
26
     the government’s request for notice of rebuttal or expert testimony by Defendants, pursuant
27
     to Rule 16 of the Federal Rules of Criminal Procedure.      The government requests the
28

                                                  -9-
     Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 10 of 11




 1   Defendants provide the government with a written summary of testimony Defendants
 2   intend to present at trial pursuant to Federal Rules of Evidence 702, 703, and 705, and this
 3   Court’s scheduling order (CR 131.)
 4          Respectfully submitted this 14th day of December, 2018.
 5                                             ELIZABETH A. STRANGE
                                               First Assistant United States Attorney
 6                                             District of Arizona
 7                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
 8                                             Criminal Division, USDOJ
 9                                             REGINALD E. JONES
                                               Senior Trial Attorney
10                                             U.S. Department of Justice, Criminal Div.
                                               Child Exploitation and Obscenity Section
11
                                               s/ Kevin M. Rapp_____
12                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
13                                             PETER S. KOZINETS
                                               ANDREW C. STONE
14                                             JOHN J. KUCERA
                                               Assistant U.S. Attorneys
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 10 -
     Case 2:18-cr-00422-SPL Document 422 Filed 12/14/18 Page 11 of 11




 1
                                      Certificate of Service
 2
 3          I hereby certify that on this date, December 14, 2018, I electronically transmitted
     the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants: Paul J.
     Cambria Jr. Esq. and Erin E. McCampbell, Esq., Lipsitz Green Scime Cambria, LLC,
 5   Thomas H. Bienert, Jr., Esq., Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and
     Whitney Bernstein, Esq., Bienart, Miller & Katzman, PLC, Mike Piccarreta, Esq., Jim
 6   Grant Esq., Davis Wright Termaine, LLP, Michael D. Kimerer, Esq. and Rhonda Elaine
     Neff, Esq., Steve Weiss Esq., Robert Corn-Revere Esq., Bruce Feder, Esq., Gary
 7   Linenberg, Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan.

 8
 9   s/ Angela Schuetta
     U.S. Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 11 -
Case 2:18-cr-00422-SPL Document 422-1 Filed 12/14/18 Page 1 of 4




               Exhibit A
              Case 2:18-cr-00422-SPL Document 422-1 Filed 12/14/18 Page 2 of 4
SA J. Patrick Cullen
Page 1 of 5

CURRICULUM VITAE
FBI Expert Witness


                       J. Patrick Cullen
                       Federal Bureau of Investigation
                       Computer Analysis Response Team
                       21711 N. 7th St
                       Phoenix, AZ 85024
                       PHONE: 623-466-1634



PROFESSIONAL EXPERIENCE

Mar 2015 - present     Special Agent Forensic Examiner
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ

                       As a forensic computer examiner in the FBI, I examine physical evidence under a
                       documented quality assurance program that includes annual proficiency testing,
                       technical/peer and administrative reviews and adherence to standard operating
                       procedures.

                       Conduct forensic examinations on computer evidence, carry out research and
                       development activities, perform search and seizure operations, and provide instruction to
                       new field examiners. Certified to perform forensic examinations on Windows and Mobile
                       devices.

Apr 2014 – Mar 2015    Special Agent Forensic Examiner Trainee
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ

                       As a forensic computer examiner trainee in the FBI, I examined physical evidence under a
                       documented quality assurance program that included annual proficiency test,
                       technical/peer and administrative reviews and adherence to standard operating
                       procedures. I performed this under the guidance of a certified forensic examiner.

Jun 2011 – Apr 2014    Special Agent Forensic Examiner On The Job Trainee
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ

                       As a forensic computer examiner on the job trainee in the FBI, I examined physical
                       evidence under a documented quality assurance program that included annual proficiency
                       test, technical/peer and administrative reviews and adherence to standard operating
                       procedures. I performed this under the guidance of a certified forensic examiner.



May 2004 – Mar 2015    Special Agent
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ
              Case 2:18-cr-00422-SPL Document 422-1 Filed 12/14/18 Page 3 of 4
SA J. Patrick Cullen
Page 2 of 5

                       Performed duties related to complex national security and criminal computer intrusions.
                       Gathered evidence, analyzed large volumes of digital evidence and log files, prepared
                       prosecution reports, conducted victim notifications and support to victim organizations.

                       Worked crimes against children cases in an online undercover role, gathered evidence,
                       obtained federal search warrants, subject interviews, review of digital media, prepared
                       prosecution reports and obtained indictment/arrest warrants for cases assigned to me.

                       Worked complex transnational organized crime and drug cases


Jan 2004 – May 2004    Special Agent New Agent Trainee
                       Federal Bureau of Investigation
                       Training Academy
                       Quantico, VA

                       Received 17 weeks of training in computer investigations, evidence gathering and review,
                       interview/interrogation, firearms, defensive tactics, ethics, legal and other classes required
                       by the Federal Bureau of Investigation.


EDUCATION

Sep 1988 – Jan 1993    Southern Illinois University
                       Edwardsville, IL
                       Bachelor of Science in Accounting


FORENSIC EXAMINATION / TESTIMONY EXPERIENCE

Analyzed more than 300 computers systems since 2011. Participated in the execution 95 search warrants/search
and seizure operations, and field examinations. Examinations have supported expert testimony in State and
Federal Court.


PROFESSIONAL TRAINING

Feb 2008               Network Intrusion Analysis

Jan 2010               Advanced Network Intrusion – Unix

Nov 2010               CompTIA A+

Jan 2011               FBI Cart Tech Certification Course

Nov 2011               Advanced Network Intrusion - Windows


May 2011               CompTIA – Network+

Oct 2011               Access Data FTK Boot Camp

Jan 2012               FBI Cart Intermediate Web Artifacts

Mar 2012               FBI DExt vs CART FE Training

May 2012               FBI Cyber Division Networking Training

Aug 2012               FBI Intermediate OS Artifacts
              Case 2:18-cr-00422-SPL Document 422-1 Filed 12/14/18 Page 4 of 4
SA J. Patrick Cullen
Page 3 of 5


Sep 2012               Access Data ACES Training

Nov 2012               GIAC Security Essentials

Jan 2013               FBI CART Tech Practicals

Jan 2013               FBI DExT Practicals

May 2013               FBI Intro to CART Exams

Aug 2013               FBI CART Practicals

Nov 2013               GIAC GCFE Forensic Exam Training

Apr 2014               FBI Moot Court

Dec 2014               GIAC Certified Forensic Analyst

Aug 2016               FBI Basic Mobile Devices

Oct 2016               FBI Annual Proficiency Exam

Sep 2017               FBI Annual Proficiency Exam

Feb 2018               FBI Introduction to Mac Systems



CERTIFICATIONS & AWARDS

Aug 2016               FBI Cell Phone and Mobile Device Certified

Mar 2015               FBI Basic Wintel Forensic Examiner Certified

Dec 2014               Global Information Assurance Certification – Certified Forensic Analyst

Nov 2013               Global Information Assurance Certification – Windows Forensic Analysis

Nov 2012               Global Information Assurance Certification – Security Essentials
Case 2:18-cr-00422-SPL Document 422-2 Filed 12/14/18 Page 1 of 4




               Exhibit B
         Case 2:18-cr-00422-SPL Document 422-2 Filed 12/14/18 Page 2 of 4



CURRICULUM VITAE
FBI Information Technology Specialist – Forensic Examiner
Matthew Frost
(208) 238-5000
matthew.frost@ic.fbi.gov
  Education:               Idaho State University, Pocatello ID                 Graduated: May 2010
                           Masters of Business Administration
                                   Computer Information Systems emphasis.
                                   Studies in information assurance.
                                   GPA: 3.61
                                   Related course work: Information assurance, computer security,
                                   network defense, and ethical hacking.

                           Idaho State University, Pocatello ID                 Graduated: May 2008
                           Bachelor of Science, Economics
                                   Major: Applied Economics
                                   Minors: Political Science
                                   GPA: 3.49
                                   Related course work: Information assurance, business
                                   management/law, computer information systems, statistics, calculus,
                                   and programming.

                           Second Language/Foreign Travel                     March 2001 – April 2003
                                 Two years immersed in Russian culture living in several cities
                                 throughout eastern Ukraine.
                                 Speak, read, and write Russian at an advanced intermediate level.

Employment:                Federal Bureau of Investigation, Pocatello, ID          May 09 – Present
                           Information Technology Specialist- Forensic Examiner
                                   Follow rules of evidence and agency policies
                                   Collect digital evidence for forensic examinations and created
                                   forensic images of hard drives, removable media, CDs/DVDs, tapes,
                                   floppy disks and other digital storage devices.
                                   Examine physical evidence with adherence to: documented quality
                                   assurance guidelines, technical and administrative reviews, and
                                   standard operating procedures.
                                   Ensure data integrity and maintain chain of custody.
                                   Conduct both laboratory and field work in cooperation with case
                                   agents and professional staff.
                                   Generate reports to present findings of examinations.
                                   Certified as a Forensic Examiner 6/15/2011.
                                       o Current FBI certifications:
                                                  Wintel - 6/15/2011
                                                  Linux - 9/6/2011
                                                  Cell Phone/GPS/Mobile devices - 5/02/2013
                                                  Mac Basic - 4/15/2015
      Case 2:18-cr-00422-SPL Document 422-2 Filed 12/14/18 Page 3 of 4




                  Idaho State University, Pocatello ID                    Aug 08 - May 2009
                  Information Assurance Research Analyst
                          Operate a penetration attack and network defense operations
                          research analyzer.
                          Developing policies and compliance procedures to standards such as
                          CNSS, NIST, and FIPS.
                          Researching and developing training materials for information
                          assurance topics.
                          Evaluate government protocols, and regulations to maintain system
                          integrity.
                          Studied methods to harden networks against intrusion.
                          Researching FISMA compliance, NIST risk management framework,
                          Certification and Accreditation, as well as Plan of Action and
                          Milestone Reporting.
                          Develop training materials to assist government agencies
                          communicate, manage, and supervise IT workers and organizations
                          in the integration and development of Information Assurance
                          programs.

                  Federal Bureau of Investigation, Pocatello, ID           Aug 2008 – May 2009
                  Internship
                          Work alongside Computer Analysis and Response Team.
                          Assist with administrative tasks, archiving, labeling, and clerical.

                  Federal Bureau of Investigation, Pocatello, ID        Feb 2007 – Aug 2008
                  Office Automation Assistant; Team Leader
                          Prepared verbatim transcripts to be used in court proceedings.
                          Led a team of ten members by: assigning work, setting standards of
                          performance, assisting with questions, proofing work, and reporting
                          case status to supervisor.
                          Trained new employees.
                          Received “On the Spot Performance Award”


Other Certifications and training:
                         A+ Essentials Certification                            October 2009
                         AccessData Boot Camp                                   November 2009
                         A+ It Technician Designation Certification             November 2009
                         Security + Certification                               December 2009
                         AccessData Internet Forensics                          March 2010
                         AccessData Windows Forensics                           May 2010
                         Linux Command Line                                     October 2010
                         Network+ Certification                                 November 2010
                         Certified Ethical Hacker Certification                 February 2011
Case 2:18-cr-00422-SPL Document 422-2 Filed 12/14/18 Page 4 of 4



                 Certified Penetration Tester Certification      March 2011
                 Intermediate Linux                              August 2012
                 Unix Live Capture and Servers                   September 2012
                 SANS 560 Network Penetration Testing and
                     o Ethical Hacking                           August 2014
                     o Certification received November 2014
                 SANS 408 Windows Forensic Analysis              October 2014
                 Mac Basic Certification                         April 2015
                 SANS 508 Advanced Digital Forensics and
                     o Incident Response                         May 2015
                 Senior/Master Examiner Certification            September 2015
                 Industrial Control Systems Cyber Security 301   July 2016
                 Certified Linux Forensic Practitioner           September 2016
                 JTAG Competency Exam                            July 2017
                 ISP Certification                               July 2017
Case 2:18-cr-00422-SPL Document 422-3 Filed 12/14/18 Page 1 of 3




               Exhibit C
          Case 2:18-cr-00422-SPL Document 422-3 Filed 12/14/18 Page 2 of 3



                              QUOC THAI
                         300 NORTH LOS ANGELES, LOS ANGELES CA 90012
                               ▪ quoc.thai@ci.irs.gov ▪



Experience
Special Agent ▪ January 2010 – Present
Internal Revenue Service ▪

   •   Closed numerous significant investigations spanning IRS-CI investigative business
       priorities, including money laundering, criminal tax, cybercrime and digital
       currency cases.
   •   Nationally recognized subject matter expert in digital currency (such as bitcoin)
       and the dark net (markets and vendors). Developed cybercrime training
       material at FLETC that was implemented nationwide for IRS-CI. Provided training
       to Seattle, Dallas and Los Angeles Field Offices for audiences in excess of 80 to
       120 people.
   •   Mentored two Special Agent Trainees as an On-The-Job Instructor.
   •   Successfully completed a 4 month Acting Supervisory Special Agent detail.
   •   Co-Sponsored OCDETF proposal to target cyber-enabled narcotics traffickers.
   •   Developed datamining techniques to identify investigative opportunities for Los
       Angeles Field Office, which was expanded nationally.
   •   Led as the Team Leader for numerous enforcement actions and member in
       good standing with Long Gun Cadre.
   •   Developed working partnerships across numerous federal and local law
       enforcement agencies and regulatory bodies. Represented IRS-CI’s digital
       currency efforts at recent Five Eyes and SEC conferences.
Financial/Systems Consultant ▪ May 2002 – December 2010
One Hundred Thousand Consulting ▪

   •   Provided international trade, financial, and systems consulting for various
       companies.
   •   Expertise in the implementation of Enterprise Resource Planning systems
Information Systems Coordinator ▪ May 2006 – December 2007
Pepperdine University ▪

   •   Assisted in the implementation of PeopleSoft and an office-wide backup system.
   •   Managed the data ingestion of financial documents for accounting systems.
          Case 2:18-cr-00422-SPL Document 422-3 Filed 12/14/18 Page 3 of 3


Skills
 Experienced with numerous bitcoin blockchain analytics tools (Chainalysis, Elliptic,
   BlockSeer.)
 Experienced with numerous dark net mining tools (Flashpoint, DARPA Memex,
   GWERN database.)
 Developed comprehensive methodology to access and conduct surveillance and
   undercover operations on the dark net using various types of UC computer
   equipment combined with a number of anonymizers and a virtual machine (VM
   Ware, Oracle VirtualBox.)
 Experienced in the use of various forms of end-to-end encrypted communication
   platforms (Telegram, Wickr, WhatsApp, Signal, etc.)
 Experienced in the various methodologies of identifying and seizing various digital
   currencies and the challenges related to them. (bitcoin, alt-coins.)
 Obtained training and certification as an Instructor using the IRS-CI facilitative
   method. (BIFT)
 Began training and obtained certification as a computer forensic agent. (BCERT)
   Includes certification in FTK and Encase, as well as initial training in mobile device
   forensics.
 Bilingual: Fluent in Vietnamese. Conducted interviews and prepared witnesses for
   testimony in Vietnamese.
 Firearms proficiency:
       o Glock 22 pistol (96/100 recent qualification)
       o Smith & Wesson M&P15 rifle (298/300 recent qualification)
       o Remington 870 shotgun (100/100 recent qualification)

Education
Pepperdine University
2002 ▪ Bachelor of Science – International Business

Pepperdine University
2007 ▪ Masters of Business Administration

Pepperdine University
2008 ▪ Certificate of Dispute Resolution

References
USPIS Postal Inspector Lyndon Versoza
USPIS Team Leader Noah Thompson
IRS-CI Supervisory Special Agent Michael Parrish
IRS-CI Special Agent Jameson Winters
IRS-CI Special Agent Victor Vanacore
HSI Special Agent Christopher Hicks
SEC Attorney David Hirsh

                                       Quoc Thai Page 2
Case 2:18-cr-00422-SPL Document 422-4 Filed 12/14/18 Page 1 of 4




               Exhibit D
    Case 2:18-cr-00422-SPL Document 422-4 Filed 12/14/18 Page 2 of 4


                            Expert Witness Resume of
                                Donald Ellsworth
                     Special Agent, IRS-Criminal Investigation

IRS-CI Positions Held                                         Dates
Special Agent,    GS-1811-13                                  May 2005 – current
Special Agent,    GS-1811-12                                  January 2004
Special Agent,    GS-1811-11                                  January 2003
Special Agent,    GS-1811-09                                  January 2002

Relevant Assignments
Undercover agent
Instructor, Bitcoin/Darknet training
Instructor, Money Laundering
OCDETF Case Agent
Darknet Workgroup founding member


Darknet/Bitcoin investigative Experience


As a special agent, I have been the case agent on multiple Darknet and Bitcoin
related cases. These cases have been multi-jurisdictional and prosecuted in the
District of Arizona and Washington DC. Darknet and bitcoin related
investigations are a relatively new type of investigation which required extensive
research on how to acquire and use bitcoin on the darknet marketplaces.
      As an undercover agent:
         •   Created multiple profiles on various darknet marketplaces.
         •   Purchased goods and services from darknet vendors using bitcoin.
         •   Learned how to use the encrypted communications commonly used
             on the darknet, i.e. Tor, Tails, Jabber, Privnote.
         •   Learned how to create and utilize bitcoin wallets and open bitcoin
             exchange accounts.
         •   Purchased bitcoin from peer-to-peer exchangers.


      As a case agent:
         •   Identified peer-to-peer bitcoin exchanger targets.
         •   Identified Darknet vendors on multiple marketplaces.
         •   Traced bitcoin transactions between darknet vendors and bitcoin
             exchangers.
         •   Testified before a Grand Jury regarding the criminality of peer-to-
             peer exchanging of bitcoin.
         •   Coordinated with foreign governments to secure evidence related to
             Darknet/Bitcoin investigations.


As a special agent, I have been the case agent for a variety of multi-jurisdictional
     Case 2:18-cr-00422-SPL Document 422-4 Filed 12/14/18 Page 3 of 4


IRS-CI co-sponsored OCDETF and narcotics money laundering investigations
with the targets being darknet vendors using bitcoin. As a founding member of
the Arizona darknet/bitcoin team, I have conducted long term and short term
darknet/bitcoin related investigations.
As a special agent, I have investigated the money laundering aspects of criminals
using bitcoin. I have had training on U.S. Money Laundering and Bank Secrecy
laws and how the movement of illegal proceeds in the form of bitcoin applies to
these laws.

I have assisted as project coordinator for cyber-crime and underground
economies for the IRS-CI Phoenix field office. As a cyber-crime project
coordinator I have developed and investigated multiple cases initiated through
the project.

 Darknet/Bitcoin Training Assignments

 As a keynote speaker, I have conducted training for federal, state and local law
 enforcement investigators and prosecutors in the field of Darknet/Bitcoin
 investigation and financial investigative techniques. I have presented to federal
 judges on multiple occasions about the criminality of bitcoin and the darknet. I
 have also traveled to foreign countries and provided training on this subject to
 government officials in those countries.

                     Event                                       Date
Office of National Drug Control Policy, White
House, Washington DC                                            02/2018
Federal Bar Association w/ Federal Judges
seminar, Tucson, AZ                                             02/2018
Brazil Government Officials, Sao Paulo and
Brasilia, Brazil                                                11/2017
Arizona Federal Magistrates Conference,
Scottsdale, AZ                                                  09/2017
AZ Attorney General's office Darknet/Bitcoin
training, Phoenix,AZ                                            08/2017
HIDTA Darknet/Bitcoin seminar, Phoenix, AZ                      06/2017
Southwest Border Money Laundering Conf,
Phoenix, AZ                                                     06/2017
New Mexico congressional delegation,
Albuquerque, NM                                                 03/2017
Royal Canadian Mounted Police, Vancouver,
Canada                                                          03/2017


In addition to the training I have given above, I have provided training on multiple
occasions to IRS-CI undercover agents on the mechanics of the darknet and
purchasing and use of bitcoin. I have also spoken at multiple trainings for smaller
groups of Federal, State, and local law enforcement officers in the area of
Darknet/Bitcoin related investigations.
    Case 2:18-cr-00422-SPL Document 422-4 Filed 12/14/18 Page 4 of 4



Awards                                 Date
IRS- CI Performance Award              2017
IRS- CI Performance Award              2016
IRS- CI Performance Award              2015
IRS- CI Performance Award              2014
IRS- CI Performance Award              2013
IRS- CI Performance Award              2012
IRS- CI Performance Award              2011
IRS- CI Performance Award              2010
IRS- CI Performance Award              2009


Education and Training

Internal Revenue Service, Criminal Investigation – over 16 years a special agent
Ongoing training classes on current laws, policies and procedures: Bank Secrecy
Act Workshops, Money Laundering Seminars, numerous financial investigative
techniques seminars and conferences.

Darknet/Bitcoin related training:
   o DEFCON 2017 – hacking and cyber crime – Las Vegas, NV
                                               July 31st – August 1st, 2017

   o Private bitcoin tracing training – Chainalysis – New York City, NY
                                                       October 20th, 2016

   o DEFCON 2016 – hacking, and cyber crime – Las Vegas, NV
                                               August 4th – 5th, 2016

   o IOC-2- Darkweb threat and virtual currency seminar – Washington DC, WA
                                                   January 6th-7th, 2016

   o IRS Cybercrime Investigative tools and the Dark Web – Webinar
                                                   October 21st, 2015

   o Monthly IRS cyber coordinator training – conference calls


Bachelor of Science, Business, Northern Arizona University, 1999
Masters of Business Administration, Finance, Utah State University, 2001
Case 2:18-cr-00422-SPL Document 422-5 Filed 12/14/18 Page 1 of 6




               Exhibit E
         Case 2:18-cr-00422-SPL Document 422-5 Filed 12/14/18 Page 2 of 6




Christi Decouflé #7233
Detective – Phoenix Police Department Vice Enforcement Unit
Task Force Officer – FBI Human Trafficking Task Force – Phoenix Division

620 W Washington Street                                                Christina.decoufle@phoenix.gov
Phoenix, AZ 85003                                                      602-763-3901


EDUCATION

•   2010-2012 - M.Ed. Human Services, emphasis in Psychology, Northern Arizona University
•   1992-1997 - B.S., Psychology, Northern Kentucky University
•   1992-1997 - Minor in Military Science, Xavier University


WORK HISTORY

•   2013-Present       FBI, Phoenix Division, Human Trafficking Task Force
•   2000-Present       Phoenix Police Department
                       2005-Present: Detective, Vice Enforcement Unit
                       2004-2005: Field Training Officer, 72F, Squaw Peak Precinct
                       2000-2004: Patrol Officer, 73G, 61G and 62F Squad Areas
•   1997-2007          Captain, Military Police, Army National Guard and Army Reserve
•   1998-2000          Adult Probation Officer, Maricopa County Adult Probation, Phoenix, Arizona
                       Supervising probationers on sex offender status as well as standard probation
•   1997-1998          Behavioral Health Specialist, Hamilton County Jail, Cincinnati, Ohio
                       Assisting in counseling and the behavioral health of inmates


OTHER QUALIFICATIONS
• Testified as an expert witness about domestic sex trafficking, in state and federal child prostitution trials.
                • US v. Brooks (Depaul Brooks & Uawndre Fields), 2009, Phoenix
                • AZ v. Michael Cotham, 2013 (Judge Gass- Maricopa County)
                • AZ v. Stephen Brown, 2014 (Judge Steinle – Maricopa County)
                • AZ v. Anthony Gehon, 2014 (Judge Gass- Maricopa County)
                • AZ v. Andre Adams, 2016 (Judge Gates -Maricopa County)
                • AZ v. Tony Gamble, 2016 (Judge Granville- Maricopa County)
                • AZ v. Leon Daniels, 2016. (Judge Kemp – Maricopa County)
                • AZ v. Byron Hamphill-Wooten, 2017 (Judge Viola- Maricopa County)
                • AZ v. Stephen Harwell, 2017 (Judge Stephens – Maricopa County)

•   Conducted over 300 forensic interviews of sex trafficking adult & child victims, 2005-Present
•   Conducted approximately 200 interviews of sex traffickers and witness, 2005-Present
•   Experience in writing and serving numerous search warrants, court orders and subpoenas
•   Line Investigator on Pandering/Child Prostitution wire-tap investigation
•   Submit cases to the County Attorney’s Office, City Prosecutor’s Office and the United States Attorney’s Office
•   Investigate patrol generated reports, silent witness tips and self-initiated investigations
        Case 2:18-cr-00422-SPL Document 422-5 Filed 12/14/18 Page 3 of 6



PRESENTER/INSTRUCTOR EXPERIENCE

•   2005-Present

    •   Instructor, Maricopa Adult Probation, Phoenix, 2017
    •   Speaker, Annual Domestic Violence Conference, Vicksburg, MS, 2017
    •   Speaker, Arizona PTA Conference, Phoenix, AZ, 2017
    •   Instructor, Jewish Family Services, Phoenix, AZ 2017
    •   Presenter, Crimes Against Women Conference, Dallas, TX, 2017
    •   Instructor, ALEA – Arizona Law Enforcement Academy, Phoenix, AZ, 2017
    •   Speaker, Bethany Bible Church, Phoenix, AZ, 2017
    •   Instructor, New Leaf Domestic Violence Shelter, Phoenix, AZ, 2017
    •   Instructor, Child & Family Resources, Phoenix, AZ, 2017
    •   Instructor, Department of Child Safety & Group Home Leaders, Phoenix, AZ, 2017
    •   Presenter, Sky Harbor Airport Public Relations & Volunteers, Phoenix, AZ, 2016
    •   Instructor, Mercy Medical (CPS & Group Home), Phoenix, AZ, 2016
    •    Instructor, Identifying Trafficking Victims, Phoenix Sky Harbor Airport, Phoenix, AZ, 2016
    •   Instructor, Advanced Interviewing of Trafficking Victims, FBI, Color of Law Conference, Norman, OK, 2016
    •   Presenter, JUST Conference for First Responders, Shared Hope International, Mesa, AZ, 2016
    •   Presenter, Mercy Medical, Phoenix, AZ, 2016
    •   Key Note Speaker, Pediatric & Neonatal Conference, Paradise Valley, AZ, 2016
    •   Guest Speaker, Human Sexuality Class, SMCC, Phoenix, AZ, 2016
    •   Instructor, 8 hr Domestic Sex Trafficking Workshop, SAFE Homes, Orange County, NY, 2016
    •   Instructor, Maricopa County Adult & Juvenile Probation, Phoenix, AZ, 2015
    •   Presenter, International Visitor Association – German Exchange Program, Phoenix, AZ, 2015
    •   Instructor, JUST Conference, Shared Hope International, Washington, DC, 2015
    •   Presenter, Arizona Hotel Resort Security Association, Phoenix, AZ, 2015
    •   Presenter, Sex Trafficking Awareness, Hadassah Valley of the Sun, Phoenix, AZ, 2015
    •   Instructor, Maricopa County Adult & Juvenile Probation, Phoenix, AZ, 2015
    •   Participant, Human Trafficking World Summit, Jimmy Carter Center, Atlanta, GA, 2015
    •   Presenter, Sex Trafficking Awareness, Women’s Safety & Leadership Group, Phoenix, AZ, 2015
    •   Guest Speaker, CEASE Network Demand Abolition Conference, Phoenix, AZ, 2015
    •   Guest Panel Speaker, Women’s Safety & Leadership Training, Phoenix, AZ, 2014
    •   Instructor, Domestic Sex Trafficking Investigations, Family Advocacy Center Staff, Phoenix, AZ, 2014
    •   Instructor, 3rd Annual Arizona Crime and Intelligence Seminar, 2014
    •   Instructor, Phoenix Police Crimes Against Children Unit, 2014
    •   Presenter, Arizona Strong Families Conference, Glendale, AZ, 2014
    •   Instructor, Sky Harbor Airport Civilian Employee Training, Phoenix, AZ, 2014
    •   Presenter, Arizona Children's Association Training, Phoenix, AZ, 2014
    •   Presenter, 20th Annual Child Abuse Prevention Conference, Phoenix, AZ, 2014
    •   Presenter, Arizona Foster Youth Conference, Rio Rico, AZ, 2014
    •   Presenter, Arizona Court Association Annual Conference, Prescott, AZ, 2014
    •   Instructor, Smith County Sheriff’s Department Law Enforcement Training, Tyler, TX, 2014
    •   Instructor, Community Advocates and Social Workers, Tyler, TX, 2014
    •   Instructor, Tempe Police Department Law Enforcement Training, Tempe, AZ, 2014
    •   Instructor, Deer Valley School District Student Summit, Phoenix, AZ, 2014
    •   Presenter, Hoops for Hope, Phoenix, AZ, 2014
    •   Guest Speaker, Dr. Oscar Hardin's Human Sexuality Class, SMCC, Phoenix, AZ, 2014
    •   Presenter, Sex Trafficking, Arizona Women's Lawyers Association Summit, ASU, Phoenix, AZ, 2014
    •   Instructor, AZ Child Protective Services Annual Training, Phoenix, AZ, 2013
         Case 2:18-cr-00422-SPL Document 422-5 Filed 12/14/18 Page 4 of 6



    •   Presenter, Child and Youth Sex Trafficking Training, Yavapai County, AZ, 2013
    •   Instructor, Child Prostitution, Streetlight Phoenix Residential Treatment Facility, Phoenix, AZ, 2013
    •   Presenter, AZ-CART, Child Abduction Response Training Course, FBI, Tucson, AZ, 2013
    •   Instructor, City of Phoenix, School Resource Officer Annual Training, Phoenix, CA, 2013
    •   Presenter, Sex Trafficking and Identifying High Risk Victims, AZMPIA Conference, Phoenix, AZ, 2013
    •   Guest Speaker, Dr. Matt Cooper's Philosophy of Sexuality Class, SMCC, Phoenix, AZ, 2013
    •   Guest Speaker, Dr. Oscar Hardin's Human Sexuality Class, SMCC, Phoenix, AZ, 2013
    •   Presenter, numerous Cultural Community Advisory Boards, Phoenix, AZ, 2013
    •   Presenter, Pimp Control & Donte Clark case study, Shared Hope International Conference, Tucson, AZ
        2012
    •   Instructor, Child Prostitution, Streetlight Phoenix Residential Treatment Facility, Phoenix, AZ, 2010
    •   Instructor, Child Prostitution, Parc Place Residential Treatment Facility, Chandler, AZ, 2010
    •   Presenter, Desert Divas case study at the USDOJ/FBI Innocence Lost National Initiative Training
        Conference, Boston, MA, 2010
    •   Presenter on Child Prostitution for the 2nd Annual Child Abuse Conference: Child Exploitation, Phoenix,
        AZ, 2010
    •   Presenter at the Arizona Girls Roundtable, Child Exploitation training, Phoenix, AZ, 2010
    •   Presenter, Girls & Sexuality Training, ASU School of Social Transformation, Tempe, AZ, 2009
    •   Instructor, Child Prostitution Investigations at the Western States Vice Investigators Association
        Conference, Phoenix, AZ, 2008
    •   Presenter on Child Prostitution to the Arizona Prosecuting Attorneys Advisory Council Legal
        Assistants Seminar, Maricopa County, AZ, 2008




PROFESSIONAL DEVELOPMENT

•   FETI (Facilitating Experiential Trauma Information)training, Phoenix, AZ 2017
•   Dallas Crimes Against Women Conference, Dallas, TX, 2017
•   FBI/ Secret Service Cyber Crime Workshop –Fake Social Media Accounts, March, 2016
•   Human Trafficking World Summit, Jimmy Carter Center, Atlanta, GA, 2015
•   CEASE Network Demand Abolition Conference, Phoenix, AZ, 2015
•   Winning the Battle against “Pimps” & “Johns”, Computer Forensic Analysis Training, Mesa, AZ 2015
•   Hostile Intent & Intervention Team Training, Covert Investigations, 2014
•   International Association of Human Trafficking Investigators, 3rd Annual Conference, 2014
•   United States Marshals (Deputized) , FBI Human Trafficking Task Force, March, 2014
•   Field Intelligence Team Training, Covert Investigations, 2014
•   Internet Profiling, Jag Investigations Inc., 2013
•   Temporary Assignment with DEB, 2012
•   Female Enforcers Training; Advanced Mental, Physical and Tactical Skills to Survive, Lifelinetraining, 2012
•   GangNet Training, 2012
•   Confrontation Call Training, Children's Justice Training Project, 2012
•   Female Undercover School, International Association of Undercover Officers, MCTC, 2011
•   Undercover Officer School, International Association of Undercover Officers, 2011
•   Temporary Undercover assignment (3 months) with Counter Terrorism Unit, JTTF, 2010
•   AZMPIA Conference, City of Phoenix Missing Persons Unit, 2010
•   Protecting Victims of Child Prostitution, National Center for Missing and Exploited Children, 2009
•   Temporary Assignment with Night Detectives Detail, 2009
•   Human Trafficking Conference, Department of Justice, 2009
         Case 2:18-cr-00422-SPL Document 422-5 Filed 12/14/18 Page 5 of 6



•   Protecting Children Online, National Center for Missing and Exploited Children, 2009
•   Surface Skeleton & Buried Body Recovery Seminar, 2009
•   Temporary Assignment with Homicide, 2009
•   Biological Evidence Collection and DNA, 2007 & 2008
•   Western States Vice Investigators Association Conference, 2008
•   Physical and Neglect Child Abuse Injury Reconstruction, John E Reid and Assoc., 2007
•   Investigating Computer Facilitated Crimes Against Children, John E Reid and Assoc, 2007
•   Forensic Interviewing (Sex Trafficking Victims specific), Children’s Justice Task Force, 2007
•   FBI National Academy Associates Conference, 2007
•   Temporary Assignment with the Sex Crimes Unit, 2007
•   Communication Analysis Training, 2007
•   Advanced Forensic Interview Training, Prevent Child Abuse Arizona, 2007
•   Communication Statement Analysis, DEA, 2007
•   AZPOST Bike Certification, 2007
•   Basic Forensic Interviewing of Children, 2006
•   Child Prostitution Seminar, National Center for Missing and Exploited Children (40 hrs), 2006
•   Protecting Victims of Child Prostitution, 2006
•   Numerous WordPerfect, Windows, and Word Computer Training, 2000-06
•   Case Management Training, 2005
•   Temporary Assignment with the Vice Enforcement Unit, 2004 & 2005
•   Field Training Officer Certification, 2004
•   Crime Free Multi-Housing Certification, 2002
•   Investigator Certification, 2002
•   General Instructor Certification, 2002
•   Insurance Fraud Identification and Investigation, 2001


AWARDS AND ACHIEVEMENTS
• International Association of Chiefs of Police Civil Rights Award, 2015
• Open Door Award, 2014
• Paladin Award, 2013
• Drug Enforcement Bureau Employee of the Month, 2011 & 2012
• Police Chief’s Unit Award, 2011
• Police Chief’s Unit Award, 2010
• Police Chief’s Unit Award, 2009
• Paladin Award, 2008
• Medal of Merit
• Medal of Lifesaving
• Several Officer of the Month Awards
• Kiwanis Club Award of Merit
• Several Commendations from supervisors, citizens, and departments within the City of Phoenix




PROFESSIONAL MEMBERSHIPS
• AZ Financial Crimes Task Force, 2015-Present
• International Association of Human Trafficking Investigators, 2014 - Present
• National Association of Professional Women – 2013- Present
• FBI Human Trafficking Task Force 2013- Present
• International Association of Undercover Officers, 2011- Present
         Case 2:18-cr-00422-SPL Document 422-5 Filed 12/14/18 Page 6 of 6



•   Fraternal Order of Police, 2010- present
•   Phoenix Law Enforcement Association, 2000- 2010
•   Arizona Homicide Investigators Association, 2009- Present
•   FBI Innocence Lost Task Force 2007- 2012
•   Arizona Narcotic Officers Association, 2007-Present
•   Law Enforcement Online/ USDOJ/FBI, 2006- Present
•   Rocky Mountain Information Network, 2002- Present
Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 1 of 29




                Exhibit F
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 2 of 29
                                                           DRS Cur r ic ulu m Vitae |1



                  Dominique E. Roe-Sepowitz, M.S.W., Ph.D.
                                     Associate Professor
                   School of Social Work, College of Public Programs
                                Arizona State University
               MC 3920, 411 N. Central Ave Ste. 800, Phoenix, AZ 85004-0689
                phone (602)-496-0093 email: Dominique.Roe@asu.edu

EDUCATION

Ph.D., 2005            College of Social Work, Florida State University, Tallahassee, Florida
                       Field of Study: Direct Practice
                       Dissertation: Indicators and Predictors of Self-Mutilation: Youth in
                       Custody.

M.S.W., 2000           School of Social Work, Arizona State University, Tucson, Arizona
                       Field of Study: Direct Practice.
                       Area of Concentration: Sexual Violence, Victims of Crime, Abuse and
                       Trauma.

B.S., 1993             Springfield College, Springfield, Massachusetts
                       Field of Study: Therapeutic Recreation

ACADEMIC POSITIONS
1/2013-present                 Director of the ASU Office of Sex Trafficking Intervention
                               Research (STIR).

8/2011-present                 Associate Professor with Tenure; School of Social Work,
                               College of Public Programs, Arizona State University, Phoenix,
                               Arizona.

8/2005- 8/2011                 Assistant Professor: School of Social Work, College of Public
                               Programs, Arizona State University, Phoenix, Arizona.
Courses Taught:
MSW: Foundations of Practice I and II (Clinical Practice), Bridge Seminar I, Forensic Social
Work, Clinical Trauma Treatment, Prostitution and Human Sex Trafficking in the United States.
BSW: Social Work Practice with Individuals, Groups and Families, Introduction to Social Work.

1/2012- 5/2012                 Distinguished Research Fellow at the Ruth V. McGregor Family
                               Protection Clinic as an expert on sex trafficking, School of Law,
                               Arizona State University, Tempe, Arizona.

8/2005 – 8/2011                Assistant Professor; School of Social Work, College of Public
                               Programs, Arizona State University, Phoenix, AZ

8/2010-present                 Honors Faculty Advisor, School of Social Work

8/2005- present                Faculty Affiliate of Women and Gender Studies Program,
                               Arizona State University.




                                              1
    Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 3 of 29
                                                            DRS Cur r ic ulu m Vitae |2


8/2003-5/2005                   Adjunct Instructor, School of Criminology and Criminal Justice,
                                Florida State University, Tallahassee, FL
                                Course taught: Victimology (5 semesters).

8/2001-12/2003                  Instructor, College of Social Work,
                                Florida State University, Tallahassee, FL
                                Courses taught: BSW: Human Behavior and the Social
                                Environment (I and II), Interviewing and Recording,
                                Introduction to Social Work. (5 semesters)

RESEARCH AND CREATIVE ACTIVITIES
  Italics denotes an Arizona State University graduate student co-author.
* Indicates major contribution, all other co-authored work assume equal distribution of workload.

PEER REVIEWED PUBLICATIONS
Hickle, K., & Roe-Sepowitz, D. (in press). Curiosity and a pimp. Journal of Women and
       Criminal Justice.

Roe-Sepowitz, D. E., Bontrager Ryon, S., Hickle, K.E., Gallagher, J., & Hedberg, E. (in
       press).Invisible Offenders: Estimating Online Sex Customer. International
      Journal of Human Trafficking.

Roe-Sepowitz, D. E., Gallagher, J., Risinger, M., & Hickle, K. (2015). The
      sexual exploitation of girls in the United States: The role of female pimps.
      Journal of Interpersonal Violence, 30, 2814-2830.

Roe-Sepowitz, D.E., Hickle, K., Dahlstedt, J., & Gallagher, J. (2014). Victim or whore:
      The similarities and differences between victim’s experiences of domestic
      violence and sex trafficking. Journal of Human Behavior and the
      Social Environment. 24:8,883-898, DOI: 10.1080/10911359.2013.840552

Hickle,K. E., & Roe-Sepowitz, D.E. (2014) Putting the pieces back together: A group
       intervention for sexually exploited adolescent girls. Social Work with Groups, 2,
       99-114. DOI 10.1080/01609513.2013.82338

Roe-Sepowitz, D., Gallagher, J., Hickle, K., Pérez Loubert, M., & Tutelman, J.
      (2014) Project ROSE: An arrest-alternative for victims of sex trafficking and
       prostitution. Journal of Offender Rehabilitation, 53, 57-74.

Roe-Sepowitz, D.E.*, Bedard, L.B., Pate, K.A., & Hedberg, E. (2014). Esuba: The
      effectiveness of a psychoeducation group for incarcerated female survivors of
      abuse. International Journal of Offender Therapy and Comparative Criminology.
      58, (2),190-208. Doi: 10.1177/0306624X12465410

Connolly, S. M., Roe-Sepowitz, D., Sakai, C.E., & Edwards, J. (2013). Utilizing
      community resources to treat PTSD: A randomized controlled trial using Thought
      Field Therapy. The African Journal of Traumatic Stress.82-90.


                                                2
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 4 of 29
                                                       DRS Cur r ic ulu m Vitae |3




Roe-Sepowitz, D. E. (2012) Juvenile entry into prostitution: The role of emotional
      abuse. Violence Against Women, 18, 562-579.

Clarke, R., Clarke, E., Roe-Sepowitz, D., & Fey, R. (2012). Age of entry into
     prostitution: Relationship to drug use, race, suicide, education level,
     childhood abuse and family experiences. Journal of Human Behavior and the
     Social Environment. 22, 3, 270-289.

Roe-Sepowitz, D.E., Hickle, K.E., & Cimeno, A. (2012). The impact of abuse history
      and trauma symptoms on successful completion of a prostitution-exiting program.
      Journal of Human Behavior and the Social Environment. 22,1, 65-77. Doi:
      10.1080/10911359.2011.598830

Roe-Sepowitz, D. E., Hickle, K., Perez-Loubert, M., & Egan, T. (2011) Adult
      prostitution recidivism: Risk factors and impact of a diversion program.
      Journal of Offender Rehabilitation, 50, 272-285. Doi:
      10.1080/10509674.2011.574205

Heide, K.M., Roe-Sepowitz, D.E., Solomon, E.P., & Chan, H. (2011) Male and female
       juveniles arrested for murder: A comprehensive analysis of U.S. data by offender
       gender. International Journal of Offender Therapy and Comparative
       Criminology, 56, 356–384. doi: 10:1177/0306624x11406418

Roe-Sepowitz, D.E. & Hickle, K. (2010). Comparing boy and girl arsonists: Crisis,
      family, and crime scene characteristics. Journal of Legal and Criminological
      Psychology, 15, 385-399. doi: 10:1348/135532509X473913.

Roe-Sepowitz, D.E.*, Pate, K.N. & Bedard, L.A., & Greenwald, M. (2009). A
      trauma-based group intervention for incarcerated girls. Social Work with Groups,
      32, 330-341. doi:10.1080/01609510903092972

Miller-Clevenger, B. & Roe-Sepowitz, D.E. (2009). Shelter service utilization of
       domestic violence victims. Journal of Human Behavior and the Social
       Environment, 19, 359-375. doi:10.1080/10911350902787429

Ward, A. & Roe-Sepowitz, D.E (2009). Assessing the effectiveness of a trauma-
      oriented approach to treating prostituted women in a prison and a community
      exiting program. The Journal of Aggression, Maltreatment & Trauma, 18, 293-
      313. doi: 10.1080/10926770902809837

Sharp, A., Roe-Sepowitz, D.E.*, & Boberg, J (2009). The interaction of juvenile
       school firesetting and bullying: An exploratory study. School Social Work
       Journal, 33, 86-97.

Roe-Sepowitz, D. E. (2009).Comparing male and female juveniles charged



                                           3
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 5 of 29
                                                       DRS Cur r ic ulu m Vitae |4


       with homicide: Child maltreatment, substance abuse and crime details. The
       Journal of Interpersonal Violence, 24, 601-617. doi: 10.1177/0886260508317201

Hickle, K. & Roe-Sepowitz, D.E. (2009). Female juvenile arsonists: An
        exploratory look at characteristics and solo and group arson offenses. Legal
        and Criminological Psychology. doi: 10.1348/135532509X473913

Brawn, K. & Roe-Sepowitz, D.E. (2008). Female juvenile prostitution: Exploring the
       relationship to substance use. Children and Youth Services Review, 30, 1395-
      1402. doi: 10.1016/j.childyouth.2008.04.011

Roe-Sepowitz, D.E., & Krysik, J. (2008) Examining the sexual offenses of
      female juveniles: The relevance of childhood maltreatment. The American
      Journal of Orthopsychiatry: Interdisciplinary Perspectives on Mental Health and
      Social Justice, 78, 405-412. doi:10.1037/a0014310

Kleck, G., Tark, A., Bedard, L., & Roe-Sepowitz, D.E. (2008). Crime victimization
        And divorce. International Review of Victimology, 15, 1-17.

Niles, M.D.*, Reynolds, A.J., & Roe-Sepowitz, D. E. (2008). Early childhood
       intervention and early adolescent social and emotional competence: Second
       generation evaluation evidence from the Chicago Longitudinal
       Study. Educational Research, 50(1), 55-73. doi: 10.1080/0031880801920395

Roe-Sepowitz, D. E. (2007). Adolescent female murderers: Characteristics and
      treatment implications. American Journal of Orthopsychiatry: Interdisciplinary
      Perspectives on Mental Health and Social Justice, 77(3), 489-496.
      doi:10.037/0002-9432.77.3.489

Roe-Sepowitz, D. E.*, Bedard, L. E., & Pate, K.N. (2007). The impact of child
      abuse on dissociative symptoms: A study of incarcerated women. Journal of
      Trauma and Dissociation, 8 (3), 7-26. doi:10.1300/J229v08n03_02

Roe-Sepowitz, D. E. (2007).Characteristics and predictors of self-mutilation: A
      study of incarcerated women. Criminal Behaviour and Mental Health, 17, 312-
      321. doi:10.1002/cbm.665

Bedard, L.E., Pate, K.N., & Roe-Sepowitz, D.E. (2003). A program analysis of
      Esuba: Helping turn abuse around. International Journal of Offender Therapy and
      Comparative Criminology, 47, 579-607.

MANUSCRIPTS UNDER REVIEW
Roe-Sepowitz, D., Bedard, L., Bontrager Ryon, S., Richey, C., & Carroll, H. Pseudo-
      Families in Female Prisons: Exploring the Underlying Rationale and Formation of
      These Relationships. International Journal of Offender Therapy and
      Comparative Criminology. 20 pages. December 2015.



                                            4
    Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 6 of 29
                                                           DRS Cur r ic ulu m Vitae |5




(Revise and Resubmit) Roe-Sepowitz, D., Hickle, K., Bracy, K., Brockie, M., Mazerbo,
L., & Hawman, A. Experiencing Sex Trafficking and Sexual Exploitation as Homeless
Young People: An Exploration of Risk Factors and Support Needs. Journal of Social
Distress and the Homeless. December 2015.

Van Kleeck, C., Roe-Sepowitz, D., & Hickle, K. The male victim: Sex trading and the
      commercial sexual exploitation male homeless young adults. 25 pages,
      submitted for review to the Journal of Social Distress and the Homeless.

BOOK CHAPTERS
Roe-Sepowitz, D. E., & Hickle, K.E. (in press). Human Trafficking: A Spotlight on Sex
      Trafficking. C.M. Renzetti, J.L. Edleson, R.K. Bergen (Eds.) Sourcebook on
      Violence Against Women (3rd edition).

Hickle, K., & Roe-Sepowitz, D., (in press) Group work with sex trafficking survivors. In
       (eds) G. Grief and C. Knight Group work with populations at-risk, (4th ed.). New
       York: Oxford University Press

Roe-Sepowitz, D. E. (2011). Juvenile Prostitution. In R.J. R. Levesque (Ed.).
      Encyclopedia of Adolescence. Springer.

Roe-Sepowitz, D. & Katsulis, Y. (2011). U.S.-Mexico borderland female sex workers:
      Family responsibilities and risks for depression. In R. Dalla, J. DeFrain, L. Baker,
      and C. Williamson (Eds.). The Prostitution of Women, Men, and Children: A
      Global Perspective. Implications for Research, Policy, Education and Service.
      Lexington Academic Press.

Salas, L.*, Roe-Sepowitz, D. E., & LeCroy, C. W. (2008). Small group theory. In
        Thyer, B. (Ed.), Human Behavior and the Social Environment: The
        Comprehensive Handbook of Social Work and Social Welfare. New York: Wiley.

Roe-Sepowitz, D. E.*, Bedard, L.E. & Thyer, B. (2005). Anxiety prevention programs
      for adults. In C.N. Dulmus (Ed.), Handbook for Preventive Interventions for
      Adults. New York: Wiley.

Roe-Sepowitz, D. E.*, & Thyer, B. (2004). Empirically supported problem prevention
      programs for adolescent mental health. In L.A. Rapp-Paglicci, C.N. Dulmus, & J.
      S. Wodarski (Eds.). Handbook of prevention interventions for children and
      adolescents. New York: Wiley.

Research Documents and Reports
Roe-Sepowitz, D., Bracy, K., Massengale, L., Cantelme, L., & Ward, T. (December 2015).
Report on the Incidence of Sex Trafficking in Arizona’s Juvenile Probation Departments.
Arizona State University, Office of Sex Trafficking Intervention Research and the Arizona
Administrative Office.




                                               5
    Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 7 of 29
                                                          DRS Cur r ic ulu m Vitae |6


Roe-Sepowitz, D.E., Bracy, K., Gallagher, J., & Cimeno, M. (2015) Report on the incidence in
sex trafficking in Maricopa County Adult Probation. McCain Institute and the Maricopa County
Adult Probation. ASU School of Social Work, College of Public Programs.

Exploring the Impact of the Super Bowl on Sex Trafficking 2015 (February 2015). ASU Office of
Sex Trafficking Intervention Research and the McCain Institute for Global Leadership.

Offender Program for Persons who Solicit Evaluation (December 2014). City of Phoenix,
Catholic Charities DIGNITY Programs. ASU School of Social Work, College of Public
Programs.

Roe-Sepowitz, D., Bracy, K., Cunningham, J., Beverly, J., Van Kleek, C., Hickle, K.,Cantelme,
L., McKinley, K., Schuler, C., Atkins, P., Mazerbo, L., Hawman, A., & Cavaliere, S. (2014).
YES Project: Youth Experiences Survey: Exploring the Sex Trafficking Experiences of Arizona’s
Homeless and Runaway Young Adults. Tumbleweed Youth Services and ASU School of Social
Work, College of Public Programs.

Roe-Sepowitz, D., Bracy, K., Hickle, K., & Campbell, C. (2014). Arizona DMST Count Report:
Assessing the Incidence of Domestic Minor Sex Trafficking in Delinquency Services in Arizona.
McCain Institute and the Arizona Office of the Courts/Arizona Supreme Court. ASU School of
Social Work, College of Public Programs.

Exploring Sex Trafficking and Prostitution Demand during the Super Bowl in 2014 (March
2014).
http://mccaininstitute.org/applications/Exploring_Sex_Trafficking_and_Prostitution_Demand_du
ring_the_Super_Bowl_.pdf

Invisible Offenders: A Study Estimating Online Sex Customers. (August 2013).
https://copp.asu.edu/college-news/research-docs/invisible-offenders-a-study-estimating-online-
sex-customers Thorn: Digital Defenders of Children and ASU School of Social Work, College of
Public Programs.

One-Day Snapshot: Human Trafficking Activity on Adult Entertainment Website (November
2012): https://copp.asu.edu/college-news/research
docs/One_Day_Snapshot_Roe_Sepowitz.pdf/view

Published Conference Proceedings (Abstracts only)
Brockie, M., & Roe-Sepowitz, D. E. (2014, September). Starfish Partnerships Mentoring
        Program. 11th Annual Conference on Prostitution, Sex Work and the Human Trafficking,
        Toledo, OH.

Roe-Sepowitz, D. E., & Bracy, K. (2014, September). Exploring the Characteristics and
      Treatment Needs of Sex Trafficked Girls. 11th Annual Conference on Prostitution, Sex
      Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., Hickle, K., Smith, J., & Brockie, M. (2013, September). Unique Outreach
      Projects to Combat Sexual Exploitation. 10th Annual Conference on Prostitution, Sex
      Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., & Kiehne, E. (2013, September). The Role of Hotels and Motels in the
      Facilitation of Sex Trafficking in the United States. 10th Annual Conference on


                                              6
    Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 8 of 29
                                                            DRS Cur r ic ulu m Vitae |7


        Prostitution, Sex Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., Hickle, K., & Sabella, D. (2012, September). Project ROSE (Reaching Out
      to the Sexually Exploited): An Innovative Arrest-Alternative in Phoenix, Arizona.
       9th Annual Conference on Prostitution, Sex Work and the Human Trafficking, Toledo,
      OH.

Roe-Sepowitz, D.E., Rubio, E., Hyche, C., Gennaro, J., Seer, S.,& Brockie, M. (2012,
      September). Backpage.com: Adult Entertainment Ads, Detecting Minors and
      Unexpected Findings.9th Annual Conference on Prostitution, Sex Work and the Human
      Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., & Hickle, K., (2011, September). Esuba: Putting the Pieces Back Together
      with Sexually Exploited Women and Girls. 8th Annual Conference on Prostitution, Sex
      Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., & Hickle, K. (2009). Prediction of Dissociation Experiences among
      Prostituted Women. Annual Conference on Prostitution, Sex Work and the Commercial
      Sex Industry, October 1 & 2, 2009, Toledo, OH.

Roe-Sepowitz, D.E. (2007). The mental health needs of a sample of prostituted women.
       Annual Conference on Prostitution, Sex Work and the Commercial Sex Industry,
       September 27-28, 2007, Toledo, OH.

Pate, K.N., Roe-Sepowitz, D.E., & Bedard, L.E. (2004). Qualitative Exploration of Prostitution.
        Conference Proceedings. Annual Conference on Prostitution, Sex Work and the
        Commercial Sex Industry, September 23-24, 2004, Toledo, OH.

JURIED NATIONAL CONFERENCE PRESENTATIONS
Roe-Sepowitz, D., & Gallagher, J. (2015, July). Sex Trafficking in the United States.
International Academy of Law and Mental Health Conference, Vienna, Austria.

Roe-Sepowitz, D., & Bracy, K. (2015, September). Phoenix 1st Step Drop In Center. 12th
      Annual Conference on Prostitution, Sex Work and the Human Trafficking, Toledo, OH.

Brockie, M., & Roe-Sepowitz, D. E. (2014, September). Starfish Partnerships Mentoring
       Program. 11th Annual Conference on Prostitution, Sex Work and the Human Trafficking,
       Toledo, OH.

Roe-Sepowitz, D. E., & Bracy, K. (2014, September). Exploring the Characteristics and Treatment
      Needs of Sex Trafficked Girls. 11th Annual Conference on Prostitution, Sex Work and the
      Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., Hickle, K.,Smith, J. (2013, September). Putting the Pieces Back Together:
      Trauma Treatment with Sex Trafficking Victims. National Center for Victims of Crime
      2013 National Conference. Phoenix, Arizona.

Roe-Sepowitz, D.E., Gallagher, J., Bauer, C., & Tutelman, J. (2013, September). Project ROSE:
An Arrest-Alternative for Sex Trafficking Victims. National Center for Victims of Crime
       2013 National Conference. Phoenix, Arizona.



                                                7
    Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 9 of 29
                                                           DRS Cur r ic ulu m Vitae |8


Roe-Sepowitz, D.E., Hickle, K., Smith, J., & Brockie, M. (2013, September). Unique Outreach
      Projects to Combat Sexual Exploitation. 10th Annual Conference on Prostitution, Sex
      Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., & Kiehne, E. (2013, September). The Role of Hotels and Motels in the
      Facilitation of Sex Trafficking in the United States. 10th Annual Conference on
      Prostitution, Sex Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., Hickle, K., & Sabella, D. (2012, September). Project ROSE (Reaching Out
      to the Sexually Exploited): An Innovative Arrest-Alternative in Phoenix, Arizona.
       9th Annual Conference on Prostitution, Sex Work and the Human Trafficking, Toledo,
      OH.

Roe-Sepowitz, D.E., Rubio, E., Hyche, C., Gennaro, J., Seer, S., Brockie, M. (2012, September).
      Backpage.com: Adult Entertainment Ads, Detecting Minors and Unexpected Findings.
       9th Annual Conference on Prostitution, Sex Work and the Human Trafficking, Toledo,
      OH.

Roe-Sepowitz, D.E., & Hickle, K., (2011, September). Esuba: Putting the Pieces Back Together
      with Sexually Exploited Women and Girls. 8th Annual Conference on Prostitution, Sex
      Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., & Hickle, K. (2011, January). Prostitution Diversion: Survivor Analysis
      for Recidivism in Prostitution. Presented at the Society for Social Work and Research
      Conference: Tampa, Florida.

Roe-Sepowitz, D.E., & Hickle, K. (2009, November). Exploring Family Issues, Substance
      Abuse, Life Experiences and Age of Entry into Prostitution among Prostituted Women.
      Presented at the American Society of Criminology Conference: Philadelphia, PA.

Hickle, K. & Roe-Sepowitz, D.E. (2009, November). ADHD/ADD, Childhood Maltreatment
        And Juvenile Arsonists. Presented at the American Society of Criminology Conference:
        Philadelphia, PA.

Heide, K., Roe-Sepowitz, D.E., & Solomon, E. (2009, November) When Boys and Girls Kill:
        An Empirical Analysis of 30 Years of U.S. Data. Presented at the American Society of
        Criminology Conference: Philadelphia, PA.

Roe-Sepowitz, D.E., & Hickle, K. (2009, October). Prediction of Dissociation Experiences
       among Prostituted Women. Annual Conference on Prostitution, Sex Work and the
      Commercial Sex Industry, Toledo, OH.

Roe-Sepowitz, D.E. & Krysik, J. (2008, June). When a Child Batters a Parent: Domestic
      Violence, Child Maltreatment, and Substance Abuse. American Professional Society on
      the Abuse of Children. Phoenix, AZ.

Roe-Sepowitz, D.E. (2008, January). The Mental Health Needs of a Sample of Prostituted
      Women. Presented at the Society for Social Work and Research Conference:
      Washington, DC.

Zaman, H., & Roe-Sepowitz, D.E. (2008, January). Working with Female Adolescent


                                               8
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 10 of 29
                                                         DRS Cur r ic ulu m Vitae |9


       Sex Offenders. Prevent Child Abuse Arizona: 19th Child Abuse Prevention
       Conference.

Roe-Sepowitz, D.E. (2007, November). Comparing Male and Female Juveniles Charged with
       Homicide: Child Maltreatment, Substance Abuse and Crime Details. Presented at the
      American Society of Criminology Conference: Atlanta, GA.

Frenzel, B., Roe-Sepowitz, D.E., Pate, K., & Bedard, L. (2007, November). Treating
        Traumatized Men: A Prison Sample. Presented at the American Society of Criminology
        Conference: Atlanta, GA.

Pate, K., Bedard, L., & Roe-Sepowitz, D.E. (2007, November). Hidden Obstacles to Offender
        Reentry: The Florida Experience. Presented at the American Society of Criminology
        Conference: Atlanta, GA.

Langhoff, K., & Roe-Sepowitz, D.E. (2007, November). Female Juvenile Arsonists. A
        Presented at the American Society of Criminology Conference: Atlanta, GA.

Kochis, C., & Roe-Sepowitz, D.E. (2007, November). Domestic Violence and Witnessing
        Violence as Childhood. Poster presented at the American Society of Criminology
        Conference: Atlanta, GA.

Morris, T., & Roe-Sepowitz, D.E. (2007, November). Male Juvenile Sex Offenders:
        Connecting ADHD/ADD and Impulsivity of Victim Choice. Presented at the
        American Society of Criminology Conference: Atlanta, GA.

Roe-Sepowitz, D.E., (2007, September). The Mental Health Needs of Prostituted Women: A
      Sample of Incarcerated Women. 4th Prostitution, Sex Work and the Commercial Sex
      Industry Conference, Toledo, OH.

Roe-Sepowitz, D.E. (2006, November). Self-harm and Suicide Attempts: A Sample of
      Incarcerated Women. Presented at the American Society of Criminology Conference:
      Los Angeles, California, 11/2006.

Roe-Sepowitz, D.E. (2006, November). Juvenile Firesetters: Classification and Intervention.
      Presented at the American Society of Criminology Conference: Los Angeles, California.

Brawn, K., & Roe-Sepowitz, D.E. (2006, November). Female Juvenile Prostitution; Substance
       Abuse, Family Factors, and Neglect. Presented at the American Society of
       Criminology Conference: Los Angeles, California, 11/2006.

Ward, A., & Roe-Sepowitz, D.E. (2006, November). Trauma and Abuse Intervention Program
       Effectiveness: Community and Corrections Based. Presented at the American Society of
       Criminology Conference: Los Angeles, California, 11/2006.

Villarreal, M., & Roe-Sepowitz, D.E. (2006, November). Female Juvenile Sex Offenders:
        Characteristics, Assessment and Treatment Recommendations. Presented at the
        American Society of Criminology Conference: Los Angeles, California, 11/2006.

Roe-Sepowitz, D.E., & Ward, A. (2006, September). A Trauma and Abuse Intervention



                                             9
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 11 of 29
                                                           D R S C u r r i c u l u m V i t a e | 10


        Program for Female Prostitutes in Recovery: The Esuba Program. 3rd Prostitution, Sex
        Work and the Commercial Sex Industry Conference, Toledo, OH.

Roe-Sepowitz, D.E. (2005, November). Adolescent Sex-Offenders in Juvenile Justice:
      Classification and Placement. Presented at the American Society of Criminology
      Conference: Toronto, Canada.

Bedard, L.E., Roe-Sepowitz, D.E., & Pate, K.N. (2005, November). The Impact of Child Abuse
       on Adult Criminal Behavior. Presented at the American Society of Criminology
       Conference: Toronto, Canada.

Roe-Sepowitz, D.E. (2005, November). A Statewide Profile of Florida’s Adolescent Female
      Sex Offenders: Characteristics, Assessment, Treatment, and Outcomes. Presented at the
      American Society of Criminology Conference: Toronto, Canada.

Roe-Sepowitz, D.E. (2004, September). Qualitative Exploration of Prostitution. 1st Prostitution,
      Sex Work and the Commercial Sex Industry Conference, Toledo, OH.

Roe-Sepowitz, D.E., Bedard, L.E., &Pate, K.N. (2004, November). A Qualitative Look at
      Prostitution: Motives, Contributing Factors and Consequences. Presented at the
      American Society of Criminology Conference: Nashville, TN.

Pate, K.N., Bedard, L.E., & Roe-Sepowitz, D.E. (2003, November). Esuba: An Abuse
        Prevention Program for Girls in Custody. Presented at the American Society for
        Criminology Conference: Denver, CO 11/2003.

Bedard, L.E., Pate, K.N., & Roe-Sepowitz, D.E. (2002, November). A Program Analysis of
       Esuba: Helping Turn Abuse Around. Presented at the American Society of Criminology
       Conference: Chicago, IL.

JURIED POSTER PRESENTATIONS
Roe-Sepowitz, D.E., & Brockie, M. (2012, September). Online Outreach to Prostitution and Sex
      Trafficking Victims: Utilizing Email and the Internet to Provide Support and Exiting
      Resources. 9th Annual Conference on Prostitution, Sex Work and the Human
      Trafficking, Toledo, OH.

Roe-Sepowitz, D.E., & Smith, J. (2012, September). Motivation to Change among Prostituted
      Women in a Court Ordered Diversion Program. 9th Annual Conference on Prostitution,
      Sex Work and the Human Trafficking, Toledo, OH.

Roe-Sepowitz, D.E. & Hickle, K. (2010). Juvenile Entry into Prostitution: The Role of
      Emotional Abuse. Presented at the Society for Social Work and Research
      Conference: San Francisco, CA.

Roe-Sepowitz, D. E. (2007, July). Treating Traumatized Women: A Prostitution Sample.
      Cape Cod Institute, Eastham, MA.

Sex Trafficking-Specific Brochure Series:




                                               10
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 12 of 29
                                                          D R S C u r r i c u l u m V i t a e | 11


Roe-Sepowitz, D., Bayless, A., Sabella, D., Tate, R., & Whitney, J. (2015). What You Need To
Know: Sex Trafficking and Sexual Exploitation; A Training Tool for EMS Providers. Arizona
State University.

Roe-Sepowitz, D., Bayless, A., Agliano, S., Hall, B., & Cimeno, M. (2015). What You Need To
Know: Sex Trafficking and Sexual Exploitation; A Training Tool for Adult Probation Officers.
Arizona State University.

Roe-Sepowitz, D.E, Hickle, K., Bayless, A., Agliano, S., Hall, B. & Gay, A. (2014). What You
Need To Know: Sex Trafficking and Sexual Exploitation; A Training Tool for Child Protective
Services. Arizona State University.

Roe-Sepowitz, D.E, Hickle, K., & Bayless, A. (2014). What You Need To Know: Sex Trafficking
and Sexual Exploitation; A Training Tool for Mental Health Providers. Arizona State
University.

Roe-Sepowitz, D.E, Hickle, K., Bayless, A., Christenson, R., Tate, R., Sabella, D., Garumba, M.
(2014). What You Need To Know: Sex Trafficking and Sexual Exploitation; A Training Tool for
Health Care Providers. Arizona State University.

RECOGNITIONS AND AWARDS

January 2016                   Nominated for AZ Coalition to End Domestic and Sexual
                               Violence THRIVE award: The Desert Sunflower Award:
                               Champion.

January 2016                   Keynote Speaker for the Southwestern Conference Against
                               Trafficking.

October 2015                   Chosen to represent Arizona in New York City for the State
                               Courts and Sex Trafficking Conference.

August 2015                    Nominated for Arizona State University Leadership Academy
                               Cohort II.

July 2015                      Recipient of the Martin Luther King Jr. Servant Leadership
                               Award. Arizona State University and the College of Public
                               Service and Community Solutions.

June 2015                      Participation as an international Speaker for the U.S. Department
                               of State to Canada (Montreal and Toronto).

April 2015                     STIR Office awarded the 2015 ASU Excellence in Diversity and
                               Inclusion Award.

February 2015                  Invited to be an expert member of the Shared Hope International
                               Expert Council.

September 2014                 Invited to be an expert on the US Department of Health and
                               Human Services, Administration for Children, Youth and



                                              11
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 13 of 29
                                                  D R S C u r r i c u l u m V i t a e | 12


                        Families workgroup discussion about prevalence studies in
                        Washington D.C. on September 25, 2014.

April 2014              Arizona State University, Commission on the Status of Women.
                        2014 Faculty Outstanding Achievement and Contribution
                        Award.

March 2014              Appointed to the Arizona Governor’s Human Trafficking
                        Council by executive order.

January 2014            Appointed to the City of Phoenix Mayor’s Taskforce on Human
                        Trafficking.

January 2014            Invited to be an expert on the US Department of Health and
                        Human Services Expert Workgroup on Sex Trafficking and
                        Health Systems, January 13, 2014.

November 2013           Invited to be on the Research and Evaluation on Human
                        Trafficking, Expert Working Group in Washington D.C. on
                        April 23 and 24, 2014.

September 2013          Award the Influential Scholar of 2013 from the 10th annual
                        International Human Trafficking, Prostitution and Sex Work
                        Conference in Toledo, Ohio.

May 2, 2013             Invited as a Workgroup Member (expert) on Sex Trafficking to
                        the Johns Hopkins/ACCT Symposium on Meeting the Needs of
                        Child Trafficking Survivors.

May 2013                Invited to be a member on the development of the Child Sexual
                        Exploitation of Children guide for the U.S. Department of
                        Education

April 2013              Nominated for ASU Professor of the Year 2012-2013, Arizona
                        State University Parents’ Association. (1 of 24 nominees out of
                        3000 faculty).

April 9, 2013           Invited to participate in the White House Forum to Combat
                        Human Trafficking at the White House, Washington D.C.

March 2013              Nominated for ASU Centennial Professor Award.

February 2013           Nomination: Diversity Achievement Award; Faculty Google
                        Award for Diversity and Inclusion.

December 10, 2012       Invited to participate in the U.S. Department of Health and
                        Human Services Strengthening Victim Services for Survivors of
                        Human Trafficking Stakeholders Meeting at the White House,
                        Washington D.C.




                                      12
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 14 of 29
                                                         D R S C u r r i c u l u m V i t a e | 13


September 2012                 Nominated as a Pathfinder with Shared Hope International as a
                               recognized national leader at the forefront of addressing child
                               sex trafficking on a national platform, through prevention,
                               restoration and justice initiatives.

April 2012                     Nominated for ASU Professor of the Year 2011-2012, Arizona
                               State University Parents’ Association. (1 of 29 nominees out of
                               3000 faculty).

Spring 2012-December 2012      Faculty Spotlight, College of Public Programs
                               http://copp.asu.edu/college-news/faculty-spotlight

March 2010                     Nominated for an Arizona Behavioral Health Legacy Award.

March 2009                     Nominated for the Arizona State University Outstanding
                               Graduate Mentor Award.

December 2008                  Nominated for the Deborah K. Padgett Early Career
                               Achievement Award: Society for Social Work Research.

January 2008                   Nominated for the 7th Annual Governors’ Volunteer Service
                               Awards for Esuba Arizona.

Fall 2005-present              Elected as a Women and Gender Studies Affiliate Faculty,
                               Arizona State University.

2002, 2003, 2005               Nominated by students for a Florida State University Graduate
                               Teaching Award.

2001                           Co-Author, First Prize, Student Poster Presentation; American
                               Correctional Association, New Orleans, LA

1999-2000                      Full 1-year Graduate Academic Scholarship: Arizona State
                               University. Tempe, AZ.

CURRENT RESEARCH COLLABORATIONS
Demand Abolition: National Demand Prevalence Study and Demand Reduction Sites
Research. In collaboration with Dr. Stephanie Ryon from Colorado State University, Colorado
Springs.

Arizona Office of the Court: Sex Trafficking and Juvenile Probation Study.

Arizona DMST Counts: Juvenile Justice Service Provider Study. Funded by the McCain
Institute.

Super Bowl Research Project 2014 and 2015. Funded by the McCain Institute and in
partnership with Praescient Analytics.

Protected Innocence Challenge: Demanding Justice Multisite Comparison Study. Shared
Hope International.



                                              13
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 15 of 29
                                                           D R S C u r r i c u l u m V i t a e | 14


Protected Innocence Challenge: Demanding Justice, Benchmark Assessment Report. Shared
Hope International

Exploring Prostitution Demand. This study was funded by Thorn: Digital Defenders of
Children.

Project ROSE (Reaching Out to the Sexually Exploited).

Esuba: Putting the Pieces Back Together.

StreetlightUSA: Evaluating a Group Home Program for Sexually Exploited Girls.

Esuba: Women Helping Women Turn Abuse Around Research Partners with Dr. L.E. Bedard
and through a Memorandum of Agreement, Florida Department of Corrections (Project
Manager, K. Pate).

Prostitution Diversion Retention Study: In partnership with the City of Phoenix Prosecutor’s
Office and the Prostitution Diversion Provider (Catholic Charities).

John School Attitudes and Beliefs Study: In partnership with the City of Phoenix Prosecutor’s
Office and the Prostitution Diversion Provider (Catholic Charities).

Domestic Violence and Juveniles

Prison Pseudo-Families: In partnership with Dr. Laura Bedard.

RESEARCH FUNDING total $2,021,169

November 2015: Received: Sub-Award National Institute of Justice Grant, CODAC and Tucson
Police Department, Southern Arizona Trafficking Response. 3-years. $23,022.

June 2015: Received: Demand Abolition CEASE City Studies continued.

June 2015: Received: Sex Trafficking and Arizona Juvenile Probation, Arizona Office of the
Courts. $50,800.

January 2015: Received: Demand Abolition CEASE City Studies.

October 2014: Primary Investigator (co-Investigator Judy Krysik), Received: Sex
Trafficking and Arizona’s Vulnerable Youth: Identification, Collaboration, and Intervention, 5-
year grant. Total $1,243,480. Awarded by the Federal Administration for Children, Youth and
Families.

Summer 2014: Received: Adult Probation Training and Research Project: $20,000.
Awarded by the McCain Institute.

Summer 2014: Received: Trafficker Research Initiative: $25,000 Seed Grant Awarded by the
McCain Institute.




                                               14
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 16 of 29
                                                             D R S C u r r i c u l u m V i t a e | 15


Summer 2014: Received: National Prevalence Study, $125,000. Awarded by Demand
Abolition through the McArthur Foundation.

Summer 2014: Received: Demand Dashboard Study, $25,000. Awarded by Demand
Abolition.

Received: Project ROSE. $18,000 Awarded by the Arizona Foundation for Women for 2014.
This grant will provide support for developing and evaluating services for sex trafficked women
with children under the age of 18.

Received: Starfish Partnerships. $4,000 Awarded by the Arizona Foundation for Women for
2014. This grant will provide support for developing a mentoring program for adult sex
trafficking survivors.

Received: Protected Innocence Challenge: Multisite Analysis. $22,000. Awarded for January
– April 2014 from Shared Hope International.

Received: Super Bowl Research Grant: 2014-2015
$42,300. Awarded by the McCain Institute. This grant is to implement a research study to
determine the impact of the Super Bowl on sex trafficking.

Received: Domestic Minor Sex Trafficking Victim Count: $25,000. Awarded for 2013/2014
from the McCain Institute.

Received: Protected Innocence Challenge: Benchmark Assessment Report.
$2,750 Awarded for September 2013 from Shared Hope International. This contract was to
convert, analyze data from a large database on buyers of sex from minors in the United States
during 2008-2013.

Received: Identifying High Risk Minors
Awarded for 2013/2014 from Thorn: Digital Defenders of Children. This grant is to explore the
utility of a matrix and a digital reasoning program to identify high risk youth.

Received: Exploring Demand.
Awarded for 2013/2014 from Thorn: Digital Defenders of Children. This grant is to explore the
demand for online sex ads in multiple U.S. Cities.

Received: Promoting Awareness, Identification and Providing Interventions to Victims
Impacted by Domestic Violence and Sex Trafficking.
$50,000 Awarded for 2013/2014 from ASU Women and Philanthropy. This grant is to provide
training to 100 ASU graduate students on sex trafficking and domestic violence in a train-the-
trainer model with the goal of them further training others. This grant also includes funding for
apprentices for the Esuba project to train future clinicians to treat minors and adults impacted by
sex trafficking experiences.

Received: Evaluation and Training Project: StreetlightUSA,
Awarded for 2012-2014. Provide semi-annual summaries of client files and outcomes and
provide local trainings monthly for the community, law enforcement, social services, and the faith
community.




                                                 15
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 17 of 29
                                                            D R S C u r r i c u l u m V i t a e | 16


Received: Diversion Evaluation: City of Phoenix Prosecutor’s Office Diversion Programs,
$18,000 Awarded for 2012-2013. Provide a program evaluation for an underage drinking
diversion program with 1800 clients.

Received: Esuba: Putting the Pieces Back Together.
$15,000 Awarded for 2012. This grant is to provide psychoeducation groups to survivors of sex
trafficking at 6 locations, three groups for adult survivors of prostitution or sex trafficking and
three groups for commercially sexually exploited children. The grant will provide assistance in
the continuation of an apprenticeship program for graduate social work students and sex
trafficking survivors. This grant funded graduate students and sex trafficking survivors to
develop clinical skills in the administration of the Esuba: Putting the Pieces Back Together
Program. This is a trauma-focused intervention group designed specifically for adult and juvenile
survivors of commercial sexual exploitation, sex trafficking and prostitution.

Received: Statewide Training Program, Commercial Sexual Exploitation of Children and
Adults. $15,000 Awarded for 2012. This grant is to provide three trainings around Arizona
(Phoenix, Flagstaff and Tucson) to increase the awareness, responsive and intervention services
by law enforcement, court personnel, child welfare, faith community members, and social service
providers to child and adult victims of sex trafficking, prostitution and commercial sexual
exploitation.

Received: Evaluation project for Catholic Charities
$10,000 Awarded for 2010-2011, $2,400 Awarded for 2009/2010. Evaluation of a program
offered by Catholic Charities related to poverty and financial literacy. Co-PI Dr. Joanna Lucio,
School of Public Administration ASU.

Received: Pilot project design and evaluation:
$13,500 Awarded for 2008/09 and 2010/11. Assist in the design of a multi-year trauma
intervention pilot study in Rwanda. Database development, entry, management, analyses and
manuscript writing were conducted.

Received: Fresh Start Women’s Foundation, Phoenix, AZ. Re-entry Program for Women
Pilot Project. $24,000 Awarded for January 2008-May 2009. To provide a weekly 2-hour
trauma and abuse intervention and provide clinical supervision and training for staff at Fresh
Start. Includes $3,000 for 2 graduate student stipends for their involvement in the project.

PROFESSIONAL EXPERIENCE/ CLINICAL TRAINING

       EMDR Level 1 Certified
       Certified Traumatologist (Completed all of the clinical courses at the
        Traumatology Institute).
       TR-CBT Online course

Clinical Psychoeducation Group leader/supervisor, Esuba Arizona and Sex Trafficking
Awareness and Recovery groups, Phoenix, Arizona State University.         1/2006- present
Provide weekly 90-minute trauma and abuse group psycho-education interventions for women
leaving prison (Fresh Start Women’s Resource Center, contract 2008-2009) and women exiting
prostitution (Dignity House (2006-2010, Phoenix Dignity Diversion 2011-present, Crossroads
for Women 3/2012-10/2012; Parc Place 2011-2013, Tumbleweed Youth Services 2013-2014
Florence Crittenden 2013-2014). Provide clinical trauma symptomology reduction training and



                                                16
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 18 of 29
                                                             D R S C u r r i c u l u m V i t a e | 17


supervision to Apprentices (Masters level social work students and post-graduates) and survivor
co-facilitators and multiple locations providing Esuba to adult and domestic minor sex trafficking
victims.

Clinical Researcher and Program Developer: Tallahassee, Florida              4/2004-8/2005
Florida Department of Juvenile Justice
Developing, implementing and analyzing statewide research projects related to programs for
youth in custody with an emphasis on mental health . Assisted in the creation of new statewide
programs for day treatment, substance abuse, suicide prevention and aftercare in accordance with
the “What Works” and evidence-based practices literature. Participated in writing and
procurement activities for Federal and State grants and contracts. Directed and maintained the
Institution Review Board for all research proposed and conducted within the Department.

Trauma Therapist: Tallahassee, Florida
Private Practice                                                                 2/2001- 8/2005
Provided clinical in-home therapy for children and families that have experienced abuse and
traumatic experiences with problems such as limited attachment, trauma symptoms and
posttraumatic stress disorder. Conducted child and family assessments using a biopsychosocial
model, the Child Behavior Checklist, the Trauma Symptom Checklist for Children and the FAM
III.

Florida State University Victims’ Advocacy Program
On-Call Victim Advocate                                                            12/2000-8/2005
Provider of crisis intervention services including; crisis and supportive counseling, referrals, and
detailed information about Florida Sate University services for student victims and the criminal
justice system. Regularly presented materials to college classes and student organizations at
Florida State University regarding victimization issues such as; relationship violence, sexual
assault/battery and sexual harassment and stress management.


Trauma Therapist for Children: Woodville, Florida
Statewide Inpatient Psychiatric Program                                            3/2002-9/2002
Provider of individual and group trauma therapy for children with severe mental health problems
and histories of sexual abuse, family violence, juvenile justice involvement and emotional
disturbances in a residential treatment program. Treatment modalities include play and activity
therapy, art therapy, and narrative therapy. Provided consultation to the treatment team and
provided staff education related to trauma symptoms, self-mutilation, suicide prevention and
intervention, substance abuse issues, symptoms of sexual abuse and mental health problems.
Utilized trauma treatment techniques such as EMDR, narrative therapy and art interventions.

Traumatology Institute: Florida State University: Tallahassee, Florida
Coordinator/Associate Director                                                     8/2000-8/2001
Conducted and facilitated course development, marketing, recruitment and certification for
national and international participants in traumatology courses. Certified Instructor for Systemic
Traumatology and Children and Trauma courses.

Travelers Aid Society of Tucson: Tucson, Arizona                                 7/1999-8/2000
Contractor: Activity/Developmental Play Therapist for Children and Families in Crisis
Provider of in-home developmental play for children ages four to eighteen years old in families
affected by domestic violence, substance abuse and homelessness. Family support, stress
management and parent training also provided.


                                                 17
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 19 of 29
                                                       D R S C u r r i c u l u m V i t a e | 18




Tucson Rape Crisis Center
Sexual Assault Response Team; Hospital Advocate.                             11/1997-8/2000
Provided crisis and supportive counseling, advocacy, referrals and medical information
regarding sexual assault exam and investigation at the six hospitals in the Tucson,
Arizona area. Worked as a team member with a Forensic Nurse Examiner and Tucson
Police Department, Pima County Sheriff’s Department and the University of Arizona
Police Department. Assisted with the training of new volunteers for the response team
and crisis hotline (two training cycles per year, 4 hours per training cycle). An active
member of the mentor team for new volunteers.

Pima County Victim Witness Program
Victim Advocate/Driver/Trainer: Volunteer, 30-40 hours per month. 11/1997-8/2000
Provided on-scene crisis intervention and advocacy to victims of crime including; sexual
assault, domestic violence, robbery, automobile/motorcycle accidents, death, suicide,
kidnapping, drowning and sexual abuse.


TEACHING AND INSTRUCTIONAL ACTIVITIES

Unique Course Development
Summer 2011/12     Prostitution and Sex Trafficking in the United States (Honors only and
                   graduate elective)
Summer 2010/11/12/13 Clinical Trauma Treatment (advanced clinical elective)
Summer 2009        Course: SWG 591: Forensic Social Work (14 graduate, 1 undergraduate)
Fall 2007          Thesis Discussion Group: Bi-monthly Graduate Seminar: M.S.W. (8
                   graduate students).
Fall 2006          Course: SWG 591: Forensic Social Work (21 graduate students)
Spring 2006        Course: SWG 591: Social Work and Criminology: Graduate Seminar
                   Program: M.S.W. (6 graduate students)

Student Involvement
Student Groups: Faculty Advisor
January 2010- 2014: Assisted in the formation and provide ongoing advisement of The
Prostitution and Human Trafficking Action and Awareness Student Organization.
 August 2007-August 2009: Social Work Honors Society Phi Alpha.

Thesis and Dissertations
Doctoral Level:
Kristine Hickle, Social Work, Chair. Completed Spring 2014.
Elisa Kawam: Social Work, Committee Member, Completed Spring 2015.
Wendy Dutton, Justice Studies. Member. Completed 2011.

Masters Thesis:
2006-2007
Kara Brawn, Juvenile Prostitution and Substance Abuse, Committee Chair.
Allison Ward, Treating Traumatized Women, Committee Chair.
Brady Miller-Clevenger, Shelter Use and Domestic Violence Victims. Committee Chair.


                                            18
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 20 of 29
                                                        D R S C u r r i c u l u m V i t a e | 19




2007-2008
Candice Kochis, Domestic Violence Offenders and Childhood Abuse and Violence,
Committee Chair.
Briana Frenzel, Trauma and Abuse Treatment: Comparing Male and Female Participants.
Committee Chair.
Kristi Langhoff, Female Juvenile Arsonists. Committee Chair.
Janice Lynch, Juvenile Offenders and Mental Health Assessment. Reader.
Penny Miller, Traumatic Brain Injuries and Substance Use. Reader.

2008-2009
Tina Stavros: Female Juvenile Sex Offenders. Committee Chair.
Harpreet Bahia: Exploring the Effects of Childhood, Adult and Cumulative Trauma on
Depression, Self-Worth and Coping Skills with Incarcerated Women. Reader.


2010-2011
Elizabeth Schepel: Transgendered Prostitution: A Profile. Committee Chair.
Whitney Johnson: Childhood Maltreatment and Male Juvenile Homicide Offenders.
Committee Chair.
Jennifer White: Babies First: Qualitative Assessment. Reader.

2011-2012
Leighanne Downing: Assessing the Treatment Needs of Female Juvenile Gang Members:
An Exploratory Study. Chair.

2013-2014
Cynthia Van Kleek: Young Males Experiences with Sexual Exploitation

Undergraduate Honors Thesis
2006-2007
Nicole Loeb, Juvenile Justice and Delinquency. Chair.

2009-2010
Emmalyn Corman, Transgendered Borderland Prostitution. Reader.

2010-2011
Multi-student project: Elizabeth Clarke, Prostitution and Substance Use. Reader.
Ross Clarke, Prostitution and Substance Use. Reader.

2011-2012
Caraline Jackson: Sexual Addiction and Men who Solicit Prostitutes. Chair.
Kamala Lan-Ette Vance. Domestic Violence and Sex Trafficking Project: Comparing the
Philippines and the United States. Reader
Blake Heller: Reader.




                                           19
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 21 of 29
                                                     D R S C u r r i c u l u m V i t a e | 20


2012-2013
Riley Figueroa: Domestic Minor Sex Trafficking and Risk Factors. Chair.
Shelby Doyle: Vice Unit Analysis. Chair.

2013-2014
Angela Warren: Interfaith Sex Trafficking Summit, Chair.
Emma Wille: Art Intervention and Sex Trafficking Clients, Chair.

2014
Kaitlin McFarlane: A Faith-Based Sex Trafficking Pilot Intervention. Chair.

2015
Felix Cervantes: Sexual Assault and ASU, committee member.
Tiana Ward: National Sex Trafficker Study
Eric Shulte and Jessica Hocken: Sex Trafficking Student Organization

Research with Undergraduate Students
Rena Morris, Juvenile Delinquency Projects. Fall 2006 and Spring 2007.
Valencia Johnson, Prostitution and Mental Health Services. Fall 2007-Fall 2009. *This
student won the College of Public Programs Undergraduate Research Award.
Craig Vankorlaar, International Prostitution Exiting Resources. Fall 2009.
Taylor Heller, Male Juvenile Prostitution. Fall 2011.
Kristin D’Sousa, Female Pimp Research. Fall 2011.
Megan Reinikka, Research Assistant Fall 2011.
Melissa West: Research Assistant; Fall 2011-present.
Jennifer Lohss: Research Assistant; Fall 2011.
Emma Wille, Summer 2013-2014.

Independent Study Projects
Graduate Students
2006-2007
Monica Villarreal, Female Juvenile Sex Offenders. Fall 2006.
Valerie Flaherty, Forensic Social Work. Fall 2006.
Thomas Muir, Juvenile Stalkers. Fall 2006.
Zovig Boyajian, Female Adolescent Sex Offenders. Fall 2006.
Jeanne Larson, Male Sexual Offenders. Fall 2006.
Amy Sharp, School Firesetters and Bullying. Spring 2007.
Kacey McGitney, Eating Disorders and Female Adolescents. Spring 2007.

2007-2008
Travis Morris, Male Juvenile Sex Offenders and ADHD. Fall 2007.
Erika Galietta, Mental Health and Women in Prison. Spring 2008.
Terri Browning, Girls and Domestic Violence Against a Parent. Spring 2008.
Andrea Cimino, Program Completion and Prostitution Exiting Programs. Summer 2008.

2008-2009



                                           20
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 22 of 29
                                                     D R S C u r r i c u l u m V i t a e | 21


Lindsey Keiper. Male Juvenile Sex Offenders and Prior Sexual Victimization. Spring
2009.

2009- 2010
Hope Caroll: Pseudo Families in Women’s Prison: Exploring Social Support Networks.
Sarah Grumbley: Male Juvenile Prostitution: A Literature Review.
Greg Dicharry: My Life. Evaluation of an Intervention for SMI and At-risk Youth.
Talia Delaurentis: Survival Sex of Juvenile Prostitution.
Lauren Jones: Domestic Violence against Parents by Girl Juvenile Offenders.

2010-2011
Diana Haymore: Juvenile Domestic Violence against a Grandparent.
Elizabeth Schepel: Transgendered Prostitution: A Profile.
Whitney Johnson: Childhood Maltreatment and Male Juvenile Homicide Offenders.
Jessica Crowell: Prostitution and Lifetime Experiences of Violence.


2011-2012
Erin Fritz: Grandparents and Domestic Violence of Juveniles
Melissa Fenrich: Self Esteem and Female Inmates: The Impact of a Group Intervention
Carrie McKinney: Male Juvenile Sex Offenders and Recidivism.

2012-2013
Jessica Smith: Motivation to Change with Sex Trafficking and Prostitution Survivors

2013-2014
Jaclyn Raymond: Applied Project. Exploring the Role of Medical Amnesty During
Sexual Assault Response on College Campuses.
Kristen Bracy: Networking Sex Trafficking Ads.

2014-2015
Karina McCluskey: Mothering and Prostituted Women.
Lauren Albee: Housing Instability and Prostituted Adults.

MEDIA EXPOSURE (selected items)
National Media:
Researchers Say Super Bowl Sex Trafficking Included Minors (March 6, 2014)
http://hereandnow.wbur.org/2014/03/06/superbowl-sex-trafficking

National/International Media:
Aljazeera America: America Today (November 14, 2013)
http://america.aljazeera.com/watch/shows/america-tonight/america-tonight-
blog/2013/11/14/project-rose-prostitutesjail.html

Documentary Interview




                                           21
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 23 of 29
                                                       D R S C u r r i c u l u m V i t a e | 22


Sex+Money: A National Search for Human Worth. Taped Interview on juvenile and adult
prostitution and johns. Interviewed October 22, 2009. Released.

SERVICE
Hosting Trainings/Conferences
Sex Trafficking from Behind Bars, November 9, 2015. ASU Walter Cronkite School
of Journalism. Partnered with the Arizona’s Governor’s Office of Youth, Faith and
Family and the McCain Institute for International Leadership.

Faith Forum on Sex Trafficking: November 3, 2015. Steele Indian School Park.
Partnered with the City of Phoenix, the McCain Institute for International Leadership, the
Governor’s Office of Faith, Family, and Children and 10 faith community organizations.

Sex Trafficking Summit: April 30/May 1, 2015. NAU Phoenix Campus. In
partnership with Tumbleweed Youth Services and TRUST, co-led a 2-day summit
(training and demonstrations) on sex trafficking. Total: 140 attendees from 56
organizations.

City of Phoenix Sex Trafficking Summit: A Focus on Prevention. April 9, 2014.
Phoenix Zoo. In partnership with Valley Leadership, this all-day summit brought
experts from around the country and all corners of Arizona to discuss innovation and
creative programming related to sex trafficking prevention. The target audience was
school personnel, child welfare workers and juvenile justice personnel. Total: 300
attendees.

Supervised: Sex Trafficking Interfaith Summit: October 14, 2013. The all-day
summit had 214 attendees from the faith community around Arizona. The attendees
received a sex trafficking 101 training and break out groups discussed how to increase the
faith community’s involvement in sex trafficking service provision in Arizona.

City of Phoenix Sex Trafficking Summit. June 1, 2013.
Phoenix Children’s Hospital. In partnership with the Phoenix Police Department and
Phoenix Children’s Hospital, this all-day summit brought experts from many different
fields together to better understand and serve victims of sex trafficking. The target
audience was law enforcement, social service providers, child welfare workers and
medical service providers for children. Total: 180 attendees.

Professional Service
Appointed Member and Training/Research and Data Committee Chair: Arizona
Governor’s Human Trafficking Council, Spring 2014-present.

Appointed Member, City of Phoenix, Mayor’s Human Trafficking Task Force Member,
Chair, Training Committee. Spring 2014-present.

Founding member The International Journal of Human Trafficking. First issue
January 2015.



                                            22
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 24 of 29
                                                           D R S C u r r i c u l u m V i t a e | 23




Editorial Board Member: The Journal of Violence Against Women (2014 and 2015).

Health and Wellness Technical Working Group Member, US Department of Health
and Human Services, Administration for Children and Families, Office of Women’s
Health (2014). Contribution to the SOAR training modules related to the Federal
Strategic Action Plan on Services to Victims of Human Trafficking in the United States.

Partner: Project ROSE (Reaching out to the Sexually Exploited): In conjunction with
15 community members, developed an arrest-alternative providing holistic and victim-
centered services to prostituted adults in Phoenix, AZ in an ‘event’ style of service
provision. Organized meetings, coordinated partnerships and evaluating the program for
5 consecutive events serving 366 clients.

National Board of Directors: Originating Board Member. Development Board for the
National Research Consortium on Commercial Sexual Exploitation. Developed June
2010-present. Working with national leaders on prostitution and sex trafficking research
to develop a comprehensive research agenda, work together on major grant proposals and
to develop a journal.

Council Member: Arizona Human Trafficking Executive Council. March 2012-
present. Committee Member, Legislative Committee.

Elected Officer, National Board of Directors, Treasurer: American Association of
Orthopsychiatry. February 2006- January 2008. Term Began February 2006 for 2 years.
Managed all of the financial aspects of the national organization including investments, budget
development, travel reimbursement and accountability. Worked with the Board members to
determine the direction of the association and the journal.

Nationally selected Reviewer of Abstracts National Center for Victims of Crime:
April 2010: Abstract reviewer for the 2010 conference of the National Center for
Victims of Crime entitled ‘Victim-centered, Practice-based, and Research-Informed’.

Reviewer of Abstracts Society for Social Work and Research: June 2007, 2008,
2009, 2010, 2011, 2012, 2014: Abstract reviewer for the conferences of the Society for
Social Work and Research to select presenters.

Phoenix Prostitution Task Force Member (2008-2012): Participate in quarterly
meetings of city personnel, law enforcement and social service agencies to bring together
knowledge and develop best-practices for services for addressing juvenile and adult
prostitution in Arizona.

AD HOC PEER REVIEWER
Journal of Social Work
International Journal of Offender Therapy and Comparative Criminology
Women’s Health Issues
Journal of Sociology and Social Welfare


                                               23
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 25 of 29
                                                          D R S C u r r i c u l u m V i t a e | 24


Criminal Justice and Behavior
Violence against Women
Journal of Behavior Therapy and Experimental Psychiatry
Journal of the Society for Social Work Research
Psychiatry Research
Violence and Victims
The American Journal of Orthopsychiatry
The Journal of Violence against Women
The Criminal Justice Review
Social Service Review

INVITED SERVICE PRESENTATIONS
Arizona Psychological Association: Keynote. October 16, 2015. Sex trafficking: Detection and
treatment. 246 attendees.

Arizona Office of the Courts: Series of six trainings from August-September 2015 with 547
juvenile probation, court staff, detention staff and related community members trained. Funded
by Arizona Governor’s Office Grant.

Arizona Department of Child Safety: Series of 20 trainings from May 2015-August 2015 with
1100 DCS staff trained. Funded by ACYF Grant.

Arizona Court Appointed Special Advocates and Foster Care Review Board Conference:
August 28, 2015. 246 attendees.

Arizona Prosecuting Attorney’s Advisory Council: August 28, 2015. Recognizing, identifying
and treating sex trafficking victims. 22 attendees.

Southwestern Schools for Behavioral Health Studies: Keynote. August 27, 2015. Tucson,
Arizona. Identifying and treating sex trafficking victims. 202 attendees.

Domestic Violence Conference, City of Glendale: August 20, 2015. Recognizing, identifying
and treating sex trafficking victims. 45 attendees.

Human Trafficking in Native Communities Seminar: June 11, 2015. Speaker at training for
tribal law enforcement, tribal leaders, and community stakeholders to address sex trafficking
among American Indian people.

Arizona Juvenile Justice Commission, Sex Trafficking Research Presentation. November
20, 2014. 16 attendees.

21st Statewide Annual Conference on Ending Homelessness, Arizona Coalition to End
Homelessness: Youth Experiences Survey. October 22, 2014. 74 attendees.

Human Trafficking Education for Professionals, Mesa Community College, Social Work
Program. October 22, 2014. 145 attendees.

Arizona Humanities, Community Conversations Series: Sex Trafficking in Arizona. March
27, 2014. Rose and Thorn, Heritage Square. 24 attendees.



                                               24
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 26 of 29
                                                          D R S C u r r i c u l u m V i t a e | 25


Maricopa County Adult Probation: Manager’s Forum. Overview of Sex Trafficking and
Treatment and Trauma Informed Approaches. March 18, 2014. 124 attendees.

Maricopa Association of Governments (MAG). 2013 Domestic Violence Protocol
Evaluation Project Webinar. December 16, 2013. Domestic Violence and Sex Trafficking.

NASW Webinar: December 12, 2013. Sex Trafficking and Social Work.

Invited Presenter: Committee on the Impact of Domestic Violence and the Courts, September
10, 2013. Presentation to judges, advocates and domestic violence program staff. Attendees: 22

Invited Presenter: Arizona Governor’s Commission to Prevent Violence Against Women
August 15, 2013. Invited presentation regarding domestic violence and sex trafficking in Arizona
to members of law enforcement, social service agencies and victim advocacy groups. Attendees:
24

Invited Presenter; Arizona Association of Police Chiefs (AACOP). Sex Trafficking in Arizona.
March 22, 2013. Grand Canyon University. Attendees: 75.

Invited Presenter; City of Phoenix Faces of Diversity Brown Bag, Phoenix Human Relations
Commission, In our own backyard: Child Prostitution and Sex Trafficking in Arizona. March 15,
2013. Phoenix City Council Chambers, Phoenix, Arizona. Attendees: 48.

Invited Presenter; ASU Future Scholar Program: Guest Speaker. Sex Trafficking Training.
February 9, 2013. Halle Center. Phoenix, Arizona. Attendees: 22.

Invited Presenter; Arizona Hotel Child Protection Program: Guest Speaker. January 11, 2013.
Sex Trafficking Interventions and Research. Paradise Valley, Ascension Lutheran Church.
Attendees: 35.

Nationally Recognized Expert and Invited Presenter April 9-13, 2012: Amber Alert Sex
Trafficking Symposium, Salt Lake City, Utah. Multiple Presentations: Academia and Sex
Trafficking and Innovative Interventions for Sex Trafficking. International and National
attendees: 120.

Invited Presenter April 27, 2012 for the International Law Society, Phoenix Law School:
Title: Sex Trafficking Services and Needs.7pm -10pm. Community Attendees: 25.

Invited Presenter September 17, 2010 for Arizona Girls Roundtable: Title: Research and
Treatment of Self-Harm.10am-12pm. Community Attendees: 120.

Invited Presenter: September 30, 2010 for the City of Phoenix Prosecutor’s Office: Title:
Evaluation of the Prostitution Diversion Program. 12-1pm.

Invited Presenter May 1, 2010: Arizona Girls for a Change: Simple Serenity. A high-school
student organized event. Presented ‘The link between depression and self-mutilation’.

Invited Presenter January 28, 2010: Phoenix Prosecutors’ Office: Presentation to Prosecutors
on the pilot evaluation project of the John’s School (Solicitation Program).




                                               25
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 27 of 29
                                                           D R S C u r r i c u l u m V i t a e | 26


Invited Presenter August 4, 2009: Federal Public Defender’s Office: National Training for
Victim Advocates. Training on Trauma, PTSD, Victimization and Self Care. Santa Clara,
California.

Invited Presenter June 2008-March 2012: City of Phoenix/Catholic Charities Prostitution
Diversion Program: Monthly 4-hour training/lecture as part of diversion program on violence
against women and domestic violence.

Invited Presenter February 2008: NASW Arizona Continuing Education Training:
Characteristics and predictors of self-harm. 3 hours.

Invited Presenter March 2007: NASW Arizona Continuing Education Training: Social Work
Ethics and the Traumatized Client. 3 hours.

Invited Presenter June 15, 2007: Navajo Nation 24rd Annual Division of Social Services
Conference Presentation: Juvenile Sex Offenders. Albuquerque, NM. Two sessions.

Invited Presenter July 2006: Arizona State University Summer Institute on the Community:
Gender Issues in the Community Panel Member.

Invited Presenter June 2006: Navajo Nation 23rd Annual Division of Social Services
Conference: Presentation: Adolescent Sex Offenders: Assessment and Treatment. Fort McDowell,
Two sessions.

Invited Presenter April 2006: Panel presentation to the ASU School of Social Work Alumni
Association. Arizona State University: Mercado, Phoenix, AZ. Roe-Sepowitz, D.E., Woods,
K., & Waller, M. Trauma and Trauma Recovery:Compassion Fatigue.

Invited Presenter July 2006: Arizona School Nurse Consortium. Presentation Title: The Many
Faces of Grief:Assessment and Intervention.

Invited Presenter March 2006: University of Arizona, James E. Rogers College of Law,
Juvenile Law Class. Presentation Title: Youth Gang Membership and Consequences.


PUBLIC/COMMUNITY SERVICE
February 2011-present: Prostitution Diversion Program, Phoenix, Arizona.
Developed a targeted treatment manual entitled “Esuba: Putting the Pieces Back Together” for
adult men and women who are participating in a diversion program. Co-lead the trauma and
abuse focused psychoeducation groups with 4 MSW student apprentices (in training) and a
survivor of sex trafficking/prostitution. Provide supervision to students and leader of other
groups.

January 2011- present: Parc Place: Chandler, Arizona, StreetlightUSA, Glendale, Arizona.
Co-developed a targeted treatment manual entitled “Esuba: Putting the Pieces Back Together for
Sexually Exploited Girls”. Providing supervision to an advanced graduate student who is
providing the intervention with commercially sexually exploited girls in a residential treatment
program.




                                               26
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 28 of 29
                                                              D R S C u r r i c u l u m V i t a e | 27


January 2006- June 2010: Dignity/Sundance House, Catholic Social Services, Phoenix,
Arizona. Co-led a trauma and abuse-focused psychoeducation group called Esuba for 3 years
and provided supervision and fill-in group leader for 1.5 years. I provide clinical apprenticeships
for graduate students (8 total) to train students to work with traumatized clients in a group setting.
We provided the group to women who are in a voluntary residential program for exiting
prostitutes with extensive health, domestic violence and substance abuse problems.

Fall Semester 2006: Distance learning Instructor of two Bachelor’s students at the Federal
Bureau of Prisons, Phoenix, AZ. Created an independent study plan and visited the prison to
conduct discussion and give feedback on written assignments.

June 2006 and June 2007: Clinical Services/Therapeutic Support, Camp Courage.
Foundation for Burns and Trauma Annual Summer Camp (1 week) for burned children and their
siblings. Provided clinical services to youth and clinical information to counselors and staff for
two summers.

UNIVERSITY/COLLEGE/DEPARTMENT
2010-present: Honors Faculty Advisor: School of Social Work. Recruiting, mentoring
and supporting honors students.

2008-Present: Student Academic and Performance Standards Committee (all levels).

hair.

2009-present: Appointed Member: Arizona State University Hearing Board: Tasked
with hearing appeals from students who have had disciplinary action taken against them
by University administration.

August 2009-2010: Obama Scholar Mentor.

2005-2011: Advanced Direct Practice Committee, MSW Program.

2007-2012: School of Social Work Ph.D. Committee.

2006-2007: School of Social Work Search Committee.

May 2006: Committee to Review applications for Alumni Association Scholarships.

2005-2006: Promotion and Tenure Committee, non-voting member.

August 2007- present: Associate Director of the Office of Forensic Social Work.

Office of Forensic Social Work: Forum Speaker. April 19, 2010. Provided a lecture
and discussion forum on Treating Trauma with Forensic Clients for the Office of
Forensic Social Work series with the Arizona State Hospital. 160 community members
attended.




                                                  27
   Case 2:18-cr-00422-SPL Document 422-6 Filed 12/14/18 Page 29 of 29
                                                      D R S C u r r i c u l u m V i t a e | 28


Lecture Series Speaker: April 2, 2009. Provided a lecture and a discussion forum on
John School Evaluation: Changing Beliefs and Attitudes for the lecture series. Sixteen
student, community member and faculty attendees.

Lecture Series Speaker: September 11, 2008. Provided a lecture and a discussion
forum on the Mental Health Needs of Prostituted Women for a lecture series. 22 student,
community member and faculty attendees.

Lecture Series Speaker: August 30, 2007. Provided a lecture and a discussion forum
on Self Harm: Characteristics and Treatment for the new lecture series. 32 student,
community member and faculty attendees.

August 2007- May 2009: Coordinator of a bi-monthly School of Social Work multi-year
Lecture series on topics related to forensic social work.

March 2005, October 2006 and September 2007: Co-Facilitator of a brown bag
Discussion “How to Get a Job in an Academic Setting” for doctoral students.




                                           28
Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 1 of 57




               Exhibit G
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 2 of 57




Curriculum Vita

SHARON W. COOPER, M.D.
Colonel (Retired) U.S. Army Medical Corps

ADDRESS

Office Developmental and Forensic Pediatrics, P.A.
P.O. Box 72929
Fort Bragg, North Carolina 28307-2929

CERTIFICATION AND LICENSURE

American Board of Pediatrics Dec 1982
State of Hawaii – M.D. 5761 Mar 1987
State of North Carolina 96-00080 Jan 1996

EDUCATION

Fisk University, Nashville, Tennessee – B.A. June 1972
Meharry Medical College, Nashville, Tennessee – M.D. June 1976

MEDICAL EXPERIENCE


Staff Developmental and Forensic Pediatrician, Womack Army Medical Center, Department of
Pediatrics, Fort Bragg, North Carolina Feb 1997-present
Cape Fear Valley Health System, Medical Staff, Fayetteville, North
Carolina Jan 1997-present
Staff Forensic Pediatrician, Southern Regional Area Health Education Center Child Medical
Examination Program, Fayetteville, North Carolina Jan 1997-present
Deputy Commander for Clinical Services, Womack Army Medical Center, Fort Bragg, North Carolina
April 1996-Aug 1996
Chief, Department of Pediatrics, Womack Army Medical Center, Fort Bragg, North Carolina Aug 1991
-April 1996
Chief, Developmental Pediatric Service, Department of Pediatrics, Fort Bragg, North Carolina Aug
1991 –April 1996
Chief, Developmental Pediatric Service, Department of Pediatrics, Tripler Army Medical Center,
Honolulu, Hawaii July 1986 – July 1991
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 3 of 57




Sharon W. Cooper, M.D.          Continued

Fellow, Developmental Pediatrics, Department of Pediatrics, William Beaumont Army Medical
Center, El Paso, Texas July 1984 –June 1986
Assistant Chief, Department of Pediatrics U.S. Army Health Clinic Schofield Barracks, Wahiawa,
Hawaii July 1982 – June 1984
Chief, Adolescent Medicine Service, Department of Pediatrics, Letterman Army Medical Center, the
Presidio of San Francisco, California July 1979 – June 1981
Internship and Residency in Pediatrics, Department of Pediatrics, Tripler Army Medical Center,
Honolulu, Hawaii July 1976 –June 1979




MILITARY AWARDS

Legion of Merit

Meritorious Service Medal with 2 Oak Leaf Clusters

Army Commendation Medal with 2 Oak Leaf Clusters

Army Achievement Medal with 2 Oak Leaf Clusters
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 4 of 57




Sharon W. Cooper, M.D.          Continued

ACADEMIC AFFILIATIONS AND APPOINTMENTS

CLINICAL ASSISTANT PROFESSOR OF PEDIATRICS – Uniformed Services University of the
Health Sciences, J. Heberts School of Medicine, Bethesda, Maryland               July 1986 -
present
INSTRUCTOR – U.S Army Medical Department Center and School, Department of Preventive Health
Services, Soldier and Family Support Branch, Family Advocacy Section, San Antonio, Texas
Oct 1989 – present

ADJUNCT PROFESSOR OF PEDIATRICS – Department of Pediatrics, School of Medicine,
University of North Carolina at Chapel Hill, Chapel Hill, North Carolina
Jan 1997 - present
CLINICAL STAFF PEDIATRICIAN – Pediatric Specialty Clinic, Southeastern Regional Area Health
Education Center, Duke University Affiliate, Fayetteville, North Carolina Jan 1997 – present
ASSOCIATE PROFESSOR OF PEDIATRICS – Department of Pediatrics, John A. Burns School of
Medicine, Honolulu, Hawaii             July 1986 – June 1991
Diplomate, American Board of Pediatrics
Fellow, American Academy of Pediatrics
Fellow, Society of Developmental Pediatrics
Past Board Member, American Professional Society On the Abuse of Children
Fellow, American Academy of Cerebral Palsy and Developmental Medicine
Phi Beta Kappa Honor Society – 1972
Mortarboard Honor Society – 1972
Beta Kappa Chi National Scientific Honor Society - 1972

COMMUNITY AFFILIATIONS, MEMBERSHIPS AND APPOINTMENTS

Member, Board of Directors, Variety School (Special Needs Elementary School), Hawaii
Kai, Hawaii 1986 –1991

Consultant, Shriners Hospital, Honolulu, Hawaii 1987 – 1991

Co-Chairperson, Board of Directors, Lewis Chapel Day Care Center, Fayetteville, North Carolina
1993 –2000

Member, Board of Directors of the Women’s Center of Fayetteville 1997 - present

Member, Board of Directors, American Professional Society on the Abuse of Children
2005-present

Member, Board of Directors, National Center for Missing and Exploited Children
2007-present

Member, Board of Directors, Child Advocacy Center (Fayetteville, NC) 2007-2010
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 5 of 57




Sharon W. Cooper, M.D.           Continued

BIBLIOGRAPHY
PRESENTATIONS

Stabilization and Transport of High Risk Newborn.
84th Scientific Assembly of the National Medical Association, Washington, D.C. 1979.

Recent Management of Dysmenorrhea in the Adolescent Patient .
86th Scientific Assembly National Medical Association. Chicago, Illinois 1981.

Untoward Presentation of Child Abuse – Three Case Studies-
87th Scientific Assembly of the National Medical Association. Atlanta, Georgia 1982

Toddler Discipline -
Texas State Preschool Teacher Conference. El Paso, Texas 1984

Recent Advances in Cerebral Palsy.
90th Scientific Assembly of the National Medical Association, Los Angeles, California 1985

Developmental Evaluation of the Language Impaired Toddler-
University of Hawaii, University Affiliated Program Lecture Series. Honolulu, Hawaii 1986

Parenting Potpourri & Toddler Discipline-
Hawaii Preschool Teacher Conference. Honolulu, Hawaii 1986

Biomedical Research – Application in Neural Tube Defect Clinical Model
NIH funded MARC Grant, Bennett College. Greensboro, North Carolina 1987

Cerebral Palsy – Recent Treatment-
Wilcox Hospital CME Program. Kauai, Hawaii 1988

Child Sexual Abuse – Family Advocacy Staff Training – Advanced.
San Antonio, Texas 1990

Child Sexual Abuse – Medical Aspect.
Family Advocacy Staff Training – Advanced. Willigen, Germany 1991

Medical Aspects of Child Abuse.
Family Advocacy Staff Training – Advanced. San Antonio, Texas 1991

Child Sexual Abuse – Medical Aspects.
Family Advocacy Staff Training – Advanced. Heidelberg, Germany 1991

Child Sexual Abuse – Medical Aspects.
Family Advocacy Staff Training – Advanced. Panama City, Panama 1991

Clinical Applications for Biomedical Research in the Care of the High Risk Newborn.
MARC Honor Symposium, Bennett College. Greensboro, North Carolina 1992
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 6 of 57




Childhood Sexual Abuse, Part I, II, III – Medical Aspects.
13th Annual Physician Assistant Refresher Course – Advanced.    Fayetteville, North Carolina 1992

Child Sexual Abuse. Office of the Surgeon General sponsored Annual Medical – Surgical Conference.
Willigen,Germany 1992

Behavioral Pediatric Potpourri.
Armed Forces Family Medicine Tri-Service Conference. Oakland, California 1992

Child Abuse, Medical Aspects. Mini Course for commanders (Sponsored by Academy of the Health
Sciences) Heidelberg, Germany 1992

Child Abuse and Drug Abuse; A Woman’s Issue. Substance Abuse Conference (Sponsored by the
Junior League of Fayetteville) Fayetteville, North Carolina 1992

Medical Aspects of Child Sexual Abuse. Aerospace and Military Medicine, Section of the National
Medical Association, 97th Scientific Assembly of the National Medical Association. San Francisco,
California 1992

Medical and Legal Aspects of Child Abuse and Neglect.
Four Day Tri-Service Symposium. Camp Zama, Japan 1992

Commander’s Briefing on Child Abuse & Neglect.
Brooke Army Medical Center. Fort Sam Houston, Texas 1993

Child Abuse and Child Sexual Abuse, Part I, II, III – Medical Aspects.
14th Annual Physician Assistant Refresher Course – Advanced. Fayetteville, North Carolina 1993

Teratogenic Effects of Substance Abuse. North Carolina State Conference on Substance Abuse.
Charlotte, North Carolina 1993

Historical Aspects of Child Abuse and Neglect . State Conference on Child Abuse and Neglect,
sponsored by the Cumberland County Mental Health Department. Fayetteville, North Carolina 1993

Managed Medical Care – Pediatric Clinical Correlations.98th Annual Convention and Scientific
Assembly of the National Medical Association (Aerospace, Military and Occupational Medicine
Section). San Antonio, Texas 1993

Child Sexual Abuse for the Clinician. 98th Annual Convention and Scientific Assembly of the National
Medical Association, (Pediatric Section). San Antonio, Texas 1993

Consultant – Steering Committee for the Office of the Surgeon General Sponsored Fifth Annual Health
Promotion Symposium (scheduled for June, 1994). San Antonio, Texas 1993

Child Sexual Abuse, Medical Aspects. Family Advocacy Staff Training – Advanced.
San Antonio, Texas 1993

Child Sexual Abuse for the Pediatrician. Department of Pediatrics, Brooke Army Medical Center. San
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 7 of 57




Antonio, Texas 1993

Munchausen’s Syndrome by Proxy. Department of Pediatrics, Brooke Army Medical Center.
San Antonio, Texas 1993

Child Abuse and Neglect for the Military Community. Symposium presented by Army Community
Services Family Advocacy Program. Fort Sam Houston, Texas 1993

Child Sexual Abuse, Medical Aspects. Family Advocacy Staff Training – Advanced.
Weinheim, Germany 1994

Family Advocacy Command Assistance Training (FACAT). San Antonio, Texas 1994

Family Violence Screening and Recognition. Sixth Annual Health Promotion Conference – Sponsored
by Office of the Surgeon General. Baltimore, Maryland 1994

Cost Effectiveness of Military Air Transports in the Analysis of the TRICARE INITIATVE – Pediatric
Aspects. 99th Annual Convention and Scientific Assembly of the National Medical Association
(Aerospace, Military and Occupational Medicine Section). Orlando, Florida 1994

Group B Streptococcus Disease and Management – The WOMACK Experience. 99th Annual
Convention and Scientific Assembly of the National Medical Association (Aerospace, Military and
Occupational). Orlando, Florida 1994

AMEDD Family Advocacy Program Multivictim Course Analysis. Steering Committee and Syllabus
Construction. San Antonio, Texas 1994

Child Sexual Abuse for the Family Practitioner. Fayetteville Area Health Education Clinic Annual
Symposium. Fayetteville, North Carolina 1994

Medical Aspects of Child Sexual Abuse. North Carolina Chapter of the National Association of
Pediatric Nurse Associates and Practitioners – Annual Meeting. Durham, North Carolina 1994

Functional Assessment of Children with Special Needs. Sponsored by the North Carolina Division of
Mental Health, Developmental Disabilities and Substance Abuse and the Fort Bragg Early Intervention
Program. Fort Bragg, North Carolina 1994

Medical Aspects of the Multivictim Scenario Child Sexual Abuse. Family Advocacy Staff Training –
Advanced Course sponsored by AMEDD College and School. Ludwigshafen, Germany 1995

Behavioral Aspects of Child Sexual Abuse. Fifth Annual State Conference on Child Abuse and Neglect,
University of Texas Health Science Center at San Antonio. San Antonio, Texas 1995

Joint Developmental Clinical Case Review-
Chairperson, sponsored by the MEDCOM Inspector General. Washington, D.C. 1995

Child Sexual Abuse Workshop. Sponsored by the Department of Pediatrics, Uniformed Services
University of the Health Sciences. Bethesda, Maryland 1995
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 8 of 57




“Please Take The Stand”…The Pediatrician as a Witness. Grand Rounds Walter Reed Army Medical
Center and National Naval Medical Center, Department of Pediatrics. Bethesda, Maryland 1995

Woman in the Military,Oak Ridge Military Academy. Oak Ridge, North Carolina 1995

When No Physical Evidence Exists…Child Sexual Abuse. Fayetteville Area Health Education Center
Family Medicine Symposium. Fayetteville, North Carolina 1995

Medical Aspects of Nonaccidental Trauma, Emotional Abuse and Neglect. Family Advocacy Staff
Training, sponsored by the AMEDD College and School. San Antonio, Texas 1995

Child Sexual Abuse, the Social Work Role. Family Advocacy Training.
Fort Richardson, Alaska 1995

Child Sexual Abuse for the Pediatrician. Elmendorf Air Force Base. Anchorage, Alaska 1995

Prosecution as Prevention- Workshop on Child Sexual Abuse for Law Enforcement and Prosecutors.
Sponsored by the Family Advocacy Program. Fort Wainwright, Alaska 1995

The Child in the Mirror, Emotional Abuse and Neglect. Sponsored by the Family Advocacy Program.
Fort Wainwright, Alaska. 1995

Medical Aspects of Child Sexual Abuse. Sponsored by the Family Advocacy Program for medical staff
training. Bassett Army Hospital. Fort Wainwright, Alaska 1995

Emotional Abuse and Neglect. Staff training for the State of Alaska Department of Youth and Family
Services. Fairbanks, Alaska 1995

The Shaken Baby Syndrome. Staff training for the State of Alaska Department of Youth and Family
Services. Fairbanks, Alaska 1995

The Child in the Mirror, Emotional Abuse and Neglect. Staff training for Child Development Services,
sponsored by the Family Advocacy Program. Fort Wainwright, Alaska 1995

The Medical Aspects of Child Abuse and Neglect. Family Advocacy Staff Training. AMEDD College
and School. San Antonio, Texas 1996

Steering Committee for Department of Defense Child Case Fatality Review Team. Alexandria, Virginia
1996

The Judge From Hell and Other Tales from the Crypt. Child Abuse: A Multidisciplinary Approach to
the Problem sponsored by the University of Texas Health Science Center at San Antonio School of
Medicine. University of Texas Health Science Center at San Antonio School of Nursing and the Alamo
Children’s Advocacy Center. San Antonio, Texas 1996

Family Violence Prevention. Panel participant for the Womack Army Medical Center Auxiliary
Women’s Wellness Symposium. Fort Bragg, North Carolina 1996

Oh Be Careful Little Mouth, What You Say. Science and the Impact of the Media – guest lecturer,
      Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 9 of 57




National Meeting of Beta Kappa Chi Scientific Honor Society/National Institutes of
Science/Brookhaven Semester program at North Carolina A&T State University.
Greensboro, North Carolina 1996

Legal Aspects of Child Sexual Abuse. Symposium sponsored by the Criminal Law Division.
Fort Sill, Oklahoma 1996

Child Abuse and Neglect – The Pediatrician’s Role. Symposium for the Department of Pediatrics,
William Beaumont Army Medical Center. El Paso, Texas 1996

Nonaccidental Trauma, Neglect and Child Sexual Abuse – A Training Workshop for Nurses. Sponsored
by the Wake Area Health Education Center. Raleigh, North Carolina 1996

Collaborative Treatment of the Family and Child with Abusive head Trauma. Stateside Early
Intervention Training, sponsored by the Uniformed Services University of the Health Sciences.
Bethesda, Maryland 1996

A Complete Review of the Medical Aspects of Child Abuse, Neglect and Child Sexual Abuse.
Twelve-hour curriculum sponsored by the North Carolina State Guardian ad Litem Program
Greensboro, North Carolina 1996

Child Sexual Abuse and Psychological Outcome. Training for the medical staff of Cumberland Mental
Health Hospital, Fayetteville, North Carolina 1996

Take Time to Smell the Roses. Speaker for the Old North State Medical Society, state convention
Women in Medicine Luncheon. Charlotte, North Carolina 1996

Child Abuse, Neglect and Child Sexual Abuse, an Overview. Staff training for the United States Army
Recruiting Command. San Antonio, Texas 1996

Abusive Head Trauma. Medical staff training for Keller Army Hospital. West Point, New York 1996

The Physician in Court. Medical staff training for Keller Army Hospital. West Point, New York 1996

Collaborative Treatment of the Family and Child with Abusive Head Trauma. European Regional
Medical Command Early Intervention Training Conference. Willigen, Germany 1996

Breaking the News. European Regional Medical Command Early Intervention Training Conference.
Willigen, Germany 1996

The Persian Gulf Issue in Infants and Toddlers. European Regional Medical Command Early
Intervention Training Conference. Willigen, Germany 1996

Medical Aspects of Child Abuse, Neglect, Munchausen By Proxy Syndrome and Child Sexual Abuse.
Family Advocacy Staff Training. AMEDD Center and School. San Antonio, Texas 1996.

Substance Abuse and Child Abuse: A Fatal Combination. Families in Crisis: Substance Abuse &
Addictions sponsored by the Addiction Professionals of North Carolina. Burlington, NC 1996.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 10 of 57




Fatal Child Abuse. European Regional Medical Command Medical Surgical Conference,
Willigen, Germany 1996

Child Sexual Abuse: Critical Elements for Diagnosis and Prosecution. European Regional Medical
Command Medical Surgical Conference. Willigen, Germany 1996

Attention Deficit Disorder: Innovations in Behavioral Management. European Regional Medical
Command Medical Surgical Conference. Willigen, Germany 1996

Child Sexual Abuse – The Multivictim Scenario. Family Advocacy Staff Training – Advanced Course.
AMEDD Center and School. San Antonio, Texas 1996

Collaborative Treatment of the Family and Child with Abusive Head Trauma. Eight Annual Leo M.
Croghan Conference on Developmental Disabilities. Sponsored by the Division of Maternal and Child
Health of North Carolina, Department of Environment, Health and Natural Resources and the
Developmental Disabilities and Substance Abuse Services of the North Carolina Department of Human
Resources. Raleigh, North Carolina 1996

Collaborative Treatment of the Family and Child with Abusive Head Trauma, Case Study Analysis.
Zero to Three National Center for Infants, Toddlers and Families Annual conference. Washington, D.C.
1996

Child Sexual Abuse: The Youth Offender. Cumberland Hospital of Cape Fear Valley Health System.
Fayetteville, North Carolina 1996

Youth Offenders .Cumberland Hospital. Fayetteville, North Carolina 1997

The Sequence of Discovery. National Council of Negro Women (NCNW). Washington, D.C. 1997

No End in Sight, Fatal Child Abuse. American Academy of Pediatrics Meeting (AAP). San Antonio,
Texas 1997

Everything I Ever Needed to Know, I Learned on the Witness Stand – Child Sexual Abuse. American
Academy of Pediatrics Meeting (AAP). San Antonio, Texas 1997

False Allegations of Child Sexual Abuse in Divorce/Custodial Circumstances. District Court Judges
Training Institute of the Government, University of North Carolina, Chapel Hill. Chapel Hill, North
Carolina 1997

Alternative Interventions – The Physician’s Role. The Persian Gulf Illness Update, Department of
Defense, Early Intervention Program Stateside Conference. Atlanta, Georgia 1997

The Behavioral Dynamics of Child Abuse – Navy Bureau of Medicine Conference for Psychiatrists and
psychologists. Washington, D.C. 1997

Child Sexual Abuse – RADAR Army Health Clinic. Fort Myer, Virginia 1997

Child Abuse and Child Care Centers. Family Advocacy Program Symposium.
Fort Myer, Virginia 1997
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 11 of 57




Child Maltreatment Identification and Intervention Workshop. Annual North State Guardian ad Litem
(GAL) Conference. Greensboro, North Carolina 1997

The Dilemma of the Youth Sex Offender. North Carolina Association of District Court Judges’ Summer
Conference. Atlantic Beach, North Carolina 1997

The Impact of Neglect. The Navy Biennial Conference, Sponsored by the Department of the Navy
Bureau of Naval Personnel. Baltimore, Maryland 1997

False Allegations in Divorce/Custodial Scenarios. The Navy Biennial Conference, Sponsored by the
Department of the Navy Bureau of Naval Personnel. Baltimore, Maryland

Adolescent Pregnancy and Child Maltreatment. The Fourth African-American Summit, Harare,
Zimbabwe 1997

Filling the Void – Conference on Parent Support after Loss of a Child, Family Life Chaplains
Conference. Fort Bragg, North Carolina 1997

Medical Aspects of Child Abuse, Neglect, Munchausen By Proxy Syndrome and Child Sexual Abuse.
Family Advocacy Staff Training, AMEDD Center and School,
 San Antonio, Texas 1997

The Many Faces of Child Maltreatment. Cumberland County Child Abuse Prevention Summit.
Fayetteville, North Carolina 1998

Child Maltreatment. A Community Problem Requiring A Societal Solution. Gem City Annual Friends
Symposium, sponsored by the Dayton Ohio Medical Society. Dayton, Ohio 1998
 .
False Allegations of Child Sexual Abuse in Divorce and Custodial Scenarios. Plenary Presentation for
Child Abuse. A Multidisciplinary Approach to the Problem, sponsored jointly by the University of
Texas Health Science Center and The Alamo Children’s Advocacy Center. San Antonio, Texas 1998

Expert Witness Testimony in Child Abuse Cases. A Template for Effective Testimony. Plenary
Presentation for Child Abuse, A Multidisciplinary Approach to the Problem, sponsored jointly by the
University of Texas Health Science Center and The Alamo Children’s Advocacy Center. San Antonio,
Texas 1998

Medical Aspects of Child Maltreatment Multivictim Course and Advanced Child Sexual Abuse. Family
Advocacy Staff Training, Advance Course, AMEDD Center and School.. San Antonio, Texas 1998

Child Maltreatment Legal Considerations. Advance Trial Advocacy Elective Course of the
Department of Defense. The 46th Judge Advocate Officer, Graduate Course. The Judge Advocate
General School. Charlottesville, Virginia 1998

There’s A Thin Line Between Love and Hate. Child Maltreatment of Children with Disabilities
Fifth Annual Early Intervention Program Stateside Conference. Atlanta, Georgia 1998

Neuroimaging in Developmental Disabilities. Fifth Annual Early Intervention Program Stateside
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 12 of 57




Conference. Atlanta, Georgia 1998

From Conception to Death. Child Maltreatment and Infant Mortality, North Carolina Infant Mortality
Reduction Institute. Greenville, North Carolina 1998

Traumatic Brain Injury in Child Maltreatment. Annual Pilot Club Brain Related Disorders Conference.
Fayetteville, North Carolina 1998

Medical Evaluation of Child Sexual Abuse.The Kill Devil Hills Training North Carolina American
Professional Society on the Abuse of Children Kill Devil Hills. North Carolina 1998

The Role of the Pediatrician in Cyberporn – The Kill Devil Hills Training North Carolina American
Professional Society on the Abuse of Children .Kill Devil Hills, North Carolina 1998

Sexuality and the Disabled Adolescent.Association for Retarded Citizens Conference -Cumberland
County Chapter. Fayetteville, North Carolina 1998

Child Maltreatment and the Child with Disabilities. Association for Retarded Citizen Conference-
Cumberland County Chapter. Fayetteville, North Carolina 1998

The Many Faces of Child Maltreatment . 1998 Pediatric Challenges Rockford Health System and
University of Illinois College of Medicine. Rockford, Illinois 1998

Just When I Thought It Was Safe. The Courtroom Experience in Child Abuse Rockford Health System
and University of Illinois College of Medicine. Rockford, Illinois 1998

Medical Aspects of Child Maltreatment. Family Advocacy Staff Training, AMEDD Center And
School. San Antonio, Texas 1998

The Expert Witness Testimony in Child Sexual Abuse Cases. FASTA Course AMEDD College and
School. San Antonio, Texas 1999

Everything You Were Afraid to Ask About Child Pornography and Cyberporn. FASTA Course
AMEDD College and School. San Antonio, Texas 1999

Shaken Baby Syndrome . A Mock Trial 20th Annual Colloquium for Prevent Child Abuse
Greensboro, North Carolina 1999

Child Maltreatment for the Law Enforcement Officer. Training at the North Carolina State Justice
Academy. Roseboro, North Carolina 1999

Trial Counsel Training in Child Abuse and Neglect Prosecution. United States Army Judge Advocate
General’s School. Charlottesville, Virginia 1999

The Role of the Pediatrician in Child Pornography. Annual Prosecutor’s Course, United States Air
Force Judge Advocate General’s School. Fort Walton Beach, Florida 1999

Loopholes in Sexual Abuse Prosecution. Defense Counsel Course, United States Air Force Judge
Advocate General’s School.Fort Walton Beach, Florida 1999
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 13 of 57




Child Sexual Abuse, Medical Evaluation and Treatment. Family Advocacy Staff Training-Advanced
Course, AMEDD Center and School. San Antonio, Texas 1999

The Role of Child Development and Family Court District. Court and Family Court Judge Training
Sponsored by the Institute of the Government of the University of North Carolina at Chapel Hill.
Burlington, North Carolina 1999

A Thin Line Between love and Hate…Child Maltreatment and Developmental Disabilities 17th Annual
Conference. Developmental-Behavioral Disorders Update 1999, Institute for Child Development
Hackensack University Medical Center. Hilton Head Island, South Carolina 1999

The Pediatrician’s Role in Promoting Parental Nurturance 17th Annual Conference.
Developmental-Behavioral Disorders Update 1999 Institute for Child Development Hackensack
University Medical Center. Hilton Head Island, South Carolina 1999

A Comprehensive Review of Child Maltreatment. Sponsored by the Army Community Service Family
Advocacy Program. Fort Leonardwood, Missouri 1999

The Application of Child Development in Forensic Practice and Case Evaluation. The 7th Annual
Scientific Assembly of the International Association of Forensic Nurses. Scottsdale, Arizona 1999

The Medical Aspects of Child Abuse and Neglect. The 4th Annual United States Army Special
Operations Command Family Advocacy Program Training. Fort Bragg, North Carolina 1999

Becoming Aware of Child Maltreatment . The 2nd Annual Community Collaboration Conference of the
United States Marine Corps Family Advocacy Program Training. Cherry Point, North Carolina 1999

The Medical Analysis of Child Pornography North Carolina Chapter of the American Professional
Society of the Abuse of Children Annual Training Lake Junaluska, North Carolina 1999


The Role of the Pediatrician in Promoting Parental Nurturance. For Pediatric Grand Rounds at the
Institute of Child Development and the Department of Pediatrics Hackensack Medical Center
Hackensack, New Jersey 1999

The High Risk Parent-Child Relationship and the Military Career. Zero to Three 14th National Training
Institute. Anaheim, California 1999

The Fast Track Parent. The Annual Developmental Evaluation Center Leo M. Croghan Conference on
Developmental Disabilities. Raleigh, North Carolina 1999

 “Tanner” Staging and Medical Experts .The Prosecution of Internet and Computer Crimes Against
Children Sponsored by the State of South Carolina Office of the Attorney General. Charleston, South
Carolina 1999

Medical Aspects of Sexual Exploitation, Pornography, Prostitution, and PC Ploys Child Abuse. A
Multidisciplinary Approach to the Problem Sponsored by the University of Texas Health Science
Center at San Antonio School of Medicine, Alamo Children’s Advocacy Center, The University of
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 14 of 57




Texas Health Science Center at San Antonio School of Nursing . San Antonio, Texas 2000

Parents, Prevention and Preferred Providers Keynote Child Abuse. A Multidisciplinary Approach to
the Problem Sponsored (as above). San Antonio, Texas 2000

 Rape and the Pediatric Survivor. A Comprehensive Review American Professional Society on the
Abuse of Children. Advanced Training Institute 21st Annual Statewide Conference on Child Abuse &
Neglect Sponsored by Prevent Child Abuse North Carolina. Greensboro, North Carolina 2000

Rape-An Acute Assessment. 21st Annual Statewide Conference on Child Abuse & Neglect
Sponsored by Prevent Child Abuse North Carolina. Greensboro, North Carolina 2000

First Response to Child Maltreatment Conference. Sponsored by the Ft. Sam Houston Army
Community Service Family Advocacy Program. Fort Sam Houston, Texas 2000

Child Development and Child Maltreatment. Family Court Project Judges Training Sponsored by the
University of North Carolina Institute of Government. Burlington, North Carolina 2000

Child Abuse and Neglect Training for Chaplains. Sponsored by Dwight David Eisenhower Army
Medical Center Clinical Chaplains Internship .Fort Gordon, Georgia 2000

A Comprehensive Review of Child Maltreatment. Family Advocacy Staff Training –AMEDD College
and School .San Antonio, Texas 2000

Good Parenting.18th Annual Developmental-Behavioral Disorders and the Spectrum of Pediatric
Challenges Conference. Sponsored by the Hackensack University Medical Center . Hilton Head, South
Carolina 2000

Is More Better? The Problem with Multiples 18th Annual Developmental-Behavioral Disorders and the
Spectrum of Pediatric Challenges Conference. Sponsored by the Hackensack University Medical
Center. Hilton Head, South Carolina 2000

Child Abuse Prosecution. An Expert Witness Perspective Sponsored by the North Carolina District
Attorneys Association and the University of North Carolina at Chapel Hill Institute of Government.
Charlotte, North Carolina 2000

 A Template for Shaken Baby Syndrome Testimony. 8th Annual American Professional Society on the
Abuse of Children (APSAC) Colloquium. Chicago, Illinois 2000

Child Development and Child Maltreatment .8th Annual APSAC Colloquium, Chicago, Illinois 2000.

The Role of the Pediatrician in Child Pornography.8th Annual APSAC Colloquium. Chicago, Illinois
2000

Medical Assessment in the Multiple Victim Child Abuse Case. AMEDD Center and School USAEUR
Training.Weinheim, Germany 2000

Medical Evaluation in Child Pornography. U. S. Postal Inspector Training. Dallas, Texas 2000
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 15 of 57




There’s A Thin Line Between Love and Hate. Child Maltreatment and Children with Disabilities.
Department of Pediatrics Grand Rounds Duke University Medical Center. Durham, North Carolina
2000

Parents, Prevention, and Preferred Providers. NCAPSAC Training, Lake Junaluska, North Carolina
2000

Internet Crimes Against Children.North Carolina Coalition Against Sexual Assault. High Point,
North Carolina 2000

Child Maltreatment Prosecution .Assistant United States Attorney Training. Raleigh, North Carolina
2000.

When the Gavel Strikes- Lessons Learned in Forensic Pediatrics.AMEDD Center and School Forensic
Child Maltreatment Course. San Antonio, Texas 2000

The Fast Track Parent.The National Association for the Education of Young Children Annual
Conference. Atlanta, Georgia 2000

Medical Aspects of Child Abuse Training. North Carolina Department of Social Service Training
sponsored by the University of North Carolina at Chapel Hill. Wilmington, North Carolina 2000

There’s a Thin Line Between Love and Hate .Child Maltreatment and Children with Disabilities.
The 7th Annual June Dobbs Child Development and Child Advocacy Center Training. Madison,
Wisconsin 2000

Milestones and Mishaps. Recognizing Child Maltreatment along the Main Road of Development.
The 7th Annual June Dobbs Child Development and Child Advocacy Center Training. Madison,
Wisconsin 2000

Child Development, Family Ties and Child Maltreatment. District Family Court Judges Training
sponsored by the Institute of the Government of the University of North Carolina at Chapel Hill.
Burlington, North Carolina 2000

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors,
National Center for Missing and Exploited Children. Alexandria, Virginia 2001

Portable Guides to Investigating Child Abuse Series. Juvenile Justice Resource Center
Washington, D.C2001.

Child Abuse~A Comprehensive Review. Joint Service Family Advocacy Staff Training
San Antonio, Texas 2001

Milestones & Mishaps. Recognizing Maltreatment Along the Road of Development.
22nd Annual Statewide Conference on Child Abuse & Neglect Prevent Child Abuse North Carolina
Greensboro, North Carolina 2001

The Medical Role in Child Sexual Exploitation .Protecting Children Online for Prosecutors.
National Center for Missing and Exploited Children. Alexandria, Virginia 2001
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 16 of 57




Kids Count~ Protect our Children, Protect our Future. First Response to Child Maltreatment
Conference. Fort Sam Houston, Texas 2001

Multidisciplinary Team Approach To The Investigation and Prevention Of Child Abuse.
First Response to Child Maltreatment Conference. Fort Sam Houston, Texas 2001

Medical Aspects Of Child Maltreatment.Sponsored by University of North Carolina at Chapel Hill,
Department of Pediatrics. Atlantic Beach, North Carolina 2001

“Let’s Prevent Abuse”. Third Annual Community Wide Training on Child Abuse & Neglect.
Monroe, North Carolina 2001

 “Take A Stand For The Prevention Of Child Abuse And The Protection Of Children”.
Fort Bragg Family Advocacy Program. Fort Bragg, North Carolina 2001

Pediatric Pornography – Actors, Actresses, and Viewers. Developmental-Behavioral Disorders & A
Spectrum of Pediatric Challenges Hackensack University Medical Center. Hilton Head Island, South
Carolina 2001

The Pediatrician who Suspects Child Abuse-Facts, Fictions, Failures, Forensics, Fears and Fines.
Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges Hackensack University
Medical Center. Hilton Head Island, South Carolina 2001

Milestones and Mishaps – Recognizing Maltreatment Along the “Main Road” of Development.
Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges, Hackensack University
Medical Center. Hilton Head Island, South Carolina 2001

Multivictim Course. AMEDD Center and School.San Antonio, Texas 2001

Medical/Forensic Exams in Child Sexual Abuse Cases Part I. 9th Annual APSAC Colloquium.
Washington, DC 2001

Medical/Forensic Exams in Child Sexual Abuse Cases, Part II.9th Annual APSAC Colloquium.
Washington, DC 2001

Pornography, Prostitution & PC Ploys.Georgia Council on Child Abuse (GCCA) 17th Annual Training
Symposium. Atlanta, Georgia 2001

 The Adolescent Sex Worker.Georgia Council on Child Abuse (GCCA) 17th Annual Training
Symposium. Atlanta, Georgia 2001

 Advanced Medical Evaluations in Child Abuse Cases. APSAC Advanced Training Institute with Dr.
Dirk Huyer Georgia Council on Child Abuse (GCCA) 17th Annual Training Symposium. Atlanta,
Georgia 2001

Internet Crimes Against Children .Southeastern Forensic Pediatric Society. Atlanta, Georgia 2001

Protecting Children Online for Prosecutors. Office of Juvenile Justice and Delinquency Prevention
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 17 of 57




and Fox Valley Technical College. Tucson, Arizona 2001

Recognizing and Interpreting Child Abuse Indicators for Investigative Personnel. Child Abuse
Recognition, Reporting and Investigation Training For Professional Staff. Fort Myer, Virginia 2001

Recognizing and Reporting Child Abuse in the Medical Setting. Child Abuse Recognition, Reporting
and Investigation Training Radar Primary Care Clinic. Fort Myer, Virginia 2001

Child Abuse and Child Development~Resident’s Training. Department of Pediatrics, The University of
Texas Medical Branch, Galveston, Texas 2001

Death by Neglect. The Vine Ogra, MD. Distinguished Pediatric Lectureship,The University of Texas
Medical Branch. Galveston, Texas 2001

Evidence Based Medicine in Child Maltreatment. The University of Texas Medical Branch. Galveston,
Texas 2001

The “Expert” Expert Witness.Understanding Medical Findings in Child Abuse for Prosecutors
Sponsored by the Barrow Community Hospital and the Tree House Child Advocacy Center.
Winder, Georgia 2001

Child Sexual Exploitation and the Law.Understanding Medical Findings in Child Abuse for
Prosecutors Sponsored by the Barrow Community Hospital and the Tree House Child Advocacy Center
Winder, Georgia 2001

A Multidisciplinary Response to Sexual Assault.Sponsored by Cape Fear Valley Health System
Emergency Department. Fayetteville, North Carolina 2001

The Medical Role in Child Sexual Exploitation.Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children. Alexandria, Virginia 2002

Child Sexual Exploitation for the Investigator. Rape Crisis Volunteers of Cumberland County’s Board
of Directors and Sexual Assault Response Team. Fayetteville, North Carolina 2002

Child Development and Maltreatment .Child Advocacy Center of Cumberland County. Fayetteville,
North Carolina 2002

The Differential Diagnosis of Nonaccidental Trauma.First Response To Child Maltreatment
Conference Family Advocacy Program .Fort Sam Houston, Texas 2002

It Takes A Village. First Response to Child Maltreatment Conference Family Advocacy Program.
Fort Sam Houston, Texas 2002

Comprehensive Review of Child Maltreatment.AMEDD Center and School. Fort Sam Houston, Texas
2002

Infant and Family Abduction. Grand Rounds Presentation Wilford Hall Regional Medical Center. San
Antonio, Texas 2002
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 18 of 57




The Sexual Exploitation of Adolescents 23rd Annual Conference on Child Abuse and Neglect.
Greensboro, North Carolina 2002

Child Development and Child Maltreatment.The Twenty-First Annual Professionals’ Caring for
Children Conference Sponsored by Partnership for Children. Fayetteville, North Carolina 2002

Sexual Exploitation – An Update. Teen Prostitution Task Force. Greensboro, North Carolina 2002

Protecting Children Online for Prosecutors. National Center for Missing and Exploited Children
Special Session. Little Rock, Arkansas 2002

The Adolescent Sex Worker.Developmental-Behavioral Disorders & A Spectrum of Pediatric
Challenges Hackensack University Medical Center. Hilton Head Island, South Carolina 2002

Law and Order. Preparation for Health Care Providers Serving As Expert Witnesses.
Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges Hackensack University
Medical Center. Hilton Head Island, South Carolina 2002

Suspected Child Abuse and Neglect (SCAN) and the Army Substance Abuse Program (ASAP).
Annual Program Management Training, U.S. Army Medical Command. Reno, Nevada 2002

Child Development Judicial Family Court Training The University of North Carolina at Chapel Hill
Institute of Government Chapel Hill, North Carolina 2002

Advanced Child Exploitation Seminar.National Advocacy Center. Columbia, South Carolina 2002

Milestones and Mishaps.Recognizing Maltreatment Along the “Main Road” of Development.
Prevent Child Abuse Georgia’s 18th Annual Training Symposium and APSAC Advanced Institute.
Atlanta, Georgia 2002

Sexual Assault and the Disabled Child. Prevent Child Abuse Georgia’s 18th Annual Training
Symposium and APSAC Advanced Institute. Atlanta, Georgia 2002

Sexual Assault and the Disabled Child. Prevent Child Abuse Georgia’s 18th Annual Training
Symposium and APSAC Advanced Institute. Atlanta, Georgia 2002

Ask The Doctors (Ask The Expert) .Prevent Child Abuse Georgia’s 18th Annual Training Symposium
and APSAC Advanced Institute .Atlanta, Georgia 2002

Exploited Child Unit Training. National Center for Missing and Exploited Children. Alexandria,
Virginia 2002

Anatomy of the Medical Expert Witness. Physician’s Course on Domestic Violence
Sponsored by the U.S. Army Medical Command .San Antonio, Texas 2002

Mock Trial Preparation.Physician Course on Domestic Violence Sponsored by the U.S. Army Medical
Command.San Antonio, Texas 2002

Mock Trial.Physician Course on Domestic Violence Sponsored by the U.S. Army Medical Command.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 19 of 57




San Antonio, Texas 2002

Death by Neglect.Children’s Advocacy Centers of North Carolina presents The Eighth Annual
Symposium On Child Abuse & Neglect. Lake Junaluska, North Carolina 2002

Sexual Exploitation of Children. U.S. Army Short Course. San Diego, California 2002

Protecting The Gift.The Autism Society of Cumberland County. Fayetteville, North Carolina 2002

Exploited Child Unit Training.National Center For Missing and Exploited Children. Alexandria,
Virginia 2002

Sexual Assault Overview~SANE Training .Rape Crisis Volunteers of Cumberland County.
Fayetteville, North Carolina 2002

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children. Alexandria, Virginia 2003

Medical Aspect of Child Abuse. Family Advocacy Staff Training – Advanced. San Antonio, Texas
2003

The Medical Expert and Child Sexual Exploitation Colloquium. Victimization With Child Pornography
Department of Applied Psychology COPINE Child Studies Unit University College Cork. Cork,
Ireland 2003

Child Abuse & Children With Disabilities. Treatment and Education of Autistic and related
Communication handicapped Children (TEACCH). Fayetteville, North Carolina 2003

Preparing and Presenting Testimony In Child Abuser Litigation .Cape Fear Valley Health System,
Fayetteville, North Carolina 2003

Child Abuse & Domestic Violence. A Challenge for Developmental and Behavioral Clinicians;
21st Annual Developmental-Behavioral Disorders and A Spectrum of Pediatric Challenges
Hackensack University Medical Center. Hilton Head Island, South Carolina 2003

How Does The Concerned Pediatrician Maintain Rapport With The Abusive Family.
21st Annual Developmental-Behavioral Disorders and A Spectrum of Pediatric Challenges
Hackensack University Medical Center .Hilton Head Island, South Carolina 2003

The Role of the Medical Expert In Child Pornography. 21st Meeting of the Interpol Specialist Group on
Crimes Against Children .Lyon, France 2003

Updates in Child Sexual Exploitation. Prevent Child Abuse Georgia 19th Annual Training Symposium
and APSAC Advanced Institute. Atlanta,Georgia 2003

Advance Training for HFG Program Managers & First Coordinator. Developmental Milestones,
Prevent Child Abuse Georgia 19th Annual Training Symposium and APSAC Advanced Institute.
Atlanta, Georgia 2003
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 20 of 57




Adolescent Pregnancy Resulting from Sexual Abuse. Prevent Child Abuse Georgia 19th Annual
Training Symposium and APSAC Advanced Institute.Atlanta,Georgia 2003

Proving The Age Of A Child.Investigation and Prosecution of Advanced Child Exploitation Cases
Department of Justice. Columbia, South Carolina 2003

Is There A Doctor in the House? ICAC Investigations and the Medical Expert Crimes Against Children
Conference. Dallas Children’s Advocacy Center and the Dallas Police Department. Dallas, Texas 2003

Physical Abuse and Child Development.When the History Doesn’t Fit. 2003 Crimes Against Children
Conference, Dallas Children’s Advocacy Center and the Dallas Police Department.
Dallas, Texas 2003

The Investigation of Sexual Abuse in the Disabled Victim. 2003 Crimes Against Children Conference,
Dallas Children’s Advocacy Center and the Dallas Police Department. Dallas, Texas 2003

Anatomy of the Medical Expert Witness. Physician’s Course On Domestic Violence, Sponsored by the
US Army Medical Command. San Antonio, Texas 2003

The Role of the Medical Expert in Child Pornography.International Conference on Child Exploitation,
Toronto Police Service Sex Crimes Unit. Toronto, Ontario 2003

Pornography, Prostitution & PC Ploys. Child Sexual Exploitation International Association of
Forensic Nurses – 11th Annual Scientific Assembly. Las Vegas, Nevada 2003

The Neurobiology of Trauma. Family Advocacy Program Worldwide Conference.
Colorado Springs, Colorado 2003

Autism Spectrum Disorder – A Continuum In The Life Of A Child. TRICARE Mid-Atlantic Region
Special Needs Awareness Forum. Fayetteville, North Carolina 2003

Internet Crimes Against Children. 2003 AMSUS Conference. Ft. Sam Houston, Texas 2003

The Development Impact of Intimate Partner Violence 15th Annual Leo M. Croghan Conference on
Developmental Disabilities Raleigh, North Carolina 2003

Child Homicide in Indian Country.Indian Country Homicide Investigation Seminar. Chandler, Arizona
2004

Forensic Aspects of Child Abuse.Department of the Army Family Advocacy Staff Training, Advanced
Forensic Course. San Antonio, Texas 2004

The Medical, Psychological and Legal Aspects of Child and Juvenile Sexual Exploitation.
Basic Training for New Family Court Judges and Staff School of Government .Pinehurst, North
Carolina 2004

Child Sexual Exploitation Thoughts for Canada.Child Find Manitoba and Cybertip CA.
Winnipeg, Manitoba 2004
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 21 of 57




Child Maltreatment. An Overview.Department of the Army Family Advocacy Staff Training Course.
Weinheim, Germany 2004

An Advanced Training in Child Maltreatment and Family Violence. Prevent Child Abuse North
Carolina Conference. Durham, North Carolina 2004

An Advanced Training in Child Maltreatment and Family Violence .Prevent Child Abuse North
Carolina Conference. Durham, North Carolina 2004

The Short and Long-Term Effects of Child Sexual Abuse. Regional Child Abuse Conference.
Fayetteville, North Carolina 2004

Intimate Partner Violence Screening.U.S. Army Medical Command, Montcrief Army Community

Family Injury Prevention-Overview. U.S. Army Medical Command, Montcrief Army Community
Hospital. Fort Jackson, South Carolina 2004

Child Pornography and the Internet.Dangers OnlinePreventing Child Pornography
Emmanuel Baptist Church. Monroe, North Carolina 2004


Identification and Community Responses to Child Pornograph .Dangers Online: Preventing Child
Pornography Emmanuel Baptist Church. Monroe, North Carolina 2004

Family Injury Prevention 2004an Overview.“Homecoming Alaska-Partners in Prevention” Seminar.
Fort Richardson, Alaska 2004

Family Injury Prevention – Intimate Partner Violence Screening. “Homecoming Alaska-Partners in
Prevention” Seminar .Fort Wainwright, Alaska 2004

Child Sexual Exploitation Thoughts for Canada. National Child Exploitation Workshop.
Winnipeg, Manitoba 2004

The Medical Role in Child Sexual Exploitation.U.S. Army National Nurse Conference
Fort Leonard Wood, Missouri 2004

The Neurobiology Of Trauma.22nd Annual Developmental-Behavioral Disorders and A Spectrum of
Pediatric Challenges Hackensack University Medical Center.Hilton Head Island, South Carolina
2004

The Emerging Culture of Sexploitation. 22nd Annual Developmental-Behavioral Disorders and A
Spectrum of Pediatric Challenges Hackensack University Medical Center. Hilton Head Island, South
Carolina 2004

Deployment and Family Injury Prevention. Fort Myer Family Advocacy Training. Fort Myer, Virginia
2004

Safety NET.Multidisciplinary Investigation and Prosecution of Computer-Facilitated Child Sexual
Exploitation. American Prosecutors Research Institute’s National Center for Prosecution of Child
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 22 of 57




Abuse at Purdue University West. Lafayette, Indiana 2004

International Online Child Sexual Victimization Symposium.Federal Bureau of Investigation, National
Center for the Analysis of Violent Crime. Leesburg, Virginia 2004

Early Intervention In A Time Of War.Educational & Developmental Intervention Service Provider and
Manager’s Workshop. Savannah, Georgia 2004

On The Ground Community Collaboration. Department of Defense Family Advocacy Program
Training Conference. Charlotte, North Carolina 2004

The Link Between Promoting Healthy Sexual Behavior in Adolescents and Child Abuse Prevention.
Prevent Child Abuse Georgia 20th Annual Symposium. Atlanta, Georgia 2004

Child Development and Child Maltreatment. Recognizing Common And Uncommon Offender Ideas
About Cause and Effect Prevent Child Abuse Georgia 20th Annual Symposium .Atlanta, Georgia 2004

Dynamics of the Child Victim and Offender. Protecting Victims of Child Prostitution National Center
for Missing and Exploited Children. Alexandria, Virginia 2004

Culture, Class and Consent in Sexual Exploitation & Trafficking .The American Professional Society
on the Abuse of Children – 12th Annual Colloquium. Hollywood, California 2004
When No One Cares For Children ~ A Study of Neglect .North Carolina Professional Society on the
Abuse of Children. Apex, North Carolina 2004

Child Pornography and the Medical Expert .Dallas Police Department & Dallas Children’s Advocacy
Center.Dallas, Texas 2004

Sexual Abuse of the Disabled Child.Dallas Police Department & Dallas Children’s Advocacy Center.
Dallas, Texas 2004

STD’s in Child Abuse Cases. Dallas Police Department & Dallas Children’s Advocacy Center
Dallas, Texas 2004

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors.
National Center for Missing and Exploited Children. Alexandria, Virginia 2004

Qualifying as a Medical Expert. Physician’s Course on Domestic Violence Academy of Health
Sciences. Fort Sam Houston, Texas 2004

Preparing a Demonstrative Aid. Physician’s Course on Domestic Violence Academy of Health
Sciences. Fort Sam Houston, Texas 2004

Family Injury Prevention an Overview. Physician Assistant Training Methodist College
Fayetteville, North Carolina 2004

Child Abuse and Developmental Disabilities. Alaska Child Maltreatment Conference. Anchorage,
Alaska 2004
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 23 of 57




Providing the Age of A Child. Alaska Child Maltreatment Conference. Anchorage, Alaska 2004

Internet Crimes Against Children. Alaska Child Maltreatment Conference, Anchorage, Alaska 2004

Child Exploitation and Prostitution. Alaska Child Maltreatment Conference, Anchorage, Alaska 2004

Child Sexual Abuse and Courtroom Testimony. International Association of Forensic Nurses 12th
Annual Scientific Assembly Chicago, Illinois 2004

Child Sexual Abuse and Courtroom Testimony. International Association of Forensic Nurses 12th
Annual Scientific Assembly. Chicago, Illinois 2004

Medical Aspect of Child Prostitution. SCAR/Jasper Mountain 20th Annual Western Regional
Symposium On Child Abuse and Sexual Assault .Eugene, Oregon 2004

Deployments and Family Injury Prevention (Our New and Chaotic World).AMSUS 2004 Conference
Denver, Colorado 2004

Neglect – Important Red Flags. Guardian ad Litem Statewide Staff Meeting Camp Caraway, North
Carolina 2004

Factors in Family, Injury. Morehouse School of Medicine.Atlanta, Georgia 2004

Helping Families Deal with Deployment.Family Advocacy Staff Training, Advanced (FASTA) Child
Abuse Course. San Antonio, Texas 2004

Child Sexual Exploitation and Internet Crimes Against Children. The Alamo Children’s Advocacy
Center 2004 Child Abuse Conference. San Antonio, Texas 2004

The Cause and Effects of Child Sexual Exploitation ~ An International Continuum. The Alamo
Children’s Advocacy Center 2004 Child Abuse Conference. San Antonio, Texas 2004

Medical Evaluation of Alleged Sexual Abuse. Safe Shores – The D.C. Children’s Advocacy Center.
Washington, DC 2005

The Medical Role in Child Sexual Exploitation. International Centre for Missing & Exploited Children
Focus Training Meeting-Computer Facilitated Crimes Against Children. Washington, DC 2005

Protecting Children Online for Prosecutors. National Center for Missing and Exploited Children.
Alexandria, Virginia 2005

It Sounds Like Greek To Me! North Carolina Conference of District Attorney’s. Raleigh, North
Carolina 2005

Template For Testimony. Child Maltreatment North Carolina Conference of District Attorney’s
Raleigh, North Carolina 2005

The Emerging Culture of Sexploitation. The Game Grand Rounds Schneider Children’s Hospital. New
Hyde Park, New York 2005
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 24 of 57




How Old Am I? Analyzing Child Pornography and Its Role in Child Sexual Exploitation ,National
Child Exploitation Coordination Center Conference. Ottawa, Ontario 2005

Impact of Deployment. State of the Child Conference, Mount Olive, North Carolina 2005

Child Maltreatment. A Developmental Perspective Institute of Government at the University of North
Carolina at Chapel Hill Family Court Judges and Staff Training .Chapel Hill, North Carolina 2005

Child Sexual Exploitation. The Most Underreported Form of Child Maltreatment Fayetteville State
University Department of Social Work, College of Humanities and Social Sciences, Master of Social
Work Student Association .Fayetteville, North Carolina 2005

Family Injury Prevention an Update. Child Advocacy Center. Fayetteville, North Carolina 2005

Medical Aspects of Child Sexual Exploitation. International Training Initiative presented by The
International Center for Missing and Exploited Children and Interpol, Sponsored by Microsoft.
Madrid, Spain 2005

FASTA 2005.Family Advocacy Staff Training Advanced .San Antonio, Texas 2005

Medical and Legal Aspects of Child Sexual Exploitation.Missouri Department of Health & Senior
Services SAFE-CARE Training. Jefferson City, Missouri 2005

Child Sexual Exploitation and Internet Crimes Against Children. Physician’s Training presented by
Internet Crimes Against Children (ICAC). Tampa, Florida 2005

Social Medicine-Family Injury Prevention. Physician’s Training presented by Internet Crimes Against
Children (ICAC).Tampa, Florida 2005

Role of Faith Community in Supporting Grandparents Raising Grandchildren .National Center on
Grandparents Raising Grandchildren Symposium .Atlanta, Georgia 2005

Emerging Culture of Sexploitation-Impact on Youth. National Center on Grandparents Raising
Grandchildren Symposium .Atlanta, Georgia 2005

Child Sexual Exploitation and Internet Crimes Against Children. Guardian ad Litem Video-conference
Fayetteville, North Carolina 2005

The Sexual Abuse of Children and Youths.Multivictim Course. San Antonio, Texas 2005

Developmental Pediatrics In A Time of War. 23rd Annual Developmental-Behavioral Disorders & A
Spectrum of Pediatric Challenges Hackensack University Medical Center. Hilton Head Island, South
Carolina 2005

An Ounce of Prevention.23rd Annual Developmental-Behavioral Disorders & A Spectrum of Pediatric
Challenges Hackensack University Medical Center.Hilton Head Island, South Carolina 2005

Medical Aspects of Child Sexual Exploitation.International Training Initiative presented by The
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 25 of 57




International Center for Missing and Exploited Children and Interpol, Sponsored by Microsoft.
Amman, Jordan, 2005

Medical Aspect of Child Sexual Abuse.Family Advocacy Staff Training Advanced(Multi-Victim).
Weinheim, Germany 2005

The Emerging Culture of Sexploitation .The American Professional Society on the Abuse of
Children-13th Annual Colloquium . New Orleans, Louisiana 2005

Violence Against Children .National Medical Association “Patients Dealing with Violence-The
Physician’s Role”. New York, New York 2005

The Emerging Culture of Sexploitation. Hand In Hand With Children: Guiding And Protecting
National Center for Missing & Exploited Children .Alexandria, Virginia 2005

War and Peace. Family Violence and the Military Family Family Court Staff Summer Training
University of North Carolina School of Government. Chapel Hill, North Carolina 2005

Child Sexual Exploitation. Family Court Staff Summer Training,University of North Carolina School
of Government. Chapel Hill, North Carolina 2005

Medical Complications of Prostitution of Children I & II. 17th Annual Crimes Against Children
Conference.Dallas Children’s Advocacy Center & Dallas Police Department .Dallas, Texas 2005

Teamwork from the Beginning. Health Care Providers and Child Homicide Investigations 17th Annual
Crimes Against Children Conference, Dallas Children’s Advocacy Center & Dallas Police. Department
Dallas, Texas 2005

Child Pornography and the Medical Expert.17th Annual Crimes Against Children Conference.
Dallas Children’s Advocacy Center & Dallas Police Department. Dallas, Texas 2005

The Challenge of Autism. Europe Regional Medical Command Annual Educational and Developmental
Intervention Services Conference. Garmisch, Germany 2005

Intervention in a Time of War.Europe Regional Medical Command Annual Educational and
Developmental Intervention Services Conference .Garmisch, Germany 2005

Anatomy of the Medical Expert Witness.Physician’s Course on Domestic Violence Academy of Health
Sciences. Fort Sam Houston, Texas 2005

Qualifying as an Expert Witness. Physician’s Course on Domestic Violence Academy of Health
Sciences. Fort Sam Houston, Texas 2005

Preparing a Demonstrative Aid. Physician’s Course on Domestic Violence Academy of Health
Sciences. Fort Sam Houston, Texas 2005

Medical Aspects of Child Sexual Exploitation
International Training Initiative presented by The International Center for Missing and Exploited
Children and Interpol, Sponsored by Microsoft. Moscow, Russia 2005
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 26 of 57




Family Injury Prevention In A Time.Of War Family Injury Prevention Training Naval Station Norfolk
Norfolk, Virginia 2005

Family Injury Prevention In A Time Of War. Family Injury Prevention Training Fort Eustis. Fort Eustis,
Virginia 2005

Medical Aspects of Child Sexual Exploitation. International Training Initiative presented by The
International Center for Missing and Exploited Children and Interpol, Sponsored by Microsoft.
Wellington, New Zealand 2005

What Have We Learned.Causation, Psychological and Social Factors Missing & Exploited Children:
The Past, the Present, and the Future European Summit on Missing & Exploited Children
International Centre for Missing & Exploited Children. Buonas, Switzerland 2005

Early Intervention in a Time of War.Zero To Three: 20th National Training Institute Department of
Defense Summit. Washington, DC 2005

Deployment, Family Stress & the Health Care Provide.Zero To Three: 20th National Training Institute
Department of Defense Summit .Washington, DC 2005

The Emerging Culture of Sexploitation .Internet Crimes Against Children Conference. Louisville,
Kentucky 2005

Dynamics of the Child Victim and Offender.Technical Assistance, Southeast Conference on Missing
and Exploited Children. Protecting Victims of Child Prostitution. Fort Myers, Florida 2005

Dynamics of the Child Victim and Offender.Protecting Victims of Child Prostitution National Center
for Missing and Exploited Children Alexandria, Virginia 2006

The Military Family. Grand Rounds, University of North Carolina, Chapel Hill .Chapel Hill, North
Carolina 2006

Child Abuse (Neglect, Physical Injuries, Sexual Abuse). Family Advocacy Staff Training Course.San
Antonio, Texas 2006

Child Development and Maltreatment. New Family Court Judges and Staff Training,University of
North Carolina School of Government Chapel. Hill, North Carolina 2006

Medical Aspects of Child Sexual Exploitation. International Training Initiative presented by The
International Center for Missing and Exploited Children and Interpol, Sponsored by Microsoft.
Istanbul, Turkey 2006

The Medical Role in Child Sexual Exploitation.Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children. Alexandria, Virginia 2006

Family Injury Prevention in a Time of War.The 25th Statewide Conference on Child Abuse & Neglect
Prevention of Child Abuse. Durham, North Carolina 2006
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 27 of 57




Child Maltreatment Prevention. The Road Behind and the Road Ahead.The 25th Statewide Conference
on Child Abuse & Neglect Prevention of Child Abuse. Durham, North Carolina 2006

The Emerging Culture of Sexploitation. Reassessing the Past, Present, and the Future Role of Children
and Their Participation and Protection in American Law Hamline University School of Law.
St. Paul, Minnesota 2006

Culture, Class and Consent in Sexual Exploitation and Trafficking.The Eastern Conference on Child
Sexual Abuse Treatment The University of Wisconsin Madison .Arlington, Virginia 2006.

Child Maltreatment in the Military. Part 1The Eastern Conference on Child Sexual Abuse Treatment.
The University of Wisconsin..Arlington,Virginia 2006

Child Maltreatment in the Military – Part 2 The Eastern Conference on Child Sexual Abuse Treatment.
The University of Wisconsin, Madison. Arlington, Virginia 2006

Emerging Culture of Sexploitation. Womanist Convening The College of St. Catherine
St. Paul, Minnesota 2006

Sexual Exploitation of Children over the Internet. What Parents, Kids and Congress Need to
Know About Child Predators Subcommittee on Oversight and Investigations, U.S. House of
Representatives Committee on Energy and Commerce. Washington, DC 2006.

Child Sexual Exploitation and Internet Crimes against Children. Department of Human Resources,
Division of Family and Children Services. Atlanta, Georgia 2006

Justice is For Children To.National Crime Victims’ Rights Week XVIII Airborne Corps & Fort Bragg
Staff Judge Advocate & Armed Services YMCA. Fort Bragg, North Carolina 2006

Current Myths and Misconceptions Surrounding Disclosure Gaps of Sexual Abuse. Addressing the Gap
Child Find Manitoba – Missing & Exploited Children Conference.Winnipeg, Manitoba 2006

Child Sexual Exploitation: Comprehensive Review of Child Internet Crimes. “4th Annual Conference
on Sexual Abuse in Children and Adolescents. What a Medical Provider Needs to Know” Emory
University School of Medicine.Atlanta, Georgia 2006

Child and Adolescent Maltreatment Evaluation.“4th Annual Conference on Sexual Abuse in Children
and Adolescents. What a Medical Provider Needs to Know” Emory University School of Medicine.
Atlanta, Georgia 2006

Multi-Victim Child Sexual Assault a Child Sexual Abuse Images.“Hot Topics in the Investigation and
Prosecution of Child Abuse”Children’s Hospital of Wisconsin. Milwaukee, Wisconsin 2006

The Emerging Culture of Sexual Exploitation.“Hot Topics in the Investigation and Prosecution of
Child Abuse” Children’s Hospital of Wisconsin. Milwaukee, Wisconsin 2006

Sexploitation and Rap Hip Hop Media. A Growing Public Menace. 24th Annual Developmental
-Behavioral Disorders & A Spectrum of Pediatric Challenges Hackensack University Medical Center
Hilton Head Island, South Carolina 2006
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 28 of 57




GLBT: The Alphabet Soup of Teen Sexuality. 24th Annual Developmental-Behavioral Disorders & A
Spectrum of Pediatric Challenges Hackensack University Medical Center.Hilton Head Island, South
Carolina 2006

The Emerging Culture of Sexploitation.3rd Annual Multidisciplinary Training Conference
Florida Network of Children’s Advocacy Centers. Orlando, Florida 2006

The Role of the Health Care Provider in Child Sexual Abuse Images. 3rd Annual Multidisciplinary
Training Conference Florida Network of Children’s Advocacy Centers Orlando, Florida 2006.

Is There a Doctor in the House? The Role of a Health Care Provider North Carolina District Attorney’s
Association. Wilmington, North Carolina 2006

Online Grooming. APSAC’s 14th National Colloquium. Nashville, Tennessee 2006

Child Abuse (Neglect, Physical Injuries, Sexual Abuse. Family Advocacy Staff Training Course.
San Antonio, Texas 2006

Medical Aspects of Child Sexual Exploitation. International Training Initiative presented by The
International Center for Missing and Exploited Children and Interpol, Sponsored by Microsoft.
Dalian, China 2006

Is There A Doctor In The House? Kentucky Prosecutors Conference. Louisville, Kentucky 2006

Case Studies in Family Prostitution of Children.18th Annual Crimes Against Children Conference
Fox Valley Technical College/Office of Juvenile Justice and Delinquency Prevention .Dallas, Texas
2006

Medical Analysis of Child Pornography.18th Annual Crimes Against Children Conference Fox Valley
Technical College/Office of Juvenile Justice and Delinquency Prevention .Dallas, Texas 2006

Family Violence and the Military Family.18th Annual Crimes Against Children Conference Fox Valley
Technical College/Office of Juvenile Justice and Delinquency Prevention .Dallas, Texas 2006

The Role of the Medical Expert In The Case of Insult to Injury. Physician’s Course on Domestic
Violence Academy of Health Sciences.Fort Sam Houston, Texas 2006

Human Trafficking: A Hidden CrisisForensic Nursing. A Global Response to Crime, Violence and
Trauma International Association of Forensic Nurses. Vancouver, British Columbia, 2006

Culture, Class and Consent in Sexual Exploitation and Trafficking. Midwest Conference on Child
Sexual Abuse and Incest University of Wisconsin Madison. Madison, Wisconsin 2006

Online Grooming.Midwest Conference on Child Sexual Abuse and Incest University of Wisconsin
Madison. Madison, Wisconsin 2006

Exploitation of Children Through Prostitution. Bringing Our Missing Children Home Safely.
A State Clearinghouse/Non Profit Organization National Conference.Appleton, Wisconsin 2006
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 29 of 57




From Horizon to Landscape ~ Child Sexual Exploitation in an Age of Information and Computer
Technology. 21st Annual San Diego Maltreatment Conference. San Diego, California 2007

The Medical Role in Child Sexual Exploitation.Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children .Alexandria, Virginia 2007

Dynamics of the Child Victim and Offender. Protecting Victims of Child Prostitution National Center
for Missing and Exploited Children .Alexandria, Virginia 2007

Child Pornography:Victim Dynamics and Identification.SAFETY NET: Multidisciplinary
Investigation and Prosecution of Computer-Facilitated Child Sexual Exploitation American
Prosecutors Research Institute’s National Center for Prosecution of Child Abuse .Philadelphia,
Pennsylvania 2007

Family Violence and the Military Family Conference on Crimes Against Women. Dallas, Texas 2007

Sexual Assault/Medical Forensics. Uniformed Services Academy of Family Physicians Annual
Meeting. Hilton Head, South Carolina 2007

Who’s Being Groomed? Child Sexual Exploitation & The Marketing of Sexua Harm. 15th Annual
Children’s Justice Conference. Seattle, Washington 2007

Child Sexual Abuse Images. We Have To Do More! 15th Annual Children’s Justice Conference. Seattle,
Washington 2007

Role of MDT’s in Human Trafficking.15th Annual Children’s Justice Conference .Seattle,Washington
2007

Abuse and Neglect of Children with Disabilities.The Interagency Child Abuse Prevention Council.
Gaston County, North Carolina 2007

Online Sexual Exploitation of Children.4th Annual Child Abuse Conference Cumberland County
Department of Social Services. Fayetteville, North Carolina 2007

Healthy Relationships in a Cyberspace World.Greensboro Medical Society, Guilford County
Department of Public Health and Anderson Grove Baptist Church. Greensboro, North Carolina 2007

Family Injury Prevention and Shaken Baby Syndrome.Winn Army Community Hospital. Fort Stewart,
Georgia 2007

The Least of These – Child Victims of Crime.National Crimes Victims’ Rights Week Office of the Staff
Judge Advocate, XVIII Airborne Corps, Fort Bragg, & Armed Services YMCA .Fort Bragg, North
Carolina 2007

The Most Underreported Form of Child Abuse – Child Sexual Exploitation.5th Annual Protecting
Ohio’s Children Conference. Columbus, Ohio 2007

Threat Level Orange for Kids – Computers & Crimes. 5th Annual Protecting Ohio’s Children
Conference .Columbus, Ohio 2007
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 30 of 57




Is My Space a Safe Space? A Social Networking Site for Dummies. A Review of
Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges Hackensack University
Medical Center. Hilton Head Island, South Carolina 2007

Threat Level Orange for Children. A Review of Developmental-Behavioral Disorders & A Spectrum
of Pediatric Challenges Hackensack University Medical Center. Hilton Head Island, South Carolina
2007

Child Sexual Exploitation ~ Who’s Being Groomed? National Leadership Conference 2007
National Children’s Alliance.Washington, DC 2007

Online Grooming.The APSAC 15th Annual Colloquium, American Professional Society on the Abuse
of Children.Boston, Massachusetts 2007

Sexual Exploitation of Children with Disabilities.New Mexico Advanced SANE Conference
New Mexico Coalition of Sexual Assault Programs, Inc. Albuquerque, New Mexico 2007

Child Sexual Abuse in the Military.New Mexico Advanced SANE Conference New Mexico Coalition
of Sexual Assault Programs, Inc .Albuquerque, New Mexico 2007

Role of SANE in Child Sexual Exploitation. NC IAFN 2nd Annual Educational Retreat North Carolina
Chapter International Association of Forensic Nurses .Sunset Beach, North Carolina 2007

Who’s Being Groomed in Child Sexual Exploitation. NC IAFN 2nd Annual Educational Retreat
North Carolina Chapter International Association of Forensic Nurses Sunset Beach, North Carolina
2007

Normalization of Sexual Harm.AFE-CARE Network Missouri Department of Health and Senior
Services Jefferson City, Missouri 2007

Internet Exploitation of Children The Spectrum of Prevention: Missouri Sexual Assault Prevention
Conference SAFE-CARE Network Missouri Department of Health and Senior Services.Jefferson City,
Missouri 2007

Child Abuse in the Military Family.19th Annual Crimes Against Children Conference, Dallas
Children’s Advocacy Center and Dallas Police Department .Dallas, Texas 2007

Medical Analysis of Child Pornography.19th Annual Crimes Against Children Conference
Dallas Children’s Advocacy Center and Dallas Police Department .Dallas, Texas 2007

Compliant Victims: Who’s Being Groomed.19th Annual Crimes Against Children Conference
Dallas Children’s Advocacy Center and Dallas Police Department.Dallas, Texas 2007

Medical Analysis of Child Pornography.19th Annual Crimes Against Children Conference
Dallas Children’s Advocacy Center and Dallas Police Department.Dallas, Texas.2007

Sexual Exploitation of Children Gulf States Victim Witness Conference “All For One”
United States Attorney Middle District of Alabama Destin, Florida 2007
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 31 of 57




Online Grooming ~ Who’s Being Groomed? Gulf States Victim Witness Conference “ All For One”
United States Attorney Middle District of Alabama Destin, Florida 2007

Threat Level Orange ~ Child Sexual Exploitation.8th National Conference on Child Sexual Abuse and
Exploitation Prevention The National Children’s Advocacy Center and the Association for Sexual
Abuse Prevention .New Orleans, Louisiana 2007

Online Grooming ~ Who’s Being Groomed? 2007 Protecting Texas Children Conference
The Children’s Assessment Center Houston, Texas 2007

Online Grooming Part 1.-Midwest Conference on Child Sexual Abuse Professional Development and
Applied Studies, University of Wisconsin-Madison and Family Sexual Abuse Treatment, Inc
Madison, Wisconsin 2007

Online Grooming Part 2. Midwest Conference on Child Sexual Abuse Professional Development and
Applied Studies, University of Wisconsin-Madison and Family Sexual Abuse Treatment, Inc
Madison, Wisconsin 2007

Online Grooming ~ Who’s Being Groomed? 6th Annual Symposium on Child Abuse and Neglect
“Child Sexual Exploitation and its Sequel” Children’s Medical Resource Network .Whittington,
Illinois 2007

Child Sexual Exploitation: Who’s Being Groomed? Grand Rounds Pediatrics and Adolescent,
Medicine, Mayo Clinic. Rochester, Minnesota 2007

Child Sexual Exploitation.Grand Rounds Pediatrics and Adolescent Medicine Mayo Clinic. Rochester,
Minnesota 2007

Threat Level Orange – The Internet & Youth Grand Rounds. Pediatrics and Adolescent Medicine,
Mayo Clinic. Rochester, Minnesota 2007

Who’s Being Groomed. U.S. Department of Justice 2007 Project Safe Childhood National Conference.
St. Louise, Missouri 2007.

Dynamics of the Child Victim and Offender. Protecting Victims of Child Prostitution.National Center
for Missing and Exploited Children. Alexandria, Virginia 2007

Sexual Exploitation of Children Through Media: Who’s Being Groomed? Prevent Child
Abuse Arizona 19th Statewide Child Abuse Prevention Conference,Mesa, Arizona 2008

Dynamics of the Child Victim and Offender. Protecting Victims of Child Prostitution
National Center for Missing and Exploited Children. Alexandria, Virginia 2008

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors.
National Center for Missing and Exploited Children. Alexandria, Virginia 2008

Commercial Sexual Exploitation of Children. The Worst of Human Trafficking Building Successful
Teams-Child Abuse, Injury & Fatality: Investigation & Prevention Conference. Atlanta, Georgia 2008
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 32 of 57




The Sexualization of American Children. 35th Annual National Conference on Juvenile Justice Office
of Juvenile Justice & Delinquency Prevention .St. Louis, Missouri 2008

Extended Military Deployment. The Short and Long-Term Impact on Children Building Successful
Teams-Child Abuse, Injury & Fatality: Investigation, Prosecution & Prevention Conference. Atlanta,
Georgia 2008

Child Maltreatment and Abuse.16th Annual Social Work Symposium, University of North Carolina
Pembroke. Pembroke, North Carolina 2008

Follow The Yellow Brick Road.The Successful Journey for Military Children at Womack Army Medical
Center Month of the Military Child/Child Abuse Prevention Month Womack Army Medical
Center.Fort Bragg, North Carolina 2008

Child Exploitation.Combating Sex. Trafficking, Women’s Center at University of North
Carolina-Chapel Hill. Chapel Hill, North Carolina 2008.

Commercial Sexual Exploitation of Children, Child. Abuse Investigations: Working Together to Figure
it Out. Freddie Mack Foundation Child & Adolescent Protection Center, Children’s National Medical
Center Washington, DC 2008

Child Sexual Exploitation, Who’s Being Groomed? Prevention of Child Exploitation Why We Should
Care and What We Should Do College of Saint Elizabeth Madison, New Jersey 2008

Update – Online Grooming for Health Care Providers Intervention and Prevention. Grand Rounds,
Phoenix Children’s Hospital. Phoenix, Arizona 2008

The New Norm-Compliant Victims vs Self Exploitation.A Review of Developmental-Behavioral
Disorders & A Spectrum of Pediatric Challenges Hackensack University Medical Center.
Hilton Head Island, South Carolina 2008

Media Addiction A Review of Developmental-Behavioral Disorders & A Spectrum of Pediatric
Challenges Hackensack University Medical Center Hilton Head Island, South Carolina 2008

Sexualization of Childhood.8th Annual Childhood and Society Symposium Point Park University.
Pittsburgh, Pennsylvania 2008

Safeguarding Children.Child Sexual Abuse Conference, London Safeguarding Children Board.
London, England 2008

Child Pornography: Victim Dynamics and Identification. National District Attorney’s Association
National Center for Prosecution of Child Abuse SAFETY NET: Multi Disciplinary Investigation and
Prosecution of Computer-Facilitated Child Sexual Exploitation Redmond, Washington 2008

The Sexually Exploited Youth Redefining Victimization. Forensic Interviewing of Children,
Adolescents, and Adults Seminar FBI New York Victim Assistance Program. New York, New York
2008
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 33 of 57




Online Grooming.20th Annual Crimes Against Children Conference, Dallas Children’s Advocacy
Center.Dallas, Texas 2008

Medical Analysis of Child Pornography. 20th Annual Crimes Against Children Conference
Dallas Children’s Advocacy Center. Dallas, Texas 2008

The Medical Role in Child Sexual Exploitation.Protecting Children Online for Prosecutors
National Center for Missing & Exploited Children Columbus, Ohio 2008

Medical Interviews. 2008 Innocence Lost National Initiative Training FBI Crimes Against Children
Unit Lake Buena Vista, Florida 2008

Medical Analysis of Child Pornography.Project Safe Childhood National Conference
Office of Juvenile Justice & Delinquency Prevention .Columbus, Ohio 2008

Online Grooming.Project Safe Childhood National Conference Office of Juvenile Justice &
Delinquency Prevention .Columbus, Ohio 2008

Anatomy of the Medical Expert Witness. Physician’s Course on Post Traumatic Stress Disorder, Family
Violence and Sexual Assault .Fort Sam Houston, Texas 2008

Qualifying as an Expert Witness.Physician’s Course on Post Traumatic Stress Disorder, Family
Violence and Sexual Assault. Fort Sam Houston, Texas 2008

Preparation of a Demonstrative Aid.Physician’s Course on Post Traumatic Stress Disorder, Family
Violence and Sexual Assault.Fort Sam Houston, Texas 2008

Medical Aspects of Child Physical and Sexual Abuse. Making A Case Hinds County Sheriff’s
Department Office of Juvenile Justice & Delinquency Prevention.Raymond, Mississippi 2008

The Sexualization of American Children. Bringing Our Missing Children Home Safely, A State
Clearinghouse/Nonprofit Organization Conference Office of Juvenile Justice & Delinquency
Prevention.Greenville, South Carolina 2008

Black and Blue ~ Intimate Partner Violence. Grand Rounds, Womack Army Medical Center
 Fort Bragg, North Carolina 2008

Child Sexual Exploitation: Abusers and Victims of Polygamy, Paternity, Ploys and Pornography 24th
Annual Midwest Conference on Child Sexual Abuse University of Wisconsin-Madison.
Madison, Wisconsin 2008

Child Sexual Exploitation: Is It See One, Do One, Teach One? 27th Annual Research and Treatment
Conference Teamwork in Trying Times: Improving Our Responses to Sexual Abuse.
The Association for the Treatment of Sexual Abusers. Atlanta, Georgia 2008

Commercial Sexual Exploitation of Children. The Social Work Programs-Methodist University.
Fayetteville, North Carolina 2008

21st Century Youth: Solutions to Prevent Online & Technology Victimization. Department of the
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 34 of 57




Attorney General Missing Child Center-Hawaii, Honolulu, Hawaii 2008

21st Century Youth: Solutions to Prevent Online & Technology Victimization. Department of the
Attorney General Crime Prevention and Justice Assistance Division.Honolulu, Hawaii 2008

Child Maltreatment.Legal and Social Implications 20th Annual Multi-Jurisdictional Conference Office
of Juvenile Justice & Delinquency Prevention.Green Bay, Wisconsin 2008

Sexual Exploitation of Children.20th Annual Multi-Jurisdictional Conference Office of Juvenile Justice
& Delinquency Prevention. Green Bay, Wisconsin 2008

Commercial Sexual Exploitation of Children.The Social Work Program Methodist University.
Fayetteville, North Carolina 2008

Commercial Sexual Exploitation of Children ~ Understanding Victims Dynamics.Through the Eyes of
a Child: A Multi Disciplinary Approach to Child Advocacy Wisconsin Guardian ad Litem Conference
Wisconsin Dells, Wisconsin 2008.

Medical, Forensic and Social Aspects of Sexual Exploitation. 23rd Annual San Diego International
Conference on Child and Family Maltreatment. San Diego, California 2009

Objectivity Under Pressure in Court: co-present with Attorney Paul Stern. 23rd Annual San Diego
International Conference on Child and Family MaltreatmentSan Diego, California 2009

The Medical Role in Child Sexual Exploitation & Victim Identification. Unsafe Havens I: Prosecuting
Online Crimes Against Children National District Attorneys Association National Center for
Prosecution of Child Abuse Santa Fe, New Mexico 2009

The New Norm-Military School Children, Deployments and After. National Association of School
Psychologist Annual Convention .Boston, Massachusetts 2009

Sexualization of America’s Children.Wisconsin Association of Women Police Conference.
Appleton, Wisconsin 2009

The Truth in Child Maltreatment.New Hanover County Juvenile Crime Prevention Council
2009 Multidisciplinary TrainingWilmington, North Carolina 2009

Dynamics of the Child Victim and Offender Protecting Victims of Child Prostitution
Department of the Attorney General/Missing Child Center-Hawaii.Honolulu, Hawaii 2009

The Sexualization of American Children.2009 Family Violence Conference Texas Center for the
Judiciary San Antonio, Texas 2009

Too Sexy, Too Young, Too Soon.Junior League of Fayetteville & Child Advocacy Center
Fayetteville, North Carolina 2009

“How Many Ways Can You Hurt Me?”. Presenter: G8 Conference on Child Pornography
 University of North Carolina, Chapel Hill. Chapel Hill, North Carolina 2009.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 35 of 57




“How Many Ways Can I Hurt You?”Asha Forum Consultation for North America Fuller Theological.
Seminary in Pasadena, California .2009

Cyberdysfuction Prevention Strategies. A Review of Developmental-Behavioral Disorders & A
Spectrum of Pediatric Challenges Hackensack University Medical Center. Hilton Head Island, South
Carolina 2009

Autism, OCD and the Internet. A Review of Developmental-Behavioral Disorders & A Spectrum of
Pediatric Challenges Hackensack University Medical Center. Hilton Head Island, South Carolina 2009

Child Sexual Exploitation and Internet Crimes Against Children Pediatric. Grand Rounds
Meharry School of Medicine.Nashville, Tennessee 2009.

Online Grooming. RadKIDS Possibilities Symposium,Western New England College.
 Springfield, Massachusetts 2009

Sexual Exploitation of Children. The Victim Impact of Technology on Child Safety American
Professional Society on the Abuse of Children 17th Colloquium Midwest Conference on Child Sexual
Abuse.Atlanta, Georgia 2009

Sexually Explicit Music Videos ~ A Road Map to Compliant Victims and Self Exploitation
Fifth National Sexual Assault Response Training Conference .Seattle, Washington 2009

Commercial Sexual Exploitation.Fifth National Sexual Assault Response Training Conference. Seattle,
Washington 2009

Sexual Exploitation of Children.The Victim Impact of Technology on Child Safety American
Professional Society on the Abuse of Children (APSAC)17th Annual APSAC ColloquiumAtlanta,
Georgia 2009

Sexual Exploitation of Children.The Impact of Technology on Child Safety, Center for Child Protection
Austin, Texas 2009

Overview of Victimization Innocence Lost. Investigation and Prosecution of Sex Trafficking of
Children Seminar National Advocacy Center.Columbia, South Carolina 2009

Overview of Victimization.Innocence Lost: Investigation and Prosecution of Sex Trafficking of
Children Seminar National Advocacy Center.Columbia, South Carolina 2009

Child Sexual Exploitation.United States Army Worldwide Family Advocacy Conference
Louisville, Kentucky 2009

How Many Ways Can You Hurt Me? Child Pornography Victimization 21st Annual Crimes Against
Children Conference. Dallas, Texas 2009

Dealing with the “Bad” Witness in the Prostitution of Children & Youth .21st Annual Crimes Against
Children Conference. Dallas, Texas 2009

Child Homicide in the Name of God.21st Annual Crimes Against Children Conference.Dallas, Texas
       Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 36 of 57




2009

Child Torture.21st Annual Crimes Against Children Conference. Dallas, Texas 2009

How Many Ways Can You Hurt Me? Child Pornography Victimization ~ Repeat 21st Annual Crimes
Against Children Conference.Dallas, Texas 2009

Child Torture ~ Repeat. 21st Annual Crimes Against Children Conference.Dallas, Texas 2009

Child Homicide in the Name of God .Repeat 21st Annual Crimes Against Children Conference, Dallas,
Texas 2009

Understanding and Responding to Sexual Abuse and Exploitation of Children. Alliance for Change
through Treatment.Atlanta, Georgia 2009

How Many Ways Can You Hurt Me? World Childhood Foundation .Stockholm, Sweden 2009.

Technology and Child Sexual Exploitation-Knowledge is Power! The Fifteenth Annual Symposium on
Child Abuse and Neglect, Children’s Advocacy Center of North Carolina .Lake Junaluska, North
Carolina 2009.

Sexual Exploitation of Children. The Victim Impact of Technology on Child Safety 25th Annual
Midwest Conference on Child Sexual Abuse University of Wisconsin-Madison Madison, Wisconsin
2009.

Sexual Solicitation of Minors on the Internet.Clinical and Legal Challenges in the case of a
16 year old runaway 56th Annual Meeting, American Academy of Child & Adolescent Psychiatry
Honolulu, Hawaii 2009

Sexual Exploitation of Children: The Victim Impact of Technology on Child Safety 25th Annual
Conference on Child Sexual Abuse University of Wisconsin-Madison Middleton, Wisconsin 2009

Supporting Military Families in the Face of Trauma, Grief, and Loss. Connecting Science,Policy, and
Practice Zero to Three 24th National Training Institute. Dallas, Texas 2009

Characteristics of Collectors/Offenders/Indicators of Other Offenses.The National Center for Justice
and the rule of Law,The University of Mississippi.Oxford, Mississippi 2010

Dimensions of Child Pornography Victimization.The National Center for Justice and the Rule of Law
The University of Mississippi, Oxford, Mississippi 2010

Exploitation Issues –Safeguarding Yourself.Building Bridges: A Partnership with Community-Based
Services for Families in Need Jimmy Ryce Law Enforcement Training Center, Alexandria, Virginia
2010

Commercial Sexual Exploitation of Children. Justice in Action Conference 2010 Center for omen’s
Studies Vanguard University .Costa Mesa, California 2010

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 37 of 57




National Center for Missing and Exploited Children .Alexandria, Virginia 2010

How Many Ways Can You Hurt Me: Child Pornography Victimization Pediatric Grand Rounds
Dartmouth-Hitchcock Medical Center. Lebanon, New Hampshire 2010

How to Rehab a Bad Victim Witness.Pediatric Grand Rounds Dartmouth-Hitchcock Medical Center.
Lebanon, New Hampshire 2010

Child Sexual Exploitation.Team Approach to Child Abuse ,Neglect The University of North Carolina
at Chapel Hill. Chapel Hill, North Carolina 2010

Love is Not abusing: Anticipatory Guidance in Teen Relationships. A Review of
Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges Hackensack University
Medical Center. Hilton Head Island, South Carolina 2010

Sexualized Behaviors in Children, Normal, Abnormal or Do Something Now.A Review of
Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges Hackensack University
Medical Center Hilton Head Island, South Carolina 2010

The Slippery Slope of Self-Made Porn. The Future of Pornography: Stop Porn Culture! Conference
Wheelock College.Boston, Massachusetts 2010

The Medical Role in Child Sexual Exploitation.Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children. Alexandria, Virginia 2010

Sexual Violence, Assault, Trafficking, and Exploitation. Making The Case Durham Crisis Response
Center .Durham, North Carolina 2010

Human Trafficking Strategies for Justice. Advanced Investigation and Prosecution of Child Abuse and
Exploitation National District Attorneys Association. National Harbor, Maryland 2010

Medical Protocols for Interviewing Victims of Human Trafficking. Strategies for Justice, Advanced
Investigation and Prosecution of Child Abuse and Exploitation National District Attorneys
Association. National Harbor, Maryland 2010

Child Sexual Exploitation. An Overview Montana Sex Offender Management Symposium: The Full
Spectrum Montana Department of Corrections.Great Falls, Montana 2010

Child Pornography Collectors. What We Know and Don’t Know Montana Sex Offender Management
Symposium: The Full Spectrum Montana Department of Corrections. Great Falls, Montana 2010

Everything You Need to Know About Technology Facilitated Victimization of Children,But
Were Afraid to Ask (Part1). Forward March, Moving Children Forward During Challenging Times
Southern Regional Area Health Education Center. Fayetteville, North Carolina 2010

Everything You Need to Know About Technology Facilitated Victimization of Children,But
Were Afraid to Ask (Part II). Forward March: Moving Children Forward During Challenging Times
Southern Regional Area Health Education Center.Fayetteville, North Carolina 2010
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 38 of 57




Dimensions of Child Pornography Victimization.West Virginia Judicial Education Conference
The Supreme Court of Appeals of West Virginia and The West Virginia Judicial Association.
Martinsburg, West Virginia 2010

Child Pornography Offenders Dynamics.West Virginia Judicial Education Conference.
The Supreme Court of Appeals of West Virginia and The West Virginia Judicial Association.
Martinsburg, West Virginia 2010

Child Sexual Abuse & Exploitation: Educating, Empowering & Transforming Lives. Family Court,
Superior Court of the District of Columbia, Ninth Annual Multidisciplinary Training Conference.
Washington, DC. 2010

The Eye of the Storm.Georgia Commercial Sexual Exploitation of Children Training. Children’s
Healthcare of Atlanta Child Protection Center at Scottish Rite .Atlanta, Georgia 2010

Child Pornography Victimization. How Many Ways Cay You Hurt Me? Alaska Child Maltreatment
Conference Alaska Children’s Alliance.Anchorage, Alaska 2010

Child Torture Calling It Like It Is. Alaska Child Maltreatment Conference Alaska Children’s Alliance.
Anchorage, Alaska 2010

Dealing With A “Bad” Victim Witness. Alaska Child Maltreatment Conference Alaska Children’s
Alliance. Anchorage, Alaska 2010

The Internet -How Many Ways Can You Hurt Me? Grand Rounds Wake Forest University Baptist
Medical Center.Wake Forest, North Carolina 2010

Pediatric Anticipatory Guidance on a Safer Internet. Grand Rounds-Hackensack University Medical
Center.Hackensack, New Jersey 2010

Commercial Sexual Exploitation of Children. Protecting Victims of Child Prostitution National Center
for Missing and Exploited Children.Alexandria, Virginia 2010

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children.Alexandria, Virginia 2010

Medical Overview of Physical Injuries & Sexual Abuse.Family Advocacy Staff Training –AMEDD
College and School.San Antonio, Texas 2011

Characteristics of Collectors/Offenders/Indicators of Other Offenses.The National Center for Justice
and the Rule of Law, The University of Mississippi.Oxford, Mississippi 2011

Dimensions of Child Pornography Victimization.The National Center for Justice and the Rule of Law
The University of Mississippi. Oxford, Mississippi 2011

GBLT Parenting. A Review of Developmental-Behavioral Disorders & A Spectrum of Pediatric
Challenges Hackensack University Medical Center. Hilton Head Island, South Carolina 2011

Internet Parenting: The Good, the Bad and the Ugly. A Review of Developmental-Behavioral
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 39 of 57




Disorders & A Spectrum of Pediatric Challenges Hackensack University Medical Center
Hilton Head Island, South Carolina 2011

The Medical Role in Child Sexual Exploitation.The Medical Role in Child Sexual Exploitation
Protecting Children Online for Prosecutors National Center for Missing and Exploited Children
Alexandria, Virginia 2011.

Medical Issues for Attorneys in TPR Cases.Child Protect Trial Advocacy for Civil Child Protection
Attorneys National District Attorneys Association. Winona, Minnesota 2011

Child Maltreatment – Making the Case. Hindsight is Always 100%!”APSAC 19th Annual
Colloquium.Philadelphia, Pennsylvania 2011

Medical Overview of Physical Injuries & Sexual Abuse, Part I. Family Advocacy Staff Training Course
(FAST).San Antonio, Texas 2011

Medical Overview of Physical Injuries & Sexual Abuse, Part II. Family Advocacy Staff Training
Course (FAST)San Antonio, Texas 2011

Commercial Sexual Exploitation of Children and the Family Connection.2011 Annual North Carolina
Pediatric Society Meeting.Asheville, North Carolina 2011

Sexual Exploitation of Children: The Victim Impact of Technology on Child Safety. 19th Oklahoma
Conference on Child Abuse and Neglect .Norman, Oklahoma 2011

When Sexual Harm Becomes Normal.19th Oklahoma Conference on Child Abuse and Neglect.
Norman, Oklahoma 2011

Severe Child Abuse or Torture? 19th, Oklahoma Conference on Child Abuse and Neglect.
Norman, Oklahoma 2011

The Impact of Entertainment and Fashion on Young People.Office of Juvenile Justice and Delinquency
Prevention Training And Technical Assistance Centre National Conference.
National Harbor, Maryland 2011

Child Victimization: How Many Ways Can Technology Hurt Me? District of Columbia Superior Court
Criminal Division,Second Annual Criminal Justice Conference.Washington, D.C. 2011

Eye of the Storm PartI.11th Annual Child Abuse and Neglect Conference. Atlanta, Georgia 2011

Eye of the Storm Part II.11th Annual Child Abuse and Neglect Conference .Atlanta, Georgia 2011

Characteristics of Collectors/ Offenders/ Indicators of Other Offenses Dimensions of Child
Pornography victimization.The National Judicial College and National Center for Justice and The Rule
of Law: Handling Child Pornography Cases. Oxford, Mississippi 2011

How Do We Address the Crisis of Child Abuse in the Internet Era? International Center for Missing &
Exploited Children (ICMEC) Rome Forum before the Italian Senate. Rome, Italy 2011
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 40 of 57




Working Together to Help Victims of Sex Trafficking.Department of the Attorney General, Crime
Prevention and Justice Assistance Division.Honolulu, Hawaii 2012

The Medical Role in Child Sexual Exploitation.Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children.Alexandria, Virginia 2012

Medical Aspects of Child Abuse. Family Advocacy Staff Training Course (FAST).San Antonio, Texas
2012

Commercial Sexual Exploitation of Children. National Center for Missing and Exploited Children
Alexandria, Virginia 2012

An Overview of Domestic Minor Sex Trafficking: Remember That This Could Be Your Kid! It Takes A
Community to Protect a Child –Annual Child Abuse Conference Sponsored by the Child Advocacy
Center of Fayetteville. Fayetteville, North Carolina 2012

Medical Overview of Physical Injuries & Sexual Abuse.Family Advocacy Staff Training Course
Garmisch, Germany 2012

Overview and Implications: Child Sexual Exploitation Cases.Family Advocacy Outreach Network
Conference Survivors and Solutions Jimmy Ryce Law Enforcement Center National Center for
Missing and Exploited Children. Alexandria, Virginia 2012

Homeschooling Curricula. A Review of Developmental-Behavioral Disorders & A Spectrum of
Pediatric Challenges Hackensack University Medical Center Hilton .Head Island, South Carolina 2012

Domestic Minor Sex Trafficking – Picking Up the Pieces. A Review of Developmental-Behavioral
Disorders & A Spectrum of Pediatric Challenges Hackensack University Medical Center.
Hilton Head Island, South Carolina 2012

Ethical Dilemmas Associated with Violence in Cyberspace. ROBERT – Risk-taking Online Behavior
Empowerment Through Research and Training Sponsored by the European Commission under the
Safer Internet Plus Program. Berlin, Germany 2012

Managing High Risk Patients. How to Identify Victims of Human Trafficking in a Medical
Setting Sponsored by The Sex Abuse Treatment Center Kapiolani Medical Center for Women &
Children. Honolulu, Hawaii 2012

Medical Aspects of Child Abuse. Family Advocacy Staff Training Course (FAST). San Antonio, Texas
2012

The Medical Role in Child Sexual Exploitation. Protecting Children Online for Prosecutors
National Center for Missing and Exploited Children. Alexandria, Virginia 2012

A New Lethal Weapon:Internet Video Games, Search Engines and Chat.25th Crimes Against Children
Conference Sponsored by the Dallas Children’s Advocacy Center and the Dallas Police Department.
Dallas, Texas 2012

Domestic Minor Sex Trafficking: Offender Dynamics and Methods of Victimization.25th Crimes
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 41 of 57




Against Children Conference Sponsored by the Dallas Children’s Advocacy Center and the Dallas
Police Department.Dallas, Texas 2012

Hiding in Plain Sight: The State of Ohio v Drs. Mark and Scott Blankenburg (Part 1 and Part 2)
25th Crimes Against Children Conference Sponsored by the Dallas Children’s Advocacy Center and the
Dallas Police Department.Dallas, Texas 2012

Forensic Interviewer Training for Victims of Domestic Minor Sex Trafficking. National Center for
Missing and Exploited Children. 25th Crimes Against Children Conference Sponsored by the Dallas
Children’s Advocacy Center and the Dallas Police Department .Dallas, Texas 2012

Medical Overview of Physical Injuries & Sexual Abuse, Part I. Family Advocacy Staff Training Course
(FAST).San Antonio, Texas 2012

Medical Overview of Physical Injuries & Sexual Abuse, Part II. Family Advocacy Staff Training
Course (FAST). San Antonio, Texas 2012

An Overview of Domestic Minor Sex Trafficking: Remember That This Could Be Your Kid!
Child Advocacy Center Annual Child Abuse Conference. Fayetteville, North Carolina 2012

A Review of Developmental-Behavioral Disorders & A Spectrum of Pediatric Challenges
Hackensack University Medical Center.Hilton Head Island, South Carolina 2012

Home Schooling Curricula. Hackensack University Medical Center. Hilton Head Island, South
Carolina 2012

Medical Overview of Physical Injuries & Sexual Abuse, Part I. Family Advocacy Staff Training Course
(FAST)San Antonio, Texas 2012

Medical Overview of Physical Injuries & Sexual Abuse, Part II. Family Advocacy Staff Training
Course (FAST).San Antonio, Texas 2012

Interdisciplinary Approach to Management of Sex Trafficking. “Managing High Risk Patients: How to
Identify Victims of Human Trafficking in a Medical Setting” The Sex Abuse Treatment Center
Kapi’olani Medical Center for Women & Children. Honolulu, Hawaii 2012

Sex Trafficking and Sexual Exploitation: A Brief Overview of What to Look for in the Medical Setting.
“Managing High Risk Patients: How to Identify Victims of Human Trafficking in a Medical
Setting” The Sex Abuse Treatment Center Kapi’olani Medical Center for Women & children
Honolulu, Hawaii 2012

Working with the Compliant Victim. 2012 Protect Our Children Midwest Area Conference
Omaha, Nebraska 2012

Death by Neglect.2012 Alaska Child Maltreatment Conference Alaska Children’s Alliance.
Anchorage, Alaska 2012

Domestic Minor Sex Trafficking ~ What’s Needed to Exit the Life.2012 Alaska Child Maltreatment
Conference Alaska Children’s Alliance. Anchorage, Alaska 2012
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 42 of 57




The Demand for Compliant Victims. North Carolina Coalition Against Sexual Assault (NCCASA)
Fayetteville, North Carolina 2012

It’s More than Just Rescuing.North Carolina Coalition 2012Against Sexual Assault (NCCASA).
Fayetteville, North Carolina 2012

Online Predators: The Emerging Threat.National Youth Protection Symposium Boy Scouts of
America.Atlanta, Georgia 2012

From Trauma to Trial (Parts One & Two. Connecticut Coalition Against Trafficking and Iota Upsilon
Chapter Of Sigma Theta Tau International Nursing Honor Society New Britain, Connecticut 2012

Sexual Torture National District Attorneys Association National Center for Prosecution of Child Abuse
Investigation and Prosecution of Child Fatalities and Physical Abuse.Honolulu, Hawaii 2012

Adverse Childhood Experiences (ACE) and Precursors to Human Trafficking.27th Annual San Diego
International Conference Chadwick Centre, Rady Children’s Hospital-San Diego.San Diego,
California 2013

Who is on Trial Here Anyway? Expert Testimony in Human Trafficking.27th Annual San Diego
International Conference Chadwick Centre, Rady Children’s Hospital-San Diego.San Diego,
California 2013

Child Torture as a Form of Child Abuse.27th Annual San Diego International Conference
Chadwick Centre, Rady Children’s Hospital-San Diego.San Diego, California 2013

New Dangers for Children in Cyberspace.Joint Special Operations Command (JSOC) Family Growth
and Enhancement Speakers Series .Fort Bragg, North Carolina 2013

Child Trafficking. Child Abuse and Neglect: A Training Program for Professionals The University of
Florida College of Medicine - Jacksonville Department of Pediatrics, Division of Pediatrics
Jacksonville, Florida 2013

Severe Child Abuse or Torture? Child Abuse and Neglect: A Training Program for Professionals
The University of Florida College of Medicine - Jacksonville Department of Pediatrics, Division of
Pediatrics.Jacksonville, Florida 2013

Growing Up Online. Practical Pediatrics 2013Wake Forest School of Medicine. Winston-Salem, North
Carolina 2013

The Role of Pediatricians in Countering the Normalization of Sexual Harm. Practical Pediatrics 2013
Wake Forest School of Medicine .Winston-Salem, North Carolina 2013

Characteristics of Collectors/Offenders and Indicators of Other Offenses. Internet Crimes Against
Children (ICAC) Training for State Judges on Handling Child Poronography Cases University of
Mississippi National Center for Justice & Rule of Law. 2013

Dimensions of Child Pornography Victimization. Internet Crimes Against Children (ICAC) Training
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 43 of 57




for State Judges on Handling Child Poronography Cases University of Mississippi National Center for
Justice & Rule of Law. 2013

Managing Ethical Dilemmas/Caregivers who Commit Murder.Missing and Exploited Children
Conference Canadian Centre for Child Protection .Winnipeg, Manitoba 2013.

Children of Foster Care – What You Need to Know, But Were Afraid to Ask. Hackensack University
Medical Center.Hilton Head Island, South Carolina 2013

Defending Childhood – Children Exposed to Real World Violence. Hackensack University Medical
Center .Hilton Head Island, South Carolina 2013

Neurobiology of Trauma in Children.U.S. Attorney’s Office District of Columbia Children Exposed to
Violence Regional Conference .Washington, DC 2013

Child Sexual Exploitation: The Cost of Sexuality and Precursors to Human Trafficking. APSAC 21st
Annual Colloquium. Las Vegas, Nevada 2013

Medical and Mental Health Needs for Victims of Domestic Minor Victims of Sex Trafficking.
APSAC 21st Annual Colloquium .Las Vegas, Nevada 2013

Forensic Interviewing of Minor Victims of Sex Trafficking. APSAC 21st Annual Colloquium
Las Vegas, Nevada 2013.

Medical Overview of Physical Injuries & Sexual Abuse, Part I. Family Advocacy Staff Training Course
(FAST)AMEDD Center & School.San Antonio, Texas 2013.

Medical Overview of Physical Injuries & Sexual Abuse, Part II. Family Advocacy Staff Training
Course (FAST) AMEDD Center & School. San Antonio, Texas 2013

Medical Responses to Trafficking.1st International Human Trafficking Conference Pacific Regional
Response to Human Trafficking. Koror, Palau 2013

Polyvictimization & Adverse Child Experiences Medical.1st International Human Trafficking
Conference Pacific Regional Response to Human Trafficking .Koror, Palau 2013

Human Trafficking (Keynote).1st International Human Trafficking Conference Pacific Regional
Response to Human Trafficking.Koror, Palau 2013

Dynamics of Victimization & Human Trafficking Myths. 1st International Human Trafficking
Conference Pacific Regional Response to Human Trafficking.Koror, Palau 2013

Marginalized Populations: Race, Gender and Exploitation.1st International Human Trafficking
Conference Pacific Regional Response to Human Trafficking. Koror, Palau 2013

Tricks of the Trade: Offenders, Perpetrators and Victims in Sex Trafficking.25th Annual Crimes
Against Children Conference.Dallas, Texas 2013

Understanding Child Torture.25th Annual Crimes Against Children Conference. Dallas, Texas 2013
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 44 of 57




Defending Childhood: Children Exposed to Real World Violence. 25th Annual Crimes Against
Children Conference. Dallas, Texas 2013

Somebody’s Daughter: Taking on the Pimp (w/Julian Sher). 25th Annual Crimes Against Children
Conference.Dallas, Texas 2013

Tricks of the Trade: Offenders, Perpetrators and Victims in Sex Trafficking.25th Annual Crimes
Against Children Conference.Dallas, Texas 2013

Psychological Maltreatment and Manipulation: Case Examples for Multidisciplinary Child
Abuse. Teams 25th Annual Crimes Against Children Conference. Dallas, Texas 2013

Victim Impact of Adverse Childhood Experiences: Cause or Effect of Sexual Exploitation?
25th Annual Crimes Against Children Conference. Dallas, Texas 2013

Understanding Child Torture (REPEAT).25th Annual Crimes Against Children Conference
Dallas, Texas 2013

Victim Dynamics and the Normalization of Sexual Harm.13th Annual Community Response to Child
Abuse. Charleston, South Carolina 2013

Offenders and the Culture of Pimping.25th Annual Crimes Against Children Conference
Dallas, Texas 2013

Overview of Domestic Minor Sex Trafficking: Rebutting the Myths. A Human Trafficking Overview for
Forensic Interviewers National District Attorneys Association .Columbus, Ohio 2013

Polyvictimization and Vulnerability to Human Trafficking. A Human Trafficking Overview for
Forensic Interviewers National District Attorneys Association .Columbus, Ohio 2013

Medical Needs of Human Trafficking Victims and Interviewing Considerations. Human Trafficking
Overview for Forensic Interviewers National District Attorneys Association. Columbus, Ohio 2013

Victim Dynamics and the Normalization of Sexual Harm.The Dee Norton Lowcountry Children’s
Center. Mount Pleasant, South Carolina 2013

Offenders and the Culture of Pimping.The Dee Norton Lowcountry Children’s Center. Mount Pleasant,
South Carolina 2013

Sexual Exploitation of Children in America.Wisconsin Attorney General Conference on Protecting
Children. Green Bay, Wisconsin 2013

Domestic Minor Sex Trafficking-Victim Dynamics Team. Children’s Advocacy Centers of Texas
Partners in Courage Annual Conference. Austin, Texas2013

Adolescent Development and Victim Vulnerabilities in Sex Trafficking. Child Sex Trafficking:
Awareness & Response (C-STAR) Training National Center for Missing & Exploited Children
(NCMEC). Glendale, California 2014
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 45 of 57




The Dynamics of Power & Control in Exploited Youth. Child Sex Trafficking: Awareness &
Response (C-STAR) Training National Center for Missing & Exploited Children (NCMEC).
Glendale, California 2014

Forensic Medical Examination.Family Advocacy Staff Training Advanced (FASTA)
Multi-Victim Child Sexual Victimization Course .San Antonio, Texas 2014

Medical Overview of Physical Injuries & Sexual Abuse. Family Advocacy Program-Family Advocacy
Staff Training .San Antonio, Texas 2014

Defending Childhood: Children Exposed to “Real World” Violence. Developmental-Behavioral
Pediatrics: Topics for Primary Care Texas Scottish Rite Hospital For Children Dallas, Texas 2014

Media, Mirror Neurons and Massively Multiplayer Online Role-Playing Games.
Developmental-Behavioral Pediatrics: Topics for Primary Care Texas Scottish Rite Hospital For
Children. Dallas, Texas 2014

Children in Foster Care-What You Need to Know But Are Afraid to Ask.
Developmental-Behavioral Pediatrics: Topics for Primary Care Texas Scottish Rite Hospital for
Children.Dallas, Texas 2014

Child Sexual Exploitation: Scope of the Problem and Possibilities of Prevention. National Children’s
Advocacy Center. Huntsville, Alabama 2014

A Thin Line Between Love & Hate: Cyberbullying, Cyberstalking and Harassment. Conference on
Crimes Against Women Dallas Police Department Genesis Women’s Shelter & Support
Dallas, Texas 2014.

Tricks of the Trade: Offenders, Perpetrators and Sex Trafficking, Part 1 & 2 (w/Julian Sher).
Conference on Crimes Against Women Dallas Police Department Genesis Women’s Shelter &
Support.Dallas, Texas 2014

Overview and Implications: Child Sexual Exploitation Cases.Building Bridges 2014: A Partnership
with Community-Based Services for Families in Need Survivors and Solutions NCMEC Family
Advocacy Outreach Network Training .Alexandria, Virginia 2014

Defending Childhood Children Exposed to Real World Violence. Bivona Summit on Child Abuse
Bivona Advocacy Center . Rochester, New York 2014

Neurobiology of Trauma: The Wallpaper of Violence.Bivona Summit on Child Abuse
Bivona Advocacy Center .Rochester, New York 2014

Internet Crimes Against Children. Child Abuse and Neglect: A Training Program for Professionals in
the Field University of Florida College of Medicine .Jacksonville, Florida 2014

Child Trafficking. Child Abuse and Neglect: A Training Program for Professionals in the Field
University of Florida College of Medicine. Jacksonville, Florida 2014
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 46 of 57




Panel: Pornography and the Colonization of Childhood. Coalition to End Sexual Exploitation 2014
Summit Morality in Media .Tysons Corner, Virginia 2014

Adolescent Substance Abuse: Screening, Facts. Hackensack University Medical Center
Hilton Head Island, South Carolina 2014

Prevention and Child Sexual Abuse – Offenders, Victims and Behavioral Outcomes.
Hackensack University Medical Center. Hilton Head Island, South Carolina 2014

Torture of Children: Sins of Omission and Commissions.26th Annual Crimes Against Children
Conference. Dallas, Texas 2014

Psychological Maltreatment: Call a Spade a Spade! 26th Annual Crimes Against Children Conference.
Dallas, Texas 2014

Erasure Homicide of Children. Case Example of this type of “ Missing Child” and
Discussion of Offender Dynamics 26th Annual Crimes Against Children Conference.
Dallas, Texas2014

Erasure Homicide of Children. Case Example of this type of “ Missing Child” and
Discussion of Offender Dynamics-REPEAT 26th Annual Crimes against Children Conference.
Dallas, Texas2014

Child Pornography: Abusive Images Infiltrate Multiple Types of Crimes.26th Annual Crimes Against
Children Conference. Dallas, Texas 2014

Torture of Children: Sins of Omission and Commissions-REPEAT.26th Annual Crimes Against
Children Conference. Dallas, Texas 2014

Psychological Maltreatment-Still Waters Run Deep.18th StateWide Native American Conference
Reno, Nevada 2014

Multivictim Investigations of Child Sexual Abuse and other forms of Maltreatment (Part 1).18th
StateWide Native American Conference.Reno, Nevada 2014

Multivicti, Investigations of Child Sexual Abuse and other forms of Maltreatment (Part 2).18th
StateWide Native American Conference. Reno, Nevada 2014

An Overview of Child Sexual Exploitation: What a Tangled Web We Weave.2014 Annual Symposium
on Child Maltreatment Ann & Robert H. Lurie Children’s Hospital of Chicago. Chicago, Illinois 2014

Sexual Child Abuse or Torture: A Rose by Any Other Name Has Just as Many Thorns. 2014 Annual
Symposium on Child Maltreatment Ann & Robert H. Lurie Children’s Hospital of Chicago.
Chicago, Illinois 2014

The Foster Care System.Turri Day Conference Mott Children’s Health Center .Flint, Michigan 2014

The Sexualization of Children Efforts.Turri Day Conference Mott Children’s Health Center.
Flint, Michigan 2014.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 47 of 57




Domestic Minor Sex Trafficking .Turri Day Conference Mott Children’s Health Center.
Flint, Michigan 2014

Just When We Thought We Understood It All. Newer Forms of Child Maltreatment Children’s Cove the
Cape & Islands Child Advocacy Center. Hyannis, Maine 2014

The Neurobiology of Trauma and Victim Impact-Investigative Implications. Dallas Children’s
Advocacy Center .Dallas, Texas 2014

Child Sexual Exploitation Today. Dallas Children’s Advocacy Center. Dallas, Texas 2014.

Cyber Bullying Protecting Your Special Needs Child Army Community Service (ACS).
Fort Bragg, North Carolina 2015

Child Neglect.Protecting Your Special Needs Child Army Community Service (ACS).
Fort Bragg, North Carolina 2015

Emotional & Sexual Abuse. Protecting Your Special Needs Child Army Community Service (ACS).
Fort Bragg, North Carolina 2015

Human Trafficking.SHARP Victim Advocate Conference .Hunter Army Airfield, Georgia 201

Cyberstalking SHARP Victim Advocate Conference.Hunter Army Airfield, Georgia 2015

The Sexualization of Children.Project Harmony Child Advocacy Center – Speaking of Children
Conference.Omaha, Nebraska 2015

Violence in Sex Trafficking and Violence in Cyber Space. For Health Care Providers Womack Army
Medical Center Healthcare of Tomorrow Nursing Excellence Conference. Fort Bragg, North Carolina
2015

Children Who Witness Family Homicide.11th Annual Conference on Childhood Grief and Traumatic
Loss ICAN Associates.Los Angeles, California 2015

Grief of Sex Trafficking Homicide the Family’s Missing Person. 11th Annual Conference on Childhood
Grief and Traumatic Loss ICAN Associates . Los Angeles, California 2015

The Neurobiology of Trauma and Victim Impact-investigative Implications. Child Abuse Trauma and
Victim Impact United States Army Training Center. Fort Jackson, South Carolina 2015

Adverse Childhood Experiences and Children Exposed to Violence. Child Abuse Trauma and Victim
Impact United States Army Training Center .Fort Jackson, South Carolina 2015

Severe Abuse? Or Is This Torture? Child Abuse Trauma and Victim Impact United States Army
Training Center. Fort Jackson, South Carolina 2015

Child Sexual Exploitation Today. Child Abuse Trauma and Victim Impact United States Army
Training Center.Fort Jackson, South Carolina 2015
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 48 of 57




Psychological Impact of Cyberbullying and Cyberstalking (by an adult) of the Adolescent.Shield Our
Children from Harm Professional Conference: Adolescence Dartmouth-Hitchcock Medical Center.
Lebanon, New Hampshire 2015

Child Torture v. Serious Child (Physical) Abuse. Shield Our Children from Harm Professional
Conference: Adolescence Dartmouth-Hitchcock Medical Center. Lebanon, New Hampshire 2015

Adverse Childhood Experiences as They Pertain to Risk Taking Behaviors and Victimization
Specifically, in the Area of DomesticMinorSex Trafficking. Shield Our Children from Harm
Professional Conference: Adolescence Dartmouth-Hitchcock Medical Center.
Lebanon, New Hampshire 2015

The Torture of Children. 2015 Child Abuse and Family Violence Summit Clackamas County Sheriff’s
Office. Oregon City, Oregon 2015

An Overview of Child Sexual Exploitation As It Is Today. 2015 Child Abuse and Family Violence
Summit Clackamas County Sheriff’s Office.Oregon City, Oregon 2015

Sexual Trafficking.20th Annual Joint Conference New York State Association for the Treatment of
Sexual Abusers (NYSATSA) Conference/ New York Alliance of Sex Offender Service Providers
(NYS ASOSP).Albany, New York 2015

Sexual Violence in the Military. 20th Annual Joint Conference New York State Association for the
Treatment of Sexual Abusers (NYSATSA) Conference/ New York Alliance of Sex Offender Service
Providers (NYS ASOSP).Albany, New York 2015

Going a Step Beyond Foster Care and Polivictimization and Case.Discussion-Ask the Expert
Hackensack University Medical Center.Hilton Head Island, South Carolina 2015

What We See is Just the Tip of the Iceberg: The Here and Now of Online Abusive Images. 27th Annual
Crimes Against Children Conference, Dallas Children’s Advocacy Center. Dallas, Texas 2015

Jonathan Richardson: The Cat of None Tails Torture, Part 1 (with Paul Jackson).27th Annual Crimes
Against Children Conference Dallas Children’s Advocacy Center. Dallas, Texas2015

Jonathan Richardson: The Cat of None Tails Torture, Part 2 (with Paul Jackson). Dallas Children’s
Advocacy Center. Dallas, Texas2015

The Victim Impact of Multiple Forms of Child Abuse. 27th Annual Crimes Against Children
Conference, Dallas Children’s Advocacy Center.Dallas, Texas 2015

Missing Persons From Care. 9th Annual Missing and Unidentified Persons Conference
National Criminal Justice Training Center/Fox Valley Technical College .Atlanta, Georgia2015

Violence in Cyberspace.Know Your Part, Do Your Part, Justice for All Fort Bragg Special Victims

Summit. Fort Bragg, North Carolina 2015.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 49 of 57




What to know about Pimps & Traffickers. Know Your Part, Do Your Part, Justice for All Fort Bragg
Special Victims Summit. Fort Bragg, North Carolina 2015

Sex Trafficking and Victim Dynamics. Know Your Part, Do Your Part, Justice for All Fort Bragg
Special Victims Summit. Fort Bragg, North Carolina 2015

The Quagmire of Children and Families.Violence Within the Home and Its Effects on Children
Nexus XX Training Conference. University City, California 2015

Why These Are Not Just Pictures. Ohio Attorney General’s Law Enforcement Conference
Columbus, Ohio 2015

Child Sexual Exploitation - What a Tangled Web We Weave. North Carolina Association of District
Court Judges, 2015 Fall Conference. Concord, North Carolina 2015

Not Just Pictures.2015 Social Services Institute Together We Make A Difference. Hickory, North
Carolina 2015

Child & Family Maltreastment. San Diego International Conference. San Diego, Calfornia 2016

Not Just Pictures. National Center for Missing & Exploited Children .Alexandria, Virginia 2016

Child Sex Trafficking Awareness and Response.Comprehensive Substance Treatment and
Rehabilitation. Atlanta, GA 2016

National Conference on Health Disparities. Medical University of South Carolina. St, Charleston,
South Carolina 2016

Cyber Violence on College Campus. North Carolina Agricultural and Technical State University
Greensboro, North Carolina 2016

Family Advocacy Outreach. National Center for Missing & Exploited Children. Alexandria, Virginia
2016

Child Abuse & Family Violence Summit.Clackamas County Sheriff’s Office.Oregon City, OR 2016

Youth Technology & Virtual Communities .Child Safety & Sexual Crime Group. Brisbane, Australia
2016

High Risk Online Behavior and the Emerging and Dangerous Trend. In Sadomasochism by Youth
Child Safety & Sexual Crime Group.Brisbane, Australia 2016

Not Just Pictures.Victim Impact of Abusive Images .Brisbane, Australia 2016

Dangers in the Digital Age. The Changing Face of Sex Abuse Investigations, Toronto Child Abuse
Conference. Toronto, Canada 2016

Child Sex Trafficking Course. Henderson, NV 2016
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 50 of 57




A Homeschooling Prescription…When, Where and How. A Review of Developmental Behavioral & A
Spectrum Pediatric Challenges Hackensack University Medical Center. Hackensack, NJ 2016

Not Just Pictures. National Crime Victims Law Institute Conference.Portland, OR 2016

The Impact of Human Trafficking for (labor and sexual purposes). At the National and Local Level
The White House Summit On The United State of Women 2016

Not Just Pictures.Child Abuse & Neglect Symposium .Medford, OR 2016

Child Abuse & Family Violence Summit. Clackamas County Sheriff’s Office.Oregon City, OR 2016

Youth Technology & Virtual Communities. Child Safety & Sexual Crime Group.Brisbane, Australia
2016.

High Risk Online Behavior and the Emerging and Dangerous Trend. In Sadomasochism by Youth
Child Safety & Sexual Crime Group. Brisbane, Australia 2016

Not Just Pictures. Victim Impact of Abusive Images. Brisbane, Australia 2016

Dangers in the Digital Age. The Changing Face of Sex Abuse Investigations ,Toronto Child Abuse
Conference. Toronto, Canada 2016

Child Sex Trafficking Course. Henderson, NV 2016

A Homeschooling Prescription,When, Where and How. A Review of Developmental Behavioral & A
Spectrum Pediatric Challenges Hackensack University Medical Center.Hackensack, NJ 2016

Not Just Pictures. National Crime Victims Law Institute Conference.Portland, OR 2016

Child Abuse & Family Violence Summit. Clackamas County Sheriff’s Office, Oregon City, OR 2016

Youth Technology & Virtual Communities .Child Safety & Sexual Crime Group. Brisbane, Australia
2016
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 51 of 57




Child Abuse & Family Violence Summit. Clackamas County Sheriff’s Office Oregon City, OR 2016.

Youth Technology & Virtual Communities .Child Safety & Sexual Crime Group .Brisbane, Australia
2016

High Risk Online Behavior and the Emerging and Dangerous. Trend In Sadomasochism by Youth
Child Safety & Sexual Crime Group. Brisbane, Australia 2016

Not Just Pictures.Victim Impact of Abusive Images. Brisbane, Australia 2016.


Dangers in the Digital Age: The Changing Face of Sex Abuse Investigations Toronto Child Abuse
Conference. Toronto, Canada 2016

Child Sex Trafficking Course. Henderson, NV2016

A Homeschooling Prescription When, Where and How. A Review of Developmental Behavioral & A
Spectrum Pediatric Challenges Hackensack University Medical Center. Hackensack, NJ 2016.

Not Just Pictures. National Crime Victims Law Institute Conference. Portland, OR 2016.

The Impact of Human Trafficking for (labor and sexual purposes). At the National and Local Level
The White House Summit On The United State of Women 2016.

Not Just Pictures. Child Abuse & Neglect Symposium 2016.

Not Just Pictures. Child Abuse & Neglect Symposium. Medford, OR 2016.

Viewers of Child Abuse Images- impact on partners and children. From Discovery to recovery-Online
Sexual Abuse of Children The Maria Collins Foundation International Conference. London, England
2016.

Protecting Children On Line for Prosecutors. National Center for Missing & Exploited Children
Alexandria, VA 2016.

Not Just Picture. Sexual Violence in Cyberspace Crimes Against Children Conference .
Dallas, TX 2016

Viewers of Child Abuse Images- impact on partners and children.From Discovery to Recovery-Online
Sexual Abuse of Children The Maria Collins Foundation International Conference
London, England 2016

Protecting Children On Line for Prosecutors. National Center for Missing & Exploited Children
Alexandria, VA 2016.

Not Just Picture. Sexual Violence in Cyberspace Crimes Against Children Conference.
Dallas, TX 2016
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 52 of 57




Viewers of Child Abuse Images- impact on partners and children .From Discovery to recovery-Online
Sexual Abuse of Children The Maria Collins Foundation International Conference.
London, England 2016

Protecting Children On Line for Prosecutors. National Center for Missing & Exploited Children
Alexandria, VA 2016

Not Just Picture. Sexual Violence in Cyberspace Crimes Against Children Conference.
Dallas, TX 2016

What Child Welfare Professional Need to Know and Do. Safeguarding Kids: What You Need to Know
and Do. Not Just Pictures Documentary Screening. Biennial Skill Building Conference –Rutgers
Office of Continuing Education. 2016.

CSTAR Training. Portland, ME 2016

Lives for Sales the Cost of Human Trafficking. Special Victim’s Summit. Fort Bragg, NC 2016

Expert Witness Testimony in Sex Trafficking: A Forensic Nursing Perspective. International
Association of Forensic Nurses Conference. Denver, CO 2016

Grand Rounds. Womack Army Medical Center, Fort Bragg, NC 2016

Youth Under Attack. Youth Serving Organization Roles in Promoting Resiliency. Boy Scouts of
America.

Not Just Pictures. The National Coalition to Prevent Child Sex Abuse & Exploitation.

Not Just Pictures. Pornography and Its Effects on the Developing Brain. The National Symposium on
Pornography presented by the Roman Catholic Archdiocese. Port of Spain, Trinidad 2016

Developmental & Behavioral Management of Lead-Poisoned Children. Mott’s Children’s Health
Center Tuuri ay Conference. Grand Blanc, MI 2016

Intimate Partner Homicide. Cumberland County DSS Domestic Violence Conference. Fayetteville,
NC 2016

Not Just Pictures. Pennsylvania Society for Clinical Social Work.

“Violence Against Children in Cyberspace”. What’s the Best Interest of Children When they are
exposed to Family Violence? Michigan Child Abuse & Neglect Conference. Detroit, MI 2016

Online Child Victimization-The Tip of the Iceberg.The National Association of State Directors of
Teacher Education & Certification (NASDTEC) Professional Practices Institute. Des Moines, IA 2016

Difficult Issues in Addressing Domestic Violence. Judges Traininging Domestic Violence. Durham, NC
2016

What We Know About Online Victimization. UW-Madison Conference on Child Sexual Abuse. 2016.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 53 of 57




Empowering Military Families. Partnership for Children of Cumberland County Forward March
Conference.

CSTAR (Child Sex Trafficking: Awareness & Response) Training Milwaukee, WI. 2017

Human Trafficking in Indian Country Seminar for the US Department of Justice. Topic: Health Care
Needs of Trafficking Victims. Columbia, SC 2017

State of Child Conference-Screened Not Just Pictures' film; Q&A about Online Victimization of
Youth. Mt. Olive, NC 2017

Mental Health Professional Training-Ft. Bragg, NC; Topics: Online Victimization; Victim
Vulenerabilities Associated with Sex Trafficking; The Harm of Pormography for Children. Fort
Bragg, North Carolina 2017

WAMC Medical Education Leader’s Development. Fort Bragg, North Carolina 2017

USASOC FAP Conference: Topics 1) Child Safety in a Digital World; 2 Mitigating Child Abuse Risk
Factors. Fort Bragg, North Carolina 2017

Children’s National Systems, Washington, DC. Keynote Speaker for Child Abuse Awareness
Symposium- Topic Sexual Exploitation: Recognition, Intervention and Prevention. Washington, DC
2017

Fort Bragg, NC Child Abuse Awareness Month Kick Off: Abusive Head Trauma and Betrayal: No
more Insult to injury. Fort Bragg, North Carolina 2017

CSTAR (Child Sex Trafficking: Awareness & Response) Training Omaha, NE. 2017

End Violence Against Women International Conference. Screened Not Just Pictures' film: Q&A about
Online Victimization of Youth. Orlando, FL 2017

University of Florida Child Abuse & Neglect Conference, Palm Coast, FLPlenary: Abusive Images &
Blackmail: Where Are We Today Workshop: Vivtim Vulnerabilities in Sex Trafficking. Palm Coast,
FL 2017

Sexual Harassment/Assault Summit. Topics: 1: Cyber Stalking; 2) Human Trafficking. Hunter Army
Airfield, GA. 2017

10th Annual Health Disparities Conference-New Orleans, LA. Topics: 1) Physical, Mental Health
Consequences of Commerical Child Sex, Trafficking and Exploition; 2) The Role of the Health Care
Provider: Developing a Trauma-Informed Lens to Provide are and Services to Victims-Survivors. New
Orleans, LA 2017

Hackensack University Medical Center Conference, Hilton Head, SC. Topics: 1) Lead Poisoning; 2)
Abusive Head Trauma. Hilton Head,SC 2017

Child Protection Network Annual Meeting, Tampa, FL. Topics: 1) Death by Neglect; 2 The Victim
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 54 of 57




Impact of Abusive Images. Tampa, FL 2017

Marie Collins Foundation Annual Conference, London, England Topic: The Complex Nature of Victim
Impact in Child Sexual Exploitation. London, England 2017

North Carolina District Attorneys Child Sex Trafficking Conference, Raleigh, NC. Topics: 1) Forensic
Signs of a Child Trafficking/ Sexual Assault Victim; 2) Cognitive and Behavioral Challenges of Child
Trafficking Victims 3) Interviewing Trafficked Victims. Raleigh, NC 2017

Virginia Crimes Against Children on-Hampton, VA. Screening of Not Just Pictures with Q&A about
online Youth Vistimization. Hampton, VA 2017

W.VA Center for Children’s Justice Conference, Charleston, W. VA. 1) Screening of Not Just Pictures;
2) Psychological Maltreatment & Manipulation; 3) Tricks of the Trade: Sex Trafficking. Charleston,
VA 2017

Respondent at the World Congress “Child Dignity in the Digital World”, Vatican, Rome. Topic: Child
Sexual Abuse Online: Who Are the Offenders? Vatican, Rome 2017

Together We Can Conf-Louisiana. Topics: 1) Keynote Juvenile Sex Trafficking: Opening Eyes: 2)
Worst Case Scenario-Child Torture. Lafayette, LA 2017

National Runaway and Homeless Youth Grantees Training, Kansas City, MO. Topics: 1) Opening
Keynote: Runaway & Homeless Youth-Running From or Running to. Kansas City,MO 2017

NJ IAFN Training, Galloway, NJ. Topic: 1) Sexual Assault & Exploitation-Methods of Digital
Victimization. 2) N.E.A.R Science & Barriers to the Medical History. Galloway, NJ 2017
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 55 of 57




Sharon W. Cooper, M.D.                                                             Continued
PUBLICATIONS

Not Just Pictures. Prod. Sharon Cooper. Groundswell Pictures, 2015. Film.

Carter V. and Cooper S., Trauma Recovery and Healing are a Lifelong Journey: Recovery and Healing
for the “Missing” Victims of Prostitution in Perspectives on Missing Persons Cases. Carolina
Academic Press. Durham, North Carolina 2015.

Cooper S., Missing, Abducted, or Killed in Perspectives on Missing Persons Cases. Carolina
Academic Press. Durham, North Carolina 2015.

Cooper S., The Medical Problems for Missing and Exploited Persons in Perspectives on Missing
Persons Cases. Carolina Academic Press. Durham, North Carolina 2015.

Cooper S., The Devastating Problem of Infant Abduction and Guidelines for Prevention, for Health
Care Professionals in Perspectives on Missing Persons Cases. Carolina Academic Press. Durham,
North Carolina 2015.

Leary M., Cooper S., Wetterling P., Broughton D. Perspectives on Missing Persons Cases. Carolina
Academic Press.Durham, North Carolina 2015.

Report of the Attorney General’s National Task Force on Children Exposed to Violence. December 12,
2012. http://www.justice.gov/defendingchildhood/cev-rpt-full.pdf.2012.

Cooper S., The Medical Analysis of Child Sexual Abuse Images. Journal of Child Sexual Abuse, 20:6,
631-642.2011.

Cooper S., Broughton, D. Child Sexual Exploitation in Medical Responses to Child Sexual Abuse A
Resource for Professionals Working with Children and Families. Kaplan, R., Adams J., Starling S.,
Giardino A. STM Learning, Inc. St. Louis, Missouri. 2011.

Cooper S., How Many Ways Can You Hurt Me – Child Pornography Victim Impact; Invited Testimony
before the Russian Duma 11 June 2009. Moscow, Russia 2009.

Cooper S., Child Sexual Exploitation: Recognition and Prevention Considerations in Medical
Evaluation of Child Sexual Abuse: A Practical Guide, 3rd Ed., Finkle M., Giardino A., American
Academy of Pediatrics, Elk Grove Village, Illinois. 2009.

Cooper S., Estes R., Giardino AP, Kellogg ND, Vieth V., Quick Reference Child Sexual Exploitation
for Healthcare, Social Services, and Law Enforcement Professionals, G.W. Medical Publishing, Inc. St.
Louis, Missouri 2007.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 56 of 57




Sharon W. Cooper, M.D.         Continued
PUBLICATIONS

Victimology of Child Sexual Abuse Images, in Children and Young Persons with Abusive and Violent
Experiences Connected to Cyberspace Challenges for Research, Rehabilitation, Prevention and
Protection. Report from an Expert Meeting at Satra Bruk, Sweden 29-31 May 2006.

Cooper S., The AMBER Alert Program: Missing Children Before and After in Medical, Legal & Social
Science Aspects of Child Sexual Exploitation: A Comprehensive Review of Pornography, Prostitution,
and Internet Crimes. G.W. Medical Publishing, Inc. St. Louis, Missouri. 2005.

Cooper S., The Medical Expert and Child Sexual Exploitation in Medical, Legal & Social Science
Aspects of Child Sexual Exploitation: A Comprehensive Review of Pornography, Prostitution, and
Internet Crimes. G.W. Medical Publishing, Inc. St. Louis, Missouri. 2005.

Cooper S., A Brief History of Child Sexual Exploitation in Medical, Legal & Social Science Aspects of
Child Sexual Exploitation: A Comprehensive Review of Pornography, Prostitution, and Internet
Crimes. G.W. Medical Publishing, Inc. St. Louis, Missouri 2005.

Cooper S., Medical Analysis of Child Pornography in Medical, Legal & Social Science Aspects of
Child Sexual Exploitation: A Comprehensive Review of Pornography, Prostitution, and Internet
Crimes. G.W. Medical Publishing, Inc. St. Louis, Missouri 2005.

Cooper S., Estes R., Giardino AP, Kellogg ND, Vieth V., Medical, Legal & Social Science Aspects of
Child Sexual Exploitation: A Comprehensive Review of Pornography, Prostitution, and Internet 2005.

Cooper, S. and King, D. Effective Use of the Medical Expert in Child Pornography Cases, US
Attorneys’ USA Bulletin Vol. 52, No.2 (March 2004). U.S. Department of Justice. 2004

Cooper, S., Disability and Sexual Violence in Sexual Assault Victimization Across the Lifespan: A
Clinical Guide, Giardino, A., Datner, E., Asher, J., G.W. Medical Publishing, Inc. St. Louis,
Missouri.2003.

Cooper, S., Sexual Assault in Correctional Settings in Sexual Assault Victimization Across the Life
Span: A Clinical Guide. Giardino A., Datner, E., Asher, J., G.W. Medical Publishing, Inc. St. Louis,
Missouri. 2003.

Choi, Y., Longacre, J., Chesney-Graham, U., Cooper, S., Revised Group B Streptococcal (GBS)
Infection Guidelines – Pediatrics Vol. 100 No. 6 – December 1997.1997.
     Case 2:18-cr-00422-SPL Document 422-7 Filed 12/14/18 Page 57 of 57




Sharon W. Cooper, M.D.         Continued
PUBLICATIONS

Standard Operating Procedure for the Management of Child Abuse – Womack Army Medical Center,
Fort Bragg, North Carolina 1996.

Training Syllabus for the Fifth Annual Multidisciplinary State Conference on Child Abuse, Neglect,
and Behavioral Aspects of Child Abuse, San Antonio, Texas 1995.

Training Manual for the Department of Justice and Department of Defense Family Advocacy
Command Assistance Team (FACAT), Contributor to section on medical evaluation of multiple victim
investigations. 1993.

Standard Operating Procedure for Pediatric Rape and/or Sexual Abuse in the
Emergency Room – Tripler Army Medical Center, Honolulu, Hawaii 1986.
Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 1 of 7




               Exhibit H
                Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 2 of 7



                                                                              FBI - CIRG/NCAVC/BAU-3
                                                                              1 Range Road
                                                                              Quantico, Virginia 22135
                                                                              (703) 632-4193
                                                                              jehardie@fbi.gov


  Supervisory Special Agent James E. Hardie
Current Position         I am a Supervisory Special Agent with the Federal Bureau Investigation (FBI),
                         Critical Incident Response Group, National Center for the Analysis of Violent
                         Crime, Behavioral Analysis Unit - 3, responsible for providing operational
                         support to local, state, federal, and international law enforcement investigating
                         crimes against children matters. These matters include abductions, homicides,
                         physical/sexual abuse, sex trafficking, enticement, child pornography, and on-
                         line sexual exploitation of children. I also provide training to local, state, federal,
                         and international law enforcement partners regarding behavioral aspects of
                         offenders and victims involved in crimes perpetrated on children.

Investigative            I have been a Special Agent since 2001. As a Special Agent, I have extensive
Background               experience investigating sex trafficking. I have also investigated a myriad of
                         violent crimes to include: crimes against children matters, bank robberies,
                         kidnappings, murder-for-hire, extortion, homicides and Indian Country matters.

                         From 2015 - 2017, I served as a Supervisory Special Agent with the Federal
                         Bureau Investigation (FBI), Cleveland Field Office, Toledo Resident Agency,
                         assigned as the supervisor of a criminal investigative squad that is responsible
                         for matters related crimes against children, violent crimes, gangs, and drugs.
                         As part of my duties, I oversaw Toledo’s Child Exploitation Task Force, known
                         as the Northwest Ohio Violent Crimes Against Children Task Force
                         (NWOVCACTF). NWOVCACTF investigates crimes against children matters to
                         include child sex trafficking under the FBI’s Innocence Lost National Initiative
                         (ILNI). This initiative is a partnership between the FBI, Department of Justice,
                         Child Exploitation and Obscenity Section, and the National Center for Missing
                         and Exploited Children (NCMEC). The mission of the ILNI is to address child
                         sex trafficking, but as a result, ILNI task forces/working groups investigate all
                         types of sex trafficking.

                         From 2013 - 2015, I served as the FBI’s Detailee to NCMEC, located in
                         Alexandria, Virginia. In this position, I served as the FBI’s liaison at NCMEC,
                         specializing in matters related to the sex trafficking of juveniles. I oversaw the
                         exchange of sex trafficking related reporting received by NCMEC to the FBI’s 71
                         Child Exploitation Task Forces, which conduct sex trafficking investigations
                         under the FBI’s ILNI. I was also responsible for providing the field investigative
                         assistance/expertise in these matters.

                         From 2008 - 2013, I served as the Coordinator of FBI, Cleveland, Toledo RA’s
                         NWOVCACTF. I have conducted numerous interviews of individuals involved in
                         prostitution to include juveniles and adults as well as pimps involved in the
                         victimization of juvenile and adult victims. In addition to knowledge I have
                         gained through the activities of NWOVCACTF, I regularly communicated with
                         personnel from other ILNI task forces and am familiar with sex trafficking issues
                         and trends outside of my territory as a result of this liaison.


                                                                                                             1 of 6
               Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 3 of 7



FBI Assignments        Critical Incident Response Group,            2017 to Present
                       Behavioral Analysis Unit - 3

                       Cleveland Field Office, Toledo RA            2015 to 2017

                       Headquarters, Violent Crimes Against         2013 to 2015
                       Children Section

                       Cleveland Field Office, Toledo RA            2007 to 2013

                       San Diego Field Office                       2001 to 2007


Collateral Duties      Adjunct Faculty, Training Division            2014 to Present

                       Child Abduction Rapid Deployment             2015 to 2017
                       Team Member

                       National Center for Violent Crime,           2008 to 2017
                       Field Coordinator (Cleveland)

                       Evidence Response Team Member                2002 to 2015
                       (San Diego and Cleveland)


Previous Sex
Trafficking Expert
Testimony

2018                   United States v. Biancofiori, Northern District of Illinois

2017                   United States v. Daewon Warren, District of South Carolina

2017                   United States v. Damon Jackson, District of South Carolina

2016                   State v. Trevonta Matthews, Columbia, South Carolina

2015                   United States v. Edward Thomas, District of Connecticut

2014                   United States v. Percy Love III, Eastern District of California

2014                   United States v. Christopher T. Bryant, Western District of Michigan

2014                   United States v. Eddie Allen Jackson, Western District of Michigan

2012                   State v. Kevin J. Donaldson, Bowling Green, Ohio

2011                   United States v. Anthony Willoughby, Northern District of Ohio




                                                                                              2 of 6
                Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 4 of 7



Significant            I have provided numerous presentations and training to law enforcement,
Activities in Area     government officials, social service professionals, health care professionals, as
of Expertise           well as the general public to include:

                           I have presented at the International Human Trafficking, Prostitution, and Sex
                           Work Conference, University of Toledo, Toledo, Ohio, in 2010, 2012, and 2016.

                           I have presented at the Ohio Attorney General’s Law Enforcement Conference,
                           Columbus, Ohio, in 2010, and 2012.

                           I have presented at the Mid-States Organized Crime Conference in St. Charles
                           Missouri, in 2015.

                           I have presented at the Dallas Crimes Against Children Conference in Dallas,
                           Texas, in 2014.

                           I have presented at the Child Abduction Rapid Deployment Case Coordination
                           Seminar in Denver, Colorado, in 2014.

                           I have presented at the National Symposium on Child Abuse in Huntsville,
                           Alabama, in 2014.

                           I have taught topics pertaining to sex trafficking matters at NCMEC’s Protecting
                           Child Victims of Prostitution course, Salt Lake City, Utah, 2012. I also taught
                           topics related to sex trafficking at NCMEC’s Child Sex Trafficking: Awareness
                           and Response courses in Stanford, California, 2014; Palm Beach, Florida,
                           2014; and Austin, Texas, 2015.

                           I developed and taught an Advanced Sex Trafficking Investigations course for
                           the Ohio Peace Officer’s Training Academy, in 2011, and 2012

                           At the request of the Department of Justice, International Criminal Investigative
                           Training Assistance Program, and the United States Embassy, Belgrade,
                           Serbia, I have traveled to Serbia and trained Serbian law enforcement, judicial,
                           and government officials, as well as social service agencies on sex trafficking
                           matters in 2011, and 2012.

                       I have served as a panelist at several annual Human Trafficking Awareness Day
                       events held at the Ohio Statehouse, Columbus, Ohio.

                       I contributed to the publication of the FBI, Behavioral Analysis Unit’s Sex
                       Trafficking of Juveniles: An Investigative Guide for Law Enforcement.

                       I developed and produced a roll call video training series on child sex trafficking for
                       front line officers with the International Association of Chiefs of Police and the
                       Department of Justice, Community Oriented Policing Services.

                       I testified before the Ohio State Advisory Committee to the United States
                       Commission on Civil Rights on sex trafficking matters in 2013

                       I testified before Ohio House of Representatives Judiciary and Ethics Committee
                       on sex trafficking matters.

                       I was selected by then Ohio Attorney General Richard Cordray, and again by his
                       predecessor Mike DeWine, to serve on Ohio’s Trafficking In Persons Commission.

                                                                                                            3 of 6
              Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 5 of 7




                       I participated in NCMEC’s Long Tem Missing Summit, held in 2014.

                       I participated in the Supreme Court of Ohio, Courts’ Response to Trafficking in
                       Children Workgroup.

                       I participated in the Lucas County Human Trafficking Coalition.

                       I participated in ILNI operations at Super Bowl XLIV, in Miami, Florida, 2010,
                       Super Bowl XLVI in Indianapolis, Indiana, 2012, and Super Bowl XLVIII in East
                       Rutherford, New Jersey, 2014.

                       I have participated in several ILNI Operation Cross County coordinated prostitution
                       sting operations, coordinated amongst the ILNI task forces/working groups
                       nationwide.


Education
                       Master of Science, Criminal Justice, Forensic Psychology, with
                       Distinction, Tiffin University, 2017

                       Bachelor of Criminal Justice, Forensic Psychology, summa cum laude,
                       Tiffin University, 1999

Specialized Training
Attended

2017                    Leadership Development - Leading People, FBI, Leesburg, Virginia

2017                    Child Abduction Rapid Deployment Case Coordination Seminar, FBI, New
                        Orleans, Louisiana

2016                    Symposium: 21st Century Violence Reduction Strategies, DOJ,
                        Dallas, Texas

2016                    Managing Integration for Mission Success, FBI, Milwaukee, Wisconsin

2015                    Child Abduction Rapid Deployment Case Coordination Seminar, FBI, Boston,
                        Massachusetts

2014                    Instructional Strategies Course, FBI, Quantico, Virginia

2014                    Presentation Skills Course, FBI, Washington, District of Columbia

2013                    Interviewing Strategies through Statement Analysis, FBI, Quantico, Virginia

2013                    Crime Scene and Death Scene Investigation, Cuyahoga County Medical
                        Examiner’s Office, Cleveland, Ohio

2012                    Innocence Lost National Initiative Case Coordination Meeting, FBI,
                        Chicago, Illinois

2012                    Civil Rights Conference: The Cost of Human Trafficking, FBI/DOJ, Cleveland,
                        Ohio

2012                    Introduction to Death Scene Investigation, Cuyahoga County Medical Examiner’s
                        Office, Cleveland, Ohio

                                                                                                         4 of 6
       Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 6 of 7




2011           Evidence Response Team - Forensic Light Source, Reflective Ultra Violet
               Imaging System, Fuming and Dye Stain Training, SPEX Forensics, Cleveland,
               Ohio

2010           National Center for Analysis of Violent Crime Regional Workshop, FBI, Ann
               Arbor, Michigan

2010           Evidence Response Team - Human Remains Recovery School, FBI/University of
               Tennessee, Knoxville, Tennessee

2010           On-Line Covert Employee Course, FBI, Calverton, Maryland

2010           Innocence Lost: Basic On-Line Covert Investigative Training, FBI, Calverton,
               Maryland

2009           Crimes Against Children Conference, Dallas Police Academy, Dallas, Texas

2009           Evidence Response Team - Post Blast Investigator School, FBI, Arlington, Texas

2009           Innocence Lost National Initiative Training Conference, FBI, St. Louis, Missouri

2009           Juvenile Prostitution Forensic Interviewing, U.S. Department of Justice,
               Columbia, South Carolina

2009           Protecting Victims of Child Prostitution, National Center for Missing and Exploited
               Children, Atlanta, Georgia

2008           National Center for Analysis of Violent Crime Coordinator’s Basic In-Service,
               FBI, Quantico, Virginia

2007           Regional Indian Gaming Conference, FBI, San Francisco, California

2005           2nd International Conference on Asian Organized Crime and Terrorism,
               Uncasville, Connecticut

2004           Indian Country Gaming Investigation Training, FBI, Groton, Connecticut

2004           Evidence Response Team - Reflective Ultra Violet Imaging System Technology
               Certification Course, Sirchie Fingerprint Laboratories, Youngsville, North Carolina

2004           Evidence Response Team - Advanced Latents, FBI, Albuquerque, New Mexico

2002           Law Enforcement Training for Safety and Survival, FBI, San Diego, California

2001           Crimes Against Children Conference, Dallas Police Academy, Dallas, Texas




                                                                                             5 of 6
               Case 2:18-cr-00422-SPL Document 422-8 Filed 12/14/18 Page 7 of 7



AWARDS &
DISTINCTIONS

2017                   Citation for Special Achievement, FBI Cleveland (for outstanding efforts as the
                       Violent Crimes Against Children Program Coordinator for the Cleveland Division)

2017                   Graduate Student Award, Ohio Council of Criminal Justice Education

2013                   Paladin Award, The Daughter Project (non-profit serving sex trafficking victims for
                       work combating sex trafficking in Ohio)

2012                   Distinguished Law Enforcement Group Achievement Award, Ohio Attorney
                       General’s Office (for work combating sex trafficking in Ohio)

2012                   Certificate of Achievement, FBI Cleveland (for exceptional performance of duties in
                       a sex trafficking case)

2010                   Distinguished Service Award, Buckeye State Sheriff’s Association (for work
                       combating sex trafficking in Ohio)

2010                   Outstanding Service Award, Owens Community College (for work combating sex
                       trafficking in Northwest Ohio)

2006                   Certificate of Achievement, FBI San Diego (for exceptional performance of duties in
                       an investigation that led to the dismantlement of a criminal organization involved in
                       card cheating scams at casinos in the United States and Canada)




                                                                                                       6 of 6
Case 2:18-cr-00422-SPL Document 422-9 Filed 12/14/18 Page 1 of 2




                Exhibit I
          Case 2:18-cr-00422-SPL Document 422-9 Filed 12/14/18 Page 2 of 2



                                          Investigator Derek Stigerts
                                      Sacramento District Attorney’s Office

Career
 Sacramento Police Officer, January 1991
 Promoted to Detective, November 2005
     Assigned to the Sex Assault/Child Abuse Unit – November 2005
     Transferred to Special Investigation Division (Vice Unit) – April 2006
     Joined the FBI Child Exploitation Task Force – September 2006 to May 2017
                   The task force’s primary responsibilities include: (1) investigating commercial sexual exploitation
         of children cases, (2) recovering children exploited through prostitution, and (3) apprehending those
         responsible for their exploitation. Also investigated the commercial sexual exploitation of adults.
 Sacramento County D.A. Criminal Investigator – February 2018 to present
     Assigned to the Child Abduction Unit
Training
 January 2007, completed a 40-hour training course presented by the U.S. Department of Justice: “Innocence
    Lost: Investigation and Prosecution of Sex Trafficking of Children.”
 August 2007, completed a 40-hour training course presented by the National Center for Missing and Exploited
    Children: “Protecting Victims of Child Prostitution.”
 July 2008, completed a 40-hour seminar presented by the U.S. Department of Justice: “Innocence Lost National
    Initiative Training Conference.”
 January 2009, completed a 24-hour training course presented by the Las Vegas Metropolitan Police Department
    regarding the prostitution of children, the use of the internet in juvenile prostitution, and the prosecution of
    those responsible for prostituting children.
 January 2010, completed a 40-hour training course presented by the FBI: “Innocence Lost: Basic Online Covert
    Investigation Training.”
 August 2010, completed a 40-hour training course presented by the Dallas Police Department: “Crimes Against
    Children Conference.”
 July 2011, attended and presented at 40-hour training course presented by the U.S. Department of Justice:
    “Investigating and Prosecuting the Prostitution of Children.”
 April 2012, attended and presented at the Internet Crimes against Children training: “National Law
    Enforcement Training on Child Exploitation.”
 May 2012, attended and presented at 40-hour training course presented by the National Center for Missing and
    Exploited Children: “Protecting Victims of Child Prostitution.”
 July 2014, attended and presented at 40-hour training course presented by the FBI: “Protecting Victims of Child
    Prostitution.”
Experience
 Participated in the investigation of no less than 120 sex trafficking cases involving juvenile victims as well as
    sex trafficking of adult victims.
 Investigated crimes involving street prostitution, internet prostitution, pimping, pandering, human trafficking,
    and other crimes against children.
 Interviewed no less than 300 females involved in prostitution and 80 juvenile victims of prostitution.
 Interviewed no less than 30 suspected pimps regarding prostitution and pimping.
 Posed as a “customer” in an undercover capacity no less than 250 times in prostitution investigations.
 Testified as an expert in the Eastern Districts of California, Missouri, Arkansas, Washington, Louisiana, and
    New York, the Northern Districts of California, Oklahoma, and Illinois, the Western Districts of Texas and
    Washington, the Southern District of Texas, the Central District of California, and the Districts of Nevada,
    New Jersey, and South Carolina and testified no less than 20 times in state courts in 5 different states, regarding
    sex trafficking related fields, such as child and adult prostitution, language used by pimps, prostitutes, and
    customers, victim dynamics, the role of the internet and technology in pimping/prostitution, methods of
    recruitment, methods of manipulation, methods of control, and the prostitution/pimp sub-culture.
Work as an Instructor
 FBI Instructor: “Forensic Interviewing of Children and Adolescence Victims: “The Reality of the Game.” 2010-
    2016
 Instructed U.S. Attorneys, District Attorneys, medical professionals, social workers, educators, child protective
    service employees, and other law enforcement regarding the prostitution sub-culture and the exploitation of
    children and adults through prostitution.
Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 1 of 12




                 Exhibit J
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 2 of 12
                                                                                              Wolf   1  

  
                                        CURRICULUM  VITA  
Shannon  Wolf,  Ph.D.,  LPC-­S  
Associate  Director  of  Counseling  Program  
Professor  of  Psychology  and  Counseling    
B.  H.  Carroll  Theological  Institute,  Irving,  Texas  

  
Office  Address  
  
B.  H.  Carroll  Theological  Institute                         Southcliff  Counseling  Center  
6500  North  Belt  Line  Rd  Suite  100                         4100  SW  Loop  820  
Irving,  TX  75063-­6058                                        Fort  Worth,  TX  76019  
972.580.7600  ext.  29                                          817.924.2241  
  
Professional  Experience  
  
Associate  Director  of  Counseling  Programs  
Professor  of  Psychology  and  Counseling  
B.  H.  Carroll  Theological  Institute,  2016  –  Present  
Irving,  Texas  
Teach  psychology  and  counseling  courses  to  master  and  doctoral  level  students.  Assist  
in  the  creation  of  policy  and  decision  making  for  the  counseling  program.  Create  syllabi,  
select  text,  and  develop  lesson  plans.  Offer  academic  advisement,  serve  on  university  
committees,  and  develop  course  curricula.    
  
Director  of  Counseling  Ministry    
Southcliff  Christian  Counseling  Center,  2003-­Present    
Fort  Worth,  Texas    
Provide  counseling  services  to  the  community,  offer  consultation  services  for  church  
staff  members  concerning  counseling  matters,  provide  mental  health  seminars  for  
congregation  and  community,  and  manage  counseling  personnel  and  resources.    
  
Professor  of  Master  of  Arts  in  Counseling    
Dallas  Baptist  University,  2008  -­  2016    
Dallas,  Texas    
Taught  psychology  and  counseling  courses  to  master's  level  students.  Created  syllabi,  
selected  text,  and  developed  lesson  plans.  Offered  academic  advisement,  served  on  
university  committees,  and  developed  course  curricula.  Increased  rank  from  Associate  
Professor  to  Professor.  
  
Teaching  Fellow    
Southwestern  Baptist  Theological  Seminary,  2003-­2008    
Fort  Worth,  Texas    
Taught  psychology  and  counseling  courses  to  master’s  level  students.  Responsibilities  
included  curriculum  development,  creation  of  syllabi,  text  selection,  and  lesson  plan  
construction.    
  
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 3 of 12
                                                                                                 Wolf   2  

Adjunct  Faculty    
Dallas  Baptist  University,  2007  –  2008    
Dallas,  Texas  
Taught  psychology  and  counseling  courses  to  master’s  level  students.  Responsibilities  
included  curriculum  development,  creation  of  syllabi,  text  selection,  and  lesson  plan  
construction.    
  
Clinical  Intern  Supervisor    
Southwestern  Baptist  Theological  Seminary,  2004-­2008    
Fort  Worth,  Texas    
Directed  supervision  of  counselors-­in-­training  at  the  Baptist  Marriage  and  Family  
Counseling  Center  and  interacted  with  outside  agencies  in  coordination  of  supervision  
of  externs.    
  
Graduate  Assistant    
Southwestern  Baptist  Theological  Seminary,  2002-­2006    
Fort  Worth,  Texas    
Assisted  Dr.  Dana  Wicker  in  conducting  research  and  instructing  master  level  students,  
managed  on-­line  grade  book,  and  graded  master’s  level  assignments.  
    
Missionary    
International  Mission  Board,  Southern  Baptist  Convention    
            
             International  Baptist  Theological  Academy,  1995-­1997    
             Budapest,  Hungary    
             Taught  English  translation  to  church  leaders  from  Eastern  Europe  and  Northern        
               Africa,  mentored  Christians,  taught  English  as  a  foreign  language  to  the    
             community,  and  conducted  relationship  evangelism    
  
             Church  Planter,  1997-­1999    
             Banja  Luka,  Bosnia    
             Planted  an  indigenous  evangelical  church,  mentored  new  Christians,  and  taught    
             a  Business  English  class  at  the  University  of  Serbia.    
  
Licensure/Certifications  
  
Licensed  Professional  Counselor,  Texas,  Since  2003   
  
Licensed  Professional  Counselor  Approved  Supervisor,  Texas,  Since  2009  
  
International  Critical  Incident  Stress  Management  Certification,  2002    
       Approved  CISM  Instructor,  Since  2016    
       Advanced  International  Critical  Incident  Stress  Management  Certification,  2010    
       Suicide  Prevention,  Intervention,  Post-­vention  Certification,  2010    
  
Taylor  Johnson  Temperament  Analysis  Trainer,  Since  2008   
  
Prepare/Enrich,  2001    
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 4 of 12
                                                                                              Wolf   3  

Protection  of  Human  Subjects  in  Research  Certification,  Since  2012    
   Through  Collaborative  Institutional  Training  Initiative,  Miami  University  
  
Professional  Affiliations  
  
American  Association  of  Christian  Counselors,  Since  2000    
      Faculty  advisor  for  BH  Carroll  Theological  Institute’s  student  chapter  of  American  
      Association  of  Christian  Counselors,  2016-­Present  
      Track  Coordinator  for  World  Conferences,  2013  -­  Present    
      Frequent  Contributor  to  the  AACC  Daily  Blog  
          
Society  for  Christian  Psychology,  Since  2005    
      Executive  Director  of  the  Society,  Since  2015    
      Clinical  Advisory  Board,  Since  2009    
      Editor  of  the  Society’s  quarterly  newsletter,  Since  2015    
      Frequent  Contributor  to  Society’s  Online  Journal    
  
American  Psychological  Association,  Since  2017  
  
Christian  Association  of  Psychological  Studies,  Since  2009    
       Regional  Board  of  Directors,  2011  -­  2014    
       Track  Coordinator  for  the  2013  International  Conference    
  
Journal  of  Christian  Psychology,  Associate  Editor  Since  2014  
  
Journal  of  Theology  and  Psychology,  Peer  Reviewer  Since  2012    
  
Journal  of  Psychology  and  Christianity,  Peer  Reviewer  Since  2013    
  
Sage  Publications,  Psychology  and  Counseling  Textbook  Reviewer,  Since  2014    
  
Community  and  International  Involvement  
  
UnBound  Group  Counselor,  Fort  Worth,  Texas,  Since  2018.  
Provide  group  therapy  for  family  members  of  trafficking  victims.    
  
Fort  Worth  Critical  Incident  Stress  Management.  2004  –  Present    
Coordinator  for  CISM  team  in  providing  emergency  mental  first  aid,  or  debriefings,  
following  critical  incidents  to  any  agency  or  group  of  individuals  requesting  assistance.  
The  focus  of  this  service  is  to  minimize  the  harmful  effects  of  emotional  stress,  
particularly  crisis,  following  and  emergency  situations.    
  
Texas  Attorney  General  Task  Force,  Texas,  2012  –  Present    
Serve  on  a  task  force  for  Research  and  Development  of  minimum  standards  of  care  for  
organizations  providing  safe  homes  and/or  services  for  trafficked  individuals  in  the  state  
of  Texas.    
  
Assist  Local  Churches  in  Developing  Counseling  Ministries,  2008  –  Present    
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 5 of 12
                                                                                               Wolf   4  

Consult  with  and  provide  guidance  to  local  church  leaders  in  developing  Christian  
counseling  ministries  in  their  churches.  
    
Traffick911  Consultant,  Fort  Worth,  Texas,  2010  –  2013    
Developed  a  counseling  model  and  continue  to  serve  in  an  advisory  capacity  for  
Traffick911,  a  nonprofit  organization,  that  works  towards  preventing,  rescuing,  and  
restoring  child  victims  of  sexual  trafficking.    
  
Consultant  for  Homeland  Security  Task  Force  for  Human  Trafficking  (Texas  Office),  
2013  -­  Present    
Serve  as  a  consultant  for  developing  methods  of  interviewing  child  victims  of  human  
trafficking  as  well  as  assisting  the  team  in  the  development  of  strategies  for  preventing  
burn-­out  and  secondary  trauma.  I  also  provide  expert  testimony  in  federal  court  cases.    
  
Crisis  Counseling,  Port  au  Prince,  Haiti,  March  2010    
Led  team  of  crisis  counselors  to  work  with  individuals  in  Haiti.  Provided  trauma  
counseling  for  Haitian  nationals,  humanitarian  aid  workers,  and  expatriates  in  the  wake  
of  the  January  2010  earthquake.    
  
Lecturer  and  Trainer  for  Educators,  Orphanage  Administration,  Community  Leaders  and  
Pastors,  in  Working  with  Traumatized  Children,  Xela,  Guatemala,  May,  2009  
Provided  training  to  community  leaders  and  social  agencies  who  worked  with  
traumatized  and  at-­risk  children  in  a  rural  area  of  Guatemala.  
  
Teaching  Specialization  
  
§   Crisis  and  Trauma      
§   Multicultural  Counseling:  Specializing  in  crisis  counseling  outside  the  United  States      
§   Basic  and  Advanced  Counseling  Skills      
§   Practicum      
§   Research  and  Statistics    
          Served  on  various  qualitative  and  quantitative  dissertation  committees.  Assist  
          students  in  working  with  and  understanding  statistical  designs  used  in  research.  
          Offer  guidance  in  selecting  testing  materials  for  dissertation.      
  
Master  Level  Courses  Taught      
  
Pre-­Practicum  in  Counseling  (COUN  5391)    
This  course  provides  the  experiential  foundation  for  all  practicum  and  internship  
experiences.  Students  learn  communication  and  interpersonal  skills  and  practice  
techniques  of  counseling.      
  
Practicum  I  in  Counseling  (COUN  6392)    
Counselors-­in-­training  perform  individual  and  group  therapy.  Students  apply  basic  
counseling  skills  to  counseling  situations.  
    
Practicum  II  and  III  in  Counseling  (PSYCH  4423,  4433)    
Counselors-­in-­training  conduct  group  therapy.  Students  apply  basic  and  advanced  
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 6 of 12
                                                                                                 Wolf   5  

counseling  skills  to  real  counseling  situations.    
  
  
Clinical  Internship  (PSYCH  5013)    
In  this  final  practicum  experience,  counselors-­in-­training  continue  developing  their  
professional  skills  as  they  focus  on  individual  and  family  counseling.  Emphasis  is  placed  
on  conceptualization  and  interview  proficiency.    
  
Psychological  Testing  and  Assessment  (PSYCH  4543)    
This  course  examines  assessment  techniques  and  tools,  particularly  in  relationship  to  
individual,  marriage  and  family  counseling,  in  both  church  and  community  counseling  
settings.  Students  learn  to  administer  and  interpret  selected  evaluation  and  testing  
measures  and  develop  psychological  evaluations.    
  
Abnormal  Psychology  (PSYCH  4353)    
Students  study  the  etiology  and  methods  of  the  diagnosis  of  abnormal  behavior  with  
special  attention  given  to  a  Christian  approach  to  treatment  and  prevention.  The  
church's  ministry  both  to  the  individual  and  the  family  are  addressed.    
  
Research  Methods  (COUN  5387)    
This  course  explores  the  scientific  method  of  social  and  psychological  research  in  order  
to  aid  the  student  in  understanding  the  theoretical  bases  of  scientific  research.  Students  
develop  a  working  knowledge  of  research  methods  and  problems  associated  with  doing  
human  research.  In  addition,  students  gain  the  ability  to  recognize  both  excellent  and  
poor  quality  research  and  research  methods.    
  
Multicultural  Perspectives  (COUN  5389)    
A  comprehensive  study  of  selected  cultural  groups  is  offered.  In-­depth  analysis  of  
contemporary  multicultural  trends  and  issues  provide  a  foundational  reference  base  for  
counseling  practice  in  a  growing  pluralistic  society.  The  student  will  examine  some  of  
the  major  cultural  groups  in  the  United  States  and  identify  implications  for  counseling.    
  
Contemporary  Approaches  to  Christian  Counseling  (COUN  6384)    
This  course  provides  a  survey  of  selected  contemporary  approaches  to  Christian  
counseling.  An  investigation  of  psychology  and  theology  as  presented  by  leading  
theorists  will  include  such  topics  as  the  relationship  between  religion  and  personality,  
healing  and  change,  and  functions  of  religious  practices.    
  
Theological  Perspectives  in  Christian  Counseling  (COUN  6315)    
This  course  offers  a  theological  foundations  of  Christian  counseling.  Students  will  
investigate  the  integration  of  counseling  and  theology  and  will  include  discussion  of    
spiritual  health,  prayer,  Scripture,  sin,  confession,  forgiveness,  and  redemption,  
particularly  as  related  to  the  counseling  process.    
  
Basic  Skills  in  Christian  Counseling  (PSYCH  4003)    
Students  are  introduced  to  basic  counseling  skills  and  to  the  application  of  these  skills  in  
managing  change.  Students  learn  and  practice  basic  skills,  consider  aspects  of  theology  
relevant  to  the  counseling  process,  and  consider  and  evaluate  the  basic  assumptions  
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 7 of 12
                                                                                             Wolf   6  

that  counselors  bring  to  the  counseling  process.    
  
  
Advanced  Skills  in  Christian  Counseling  (PSYCH  4483)  and  (COUN  6316)    
This  course  builds  upon  the  basic  skills  and  theory  courses  in  counseling.  Students  
learn  advanced  skills  within  their  associated  theories  while  considering  the  relationship  
between  these  theories  and  Christian  theology.    
  
Lifespan  Human  Development  (COUN  5385)    
This  course  examines  developmental  psychology,  which  focuses  on  physical,  cognitive,  
social,  emotional,  sexual,  and  personality  development  from  conception  to  death  within  
the  context  of  basic  theories  of  development.    
  
Introduction  to  Professional  Counseling  (COUN  5380)    
Students  study  professional  standards,  ethical  guidelines,  legal  aspects  of  practice,  
standards  of  preparation  for  the  profession,  objectives  of  professional  organizations,  
and  the  professional  identity  of  persons  providing  direct  counseling  services.  The  ethical  
discussions  include  input  from  the  profession,  one's  internal  values,  and  Judeo-­  
Christian  influence.    
  
Group  Dynamics  (PSYCH  4383)    
Group  development,  processes  of  interaction,  and  effects  of  group  membership  are  
studied.  Students  experience  group  interaction  in  classroom  work  and  gain  an  
understanding  of  dynamics  underlying  the  inner  working  of  groups.  These  processes  
are  related  to  working  with  groups  of  various  kinds,  particularly  in  the  local  church.    
  
Group  Counseling  Methods  (COUN  5383)    
This  course  introduces  group  counseling  theories  and  techniques.  The  student  will  
analyze  group  leadership  and  group  processes  and  practice  in  leading  groups.    
Relationships  in  Ministry  (PSYCH  3003)    
This  course  is  a  study  of  human  relations  in  ministry.  It  focuses  upon  understanding  
oneself,  interactions  between  persons  in  groups,  and  interactions  between  groups  in  the  
performance  of  ministry.    
  
Addictive  and  Compulsive  Disorders  (COUN  6311)    
This  course  explores  the  nature  of  current  drugs  of  choice  and  how  they  are  being  
abused.  A  survey  of  the  addictive  and  compulsive  behavior  patterns  associated  with  
alcohol/drug  abuse,  eating  disorders,  compulsive  sexual  behaviors,  and  compulsive  
gambling  practices  are  included.  An  in-­depth  study  of  treatment  for  addictive  and  
compulsive  disorders  is  also  focused  on.    
  
Presentations  
  
“Human  Trafficking:  Keeping  Students  Safe:  
ESC  Region  11  –  Conference  for  School  Counselors  
Fort  Worth,  Texas,  November  2018  
  
  
      Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 8 of 12
                                                                                       Wolf   7  

“Treating  Survivors  of  Human  Trafficking”  
American  Association  of  Christian  Counselors  World  Conference  
Nashville,  Tennessee,  September  2017  
  
“The  Issue  of  Trauma  Bonds  in  Sex  Trafficking”  
North  Texas  Anti-­Trafficking  Team  –  Human  Trafficking  Institute  
Arlington,  Texas,  December  14,  2016  
  
“Understanding  Trauma  Bonds  in  Victims  of  Sex  Trafficking”  
American  Association  of  Christian  Counselors  Regional  Conference  
Dallas,  Texas,  September  2016  
  
“Self-­Care:  Protecting  Yourself  from  Compassion  Fatigue  and  Burnout”    
Anti-­Trafficking  workshop    
Fort  Worth,  Texas,  May  21,  2016    
  
“Trauma  Bonds  in  Domestic  Victims  of  Sex  Trafficking”    
American  Association  of  Christian  Counselors  World  Conference    
Nashville,  Tennessee,  September  2015    
  
“The  Development  of  Trauma  Bonds  in  Victims  of  Human  Trafficking”    
Christian  Association  for  Psychological  Studies  International  Conference  Denver,  
Colorado,  April  8,  2015    
  
“Exploring  Professional  Therapists’  Worldviews  through  the  Lens  of  Christian  
Psychology”    
  th  
13 Symposium  of  European  Movement  for  Christian  Anthropology,  Psychology  and  
Psychotherapy    
Rome  Italy,  October  3,  2014    
  
“Understanding  the  Connection  between  Trauma  Bonds  and  Personal  Identity  in  Victims  
of  Sex  Trafficking”    
Christian  Association  for  Psychological  Studies  International  Conference    
Atlanta,  Georgia,  April  5,  2014.    
  
“Understanding  the  Connection  between  Trauma  Bonds  and  Personal  Identity  in  Victims  
of  Sex  Trafficking”    
       
38th Annual  Adolescent  Symposium  of  Texas    
Garland,  Texas,  February  5,  2014.    
  
“Developmental  Approach  to  Counselor  Education”    
Christian  Association  for  Psychological  Studies  Regional  Meeting    
Dallas,  Texas,  September  27,  2013.    
  
“Ethics:  The  Uses  and  Misuses  of  Technology  in  Counseling”    
Christian  Association  for  Psychological  Studies  Regional  Meeting    
Dallas,  Texas,  September  27,  2013.    
       Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 9 of 12
                                                                                             Wolf   8  

  
“Understanding  the  Connection  Between  Trauma  Bonds  and  Personal  Identity  in  
Victims  of  Sex  Trafficking”    
American  Association  for  Christian  Counseling  World  Conference    
Nashville,  Tennessee,  September  13,  2013.    
  
“Where  Did  That  Come  From?!  Understanding  the  Importance  of  Worldviews”  
Association  for  Early  Childhood  Education    
Fort  Worth,  Texas,  July  27,  2013.    
  
“Counselor  Supervision:  The  Process  of  Developing  a  Professional”    
Christian  Association  for  Psychological  Studies  International  Conference    
Portland,  Oregon,  April  6,  2013.    
  
“Avoiding  Secondary  Trauma  and  Burn-­Out”    
Homeland  Security  Task  Force  on  Human  Trafficking    
Plano,  Texas,  February  22,  2013.    
  
“A  Christian  Psychology  Approach  to  Neuropsychology,  Psychopathology,  and  
Psychotherapy”    
American  Association  of  Christian  Counselors  National  Conference    
Branson,  Missouri,  September  27,  2012    
  
“Issues  and  Ethics  in  Counselor  Supervision”    
Christian  Association  for  Psychological  Studies    
Plano,  Texas,  June  1,  2012    
  
"Logos-­Centered  Supervision:  A  Worldview  Approach  to  Training  Counselors”  Christian  
Association  for  Psychological  Studies  International  Conference    
Washington  D.C.,  March  31,  2012    
  
“A  Little  Too  Close  to  Home:  Human  Trafficking  in  Texas”    
Dallas  Baptist  University  Symposium    
Dallas,  Texas,  February  3,  2012    
  
“After  the  Rescue:  Counseling  Children  and  Teens  in  the  Aftermath  of  Sex  Trafficking”  
Christian  Association  for  Psychological  Studies    
Dallas,  Texas,  November,  2011    
  
“International  Crisis  Counseling”    
American  Association  of  Christian  Counselors  2011  World  Conference    
Nashville,  Tennessee,  September,  2011    
  
“Nothing  Natural  about  Naturalism  (or  How  did  that  get  in  the  classroom??)”    
Dallas  Baptist  University  Symposium    
Dallas,  Texas,  September,  2011    
  
  
      Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 10 of 12
                                                                                           Wolf   9  

“Created  in  the  Image  of  God”    
Key  Note  Speaker  Women’s  Retreat:  South  Hills  Baptist  Church    
Glen  Rose,  Texas,  June  25,  2011    
  
“Loving  God’s  Way”    
Key  Note  Speaker  Marriage  Conference:  First  Baptist  Grapeview    
Grapeview,  Texas,  April  2011    
  
“Taking  Hope  and  Healing  to  the  World:  Global  Crisis  Counseling”    
Christian  Association  for  Psychological  Studies  International  Conference    
Indianapolis,  Indiana,  April  2011    
  
“After  the  Assault:  Helping  Families  Overcome  Trauma”    
Christian  Counselors  of  Texas  State  Conference    
Dallas,  Texas,  February  2011    
  
“International  Crisis  Counseling:  Taking  Hope  and  Healing  to  the  World”    
Christian  Association  for  Psychological  Studies    
Dallas,  Texas,  September  2010    
                                                   st
                                                        
“Healing  Communities:  A  Great  Need  in  the  21 Century”    
Christian  Association  for  Psychological  Studies  International  Conference    
Kansas  City,  Missouri,  April  2010    
  
“Strengthening  Your  Emotional  and  Spiritual  Health”    
Women  of  Excellence  Retreat,  Dallas  Baptist  University    
Dallas,  Texas,  February  2010    
  
“Dating  101”    
Marriage  Conference,  South  Hills  Baptist  Church    
Fort  Worth,  Texas,  October  2009    
  
“Counseling  Families  of  the  Sexually  Assaulted”    
American  Association  of  Christian  Counselors  World  Conference    
Nashville,  Tennessee,  September  2009    
  
“Basic  Techniques  for  Counseling  Traumatized  Children”    
Seminar  Series  for  Educators,  Pastors,  and  Orphanage  Administrators  Xela,  
Guatemala,  May  2009    
  
“Aftermath  of  Sexual  Assault:  Helping  Individuals  and  Families  Heal  from  Rape”    
Dallas  Baptist  University  Symposium    
Dallas,  Texas,  February  2009    
  
“Sex  and  the  City  of  God”    
Dallas  Baptist  University  Symposium    
Dallas,  Texas,  November  2008    
  
      Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 11 of 12
                                                                                          Wolf   10  

“Building  Intimate  Marriages”    
International  Baptist  Convention    
Interlaken,  Switzerland,  June  2006.    
  
“Men  101”    
Women’s  Conference    
Wedgwood  Baptist  Church    
Fort  Worth,  Texas,  March  2006    
  
“The  Emotional  You”    
Women’s  Conference    
Southern  Oaks  Baptist  Church  
Tyler,  Texas,  February  2006    
  
“Co-­Dependency  in  Parenting”    
The  Healing  Place,  Southcliff  Baptist  Church    
Fort  Worth,  Texas  2006    
  
“Ministering  to  People  in  Crisis”    
Hurricane  Katrina  Aid  Workers,  North  Richland  Hills  Baptist  Church    
North  Richland  Hills,  Texas,  2005    
  
“Suicidal  Teens”    
The  Healing  Place,  Southcliff  Baptist  Church    
Fort  Worth,  Texas,  2004    
  
Research  
  
“Understanding  the  Nature  of  Trauma  Bonds  in  Domestic  Minor  Sex  Trafficking  Victims:  
A  Grounded  Theory”  (2014).  Irving,  Texas.    
  
“A  Study  of  the  Differences  in  Trauma  Related  Symptoms  in  Adult  Female  Rape  Victims  
across  Levels  of  Support  Systems,”  (2008).  Ph.D.  Dissertation,  Southwestern  Baptist  
Theological  Seminary:  Fort  Worth,  Texas.    
  
  
Published  Works  
  
“Human  Trafficking.”  (2016.)  Treating  trauma  in  Christian  counseling.  (Gingrich,  H.  &  
Gingrich,  F.  Ed.)  Downers  Grove,  IL:  InterVarsity  Press.    
  
“Comment  on  “On  Christian  Psychology:  An  Interview  with  Russ  Kosits.”  (July,  2015).  
Christian  Psychology  Around  the  World,  no.  7:  24-­25.    
  
“The  Framework  for  Counseling  from  an  Evangelical  Perspective,”  (March,  2014).  
Christian  Psychology  Around  the  World,  no.  5:  89.    
  
  
      Case 2:18-cr-00422-SPL Document 422-10 Filed 12/14/18 Page 12 of 12
                                                                                            Wolf   11  

“The  Counsel  of  Heaven  on  Earth:  A  Book  Review.”  (2013).  Christian  Psychology  
Around  the  World,  no.  4.    
  
“A  Book  Review  of  Integrative  Approaches  to  Psychology  and  Christianity:  An  
Introduction  to  Worldview  Issues,  Philosophical  Foundations,  and  Models  of  
Integration.”  (2013),  Edification.  6,  no.  2:  153-­155.    
  
“Comment  on  Marina  Truganova’s  essay,  “A  practical  investigation  of  the  image  of  
Mother  of  God  in  Christian  psychotherapy  of  trauma.”  (2012),  Christian  Psychology  
Around  the  World,  no.  3:  169.    
  
“The  Shaping  of  a  Professional  Worldview  in  the  Classroom:  A  Christian  Psychology  
Project”  (Winter  2011).  Journal  of  Psychology  &  Christianity.30,  no.  4:  329-­338.    
  
“Renting  Lacy:  A  Book  Review.”  “Soul  and  Spirit  E-­Newsletter”  Society  for  Christian  
Psychology  January,  2012.    
  
“Child  Abuse”.  (2011).  Popular  encyclopedia  of  Christian  counseling  (Clinton,  T.  and  
Hawkins,  R.  Ed).  Irvine,  CA:  Harvest  House.    
  
“Dependent  Personality  Disorder”.  (2011).  Popular  encyclopedia  of  Christian  counseling  
(Clinton,  T.  and  Hawkins,  R.  Ed).  Irvine,  CA:  Harvest  House.    
  
“A  Journey  Through  Suffering.”  “Soul  and  Spirit  E-­Newsletter”  Society  for  Christian  
Psychology  June  24,  2011,  http://christianpsych.org/wp_scp/a-­journey-­through-­  
suffering/    
  
“A  Study  of  the  Differences  in  Trauma  Related  Symptoms  in  Adult  Female  Rape  Victims  
across  Levels  of  Support  Systems,”  (2008).  Ph.D.  Dissertation,  Southwestern  Baptist  
Theological  Seminary:  Fort  Worth,  Texas.    
  
Supportive  Relationship  Inventory.  (2008).  Assessment  Inventory.  Southwestern  Baptist  
Theological  Seminary:  Fort  Worth,  Texas.    
  
Wicker,  Dana,  and  Shannon  Wolf,  Counseling  Center  Handbook.  (2004).  Southwestern  
Baptist  Theological  Seminary:  Fort  Worth,  Texas.    
This  manual  was  used  as  a  required  text  for  all  practicum  students  at  Southwestern  
Baptist  Theological  Seminary.  It  includes  policy  and  procedure  for  the  Baptist  Marriage  
and  Family  Counseling  Center  at  Southwestern  Baptist  Theological  Seminary  from  2004  
-­  2010.    
  
Frequent  contributor  to  Society  for  Christian  Psychology’s  online  journal.    
Frequent  contributor  to  American  Association  of  Christian  Counselors’  online  
Newsletter.  
